Case 2:28-0v00015-RBA JDdeomemtas Ihiteb0s/Filed ObAge/2@f Rage 1 of 151

—

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

STATE OF WASHINGTON, et a/.,
Plaintiffs,

oO f& 4S DH A Se RR NF

NO. C18-1115RSL
Vv.

UNITED STATES DEPARTMENT OF PRELIMINARY INJUNCTION
STATE, et ai.,

fet pet amet
Ro ee

Defendants.

—
eo

 

foot,
os

 

This matter comes before the Court on the “Plaintiff States’ Motion for Preliminary

pot oet
NN

Injunction.” Dkt. # 43. A temporary restraining order was entered on July 31, 2018, enjoining

oooh
~

the federal defendants’ from implementing or enforcing a “Temporary Modification of Category

—
oo

I of the United States Munitions List” and a July 27, 2018, letter issued by the U.S. Department

—
\o

of State to Cody R. Wilson, Defense Distributed, and the Second Amendment Foundation. The

ho
QoQ

order also required the federal defendants to preserve the status quo ex ante as if the

i)
ry

modification had not occurred and the letter had not been issued. Pursuant to the limitations set

Nm &
fd IND

forth in Fed. R. Civ. P. 65, the matter was set for hearing on August 10, 2018, but the restraining

nN
5S

order was extended by agreement of the parties to August 28, 2018, to accommodate an August

bo
a

 

No
aN

' The federal defendants are the United States Department of State, Michael R. Pompeo, the
Directorate of Defense Trade Controls, Mike Miller, and Sarah Heidema.

NN N
Co Oo

PRELIMINARY INJUNCTION - 1

 

WASHSTATEC023597

 
 

 

 

 

 

Case 2:28-0v00015-RBA JDdeomemss IbieBOs/Fiee OPage/2@f Page 2 of 151
1 | 21, 2018, hearing date.
2 Having considered the memoranda, declarations, and exhibits submitted by the parties, as
° well as the amicus curiae submissions of the Brady Campaign to Prevent Gun Violence,
Everytown for Gun Safety, and Electronic Frontier Foundation,’ and having heard the arguments
6 of counsel, the Court finds as follows:
7 PRELIMINARY INJUNCTION STANDARD
8 The standard for issuing a preliminary injunction is identical to the standard the Court
9 used when granting the temporary restraining order in this case. Thus, for purposes of the current
0 motion, the Court considers the more developed record to determine whether plaintiffs (1) are
. likely to succeed on the merits of their APA claim; (2) are likely to suffer irreparable harm in the
13 || absence of preliminary relief; (3) have shown that the balance of equities tips in their favor, and
14 || (4) have shown that an injunction is in the public interest. Short v. Brown, 893 F.3d 671, 675
15 || (9th Cir. 2018) (citing Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)). In the
16 alternative, “if a plaintiff can only show that there are serious questions going to the merits — a
. lesser showing than likelihood of success on the merits — then a preliminary injunction may still
19 issue if the balance of hardships tips sharply in the plaintiff's favor, and the other two Winter
49 || factors are satisfied.” Feldman v. Ariz. Sec. of State’s Office, 843 F.3d 366, 375 (9th Cir. 2016)
21 || (quoting Shell Offshore, Inc. v. Greenpeace, Inc., 709 F.3d 1281, 1291 (9th Cir. 2013)) (internal
22 quotation marks omitted, emphasis in original).
23
24 * The requests for leave to file amicus curiae briefs (Dkt. # 46, # 47, and # 58) are GRANTED.
2s 3 The Court finds that the injunction plaintiffs seek is prohibitory in nature, rather than
96 || mandatory. A prohibitory injunction maintains the status quo, which is generally described as the last,
uncontested status which preceded the present controversy. GoTo.com, Inc. v. Walt Disney Co., 202
27 || F.3d 1199, 1210 (9th Cir. 2000). In this case, the status quo existed before the federal defendants issued
28 || PRELIMINARY INJUNCTION - 2

 

WASHSTATEC023598

 
 

 

Case 2:28-0v00015-RBA JDdeomemses IbieBOs/Fiee Oage/2@f Page 3 of 151

1 BACKGROUND AND PROCEDURAL HISTORY

2 Since at least 2013, the federal government had taken the position that the Arms Export

° Control Act (‘AECA”), 22 U.S.C. § 2778, authorizes restrictions on the internet publication of

computer aided design (“CAD”) data files that would allow the creation of guns and their

6 || Components with a 3D printer. When defendant Defense Distributed posted CAD files for

7 || various weapons on its website at the end of 2012, the Directorate of Defense Trade Controls

8 | “DDTC”), which is part of the Department of State, notified Defense Distributed that the

9 publication may have been unauthorized and in violation of the AECA’s implementing
"9 regulations, the International Traffic in Arms Regulations (ITAR”), 22 C.F.R. §§ 120-30. The
. DDTC explained that making the CAD files available on the internet constituted a disclosure or
13 || transfer of technical data to foreign persons and was considered an “export” subject to the
14 || AECA and ITAR. The government advised Defense Distributed to remove the files from its
15 || website and, if it believed the files were not properly subject to export control, to utilize the
16 commodity jurisdiction (“CJ”) procedure to obtain an official determination from the DDTC.
. Defense Distributed filed a number of determination requests. When the DDTC failed to
19 make timely rulings, Defense Distributed filed a lawsuit in the United States District Court for
39 || the Western District of Texas. Defense Distributed v. U.S. Dep’t of State, C15-0372RP (W.D.
21 || Tex). That litigation pitted Defense Distributed and the Second Amendment Foundation on one
22 | side against the Department of State, the DDTC, and various federal employees on the other.
3 Defense Distributed challenged the federal government’s power to regulate its publication of the
i, CAD files on the internet, arguing that the regulation subjected its gun-related speech to a
26
27 || the temporary modification and letter on July 27, 2018.
28 || PRELIMINARY INJUNCTION - 3

 

WASHSTATEC023599

 
Case 2:28-0v00015-RBA JDdeomemss IieBOs/Filee OPage/Aa@i Page 4 of 151
1 || system of prior restraints that was applied in an arbitrary manner in violation of Defense
2 | Distributed’s First, Second, and Fifth Amendment rights. A month after the Texas litigation was
; filed, the DDTC determined that some, but not all, of the CAD data files Defense Distributed
wanted to publish on the internet were technical data subject to the ITAR.
6 Defense Distributed filed a motion for preliminary injunction in the Texas litigation to
7 || preclude the federal government from imposing prepublication approval requirements on any of
8 || its CAD files. The federal government opposed the motion, arguing that:
9 ! “export of Defense Distributed’s CAD files could cause serious harm to U.S.
"9 national security and foreign policy interests” that “warrant subjecting [the files] to
. ITAR’s export licensing of technical data;”
13 ! Defense Distributed’s “CAD files constitute the functional equivalent of defense
14 articles: capable, in the hands of anyone who possesses commercially available 3D
15 printing equipment, of ‘automatically’ generating a lethal firearm that can be easily
16 modified to be virtually undetectable in metal detectors and other security equipment;”
. ! “The State Department is particularly concerned that [Defense Distributed’s]
19 proposed export of undetectable firearms technology could be used in an assassination,
20 for the manufacture of spare parts by embargoed nations, terrorist groups, or guerrilla
21 groups, or to compromise aviation security overseas in a manner specifically directed at
22 U.S. persons;” and
3 ! both the government and the public “have a strong interest in curbing violent
i, regional conflicts elsewhere in the world, especially when such conflict implicates the
6 security of the United States and the world as a whole.”
97 || Id., Dkt. #32 at 19-20 (W.D. Tex.) (internal quotation marks and citations omitted). The then-
28 || PRELIMINARY INJUNCTION - 4

 

WASHSTATEC023600

 
 

Case 2:28-0v00015-RBA JDdeomemses IbieBOs/Filee OPage/BOf Page 5 of 151
1 || Director of the Office of Defense Trade Controls Management, Lisa V. Aguirre, concluded that
2 | the unrestricted export of Defense Distributed’s CAD files would result in the production of
° plastic firearms that are fully operable and virtually undetectable by conventional security
measures, that their use to commit terrorism, piracy, assassinations, or other serious crimes
6 || Would cause serious and long-lasting harm to the foreign policy and national security interests of
7 || the United States, that efforts to restrict the availability of defense articles to enemies of the
8 || United States would fail, that the proliferation of weapons and related technologies would
9 contribute to a more dangerous international environment, and that the export would undercut
"9 the domestic laws of nations that have more restrictive firearm controls and the United States’
. foreign relations with those nations would suffer. Id., Dkt. # 32-1 at 4 35.
13 The Honorable Robert L. Pitman denied the motion for preliminary injunction, noting that
14 || Defense Distributed’s avowed purpose is to facilitate “g/obal access to, and the collaborative
15 || production of, information and knowledge related to the three-dimensional (‘3D’) printing of
16 arms,” and that such activities “undoubtedly increase[] the possibility of outbreak or escalation
. of conflict” and are of the type Congress authorized the President to regulate through the AECA.
19 Id., Dkt. # 43 at 8-9 (emphasis in original). The Fifth Circuit affirmed, finding that “the State
99 || Department’s stated interest in preventing foreign nationals - including all manner of enemies of
21 || this country - from obtaining technical data on how to produce weapons and weapons parts”
22 |! constitutes “a very strong public interest in national defense and national security.” Defense
3 Distributed v. U.S. Dep’t of State, 838 F.3d 451, 458 (th Cir. 2016).
i, In April 2018, the federal government moved to dismiss Defense Distributed’s lawsuit,
6 reiterating that what was at stake was “the United States’ ability to control the export of weapons
27 || - a system of laws and regulations that seeks to ensure that articles useful for warfare or
28 || PRELIMINARY INJUNCTION - 5

 

WASHSTATEC023601

 
 

Case 2:28-0v00015-RBA JDdeomemss IieBOs/Filee OPage/AOE Page 6 of 151

1 | terrorism are not shipped from the United States to other countries (or otherwise provided to

2 foreigners) without authorization, where, beyond the reach of U.S. law, they could be used to

° threaten U.S. national security, U.S. foreign policy interests, or international peace and

stability.” Defense Distributed v. U.S. Dep’t of State, C15-0372RP, Dkt. # 92 at 1 (W.D. Tex).

6 || Later that month, the parties reached a tentative settlement agreement. Pursuant to the

7 || settlement, the Department of State changed course, abandoning its prior regulatory and

8 || litigation positions and allowing the private defendants, Defense Distributed, the Second

9 Amendment Foundation, and Conn Williamson, to publish on the internet CAD files for the
0 automated production of 3D printed weapons. The federal government specifically agreed,
. among other things, to publish a notice of proposed rulemaking and final rule revising the United
13 || States Munitions List (“USML”) to allow the distribution of the CAD files, to announce a
14 || temporary modification of the USML to allow immediate distribution while the final rule was in
15 || development, and to issue a letter to Defense Distributed and other defendants advising that the
16 CAD files are approved for public release and unlimited distribution. The federal defendants also
. acknowledged and agreed that the temporary modification and letter “permits any United States
19 person . . . to access, discuss, use, reproduce, or otherwise benefit from” the CAD files. The
99 || announcement of the temporary modification and the issuance of the letter were to occur on or
21 || before July 27, 2018. No findings of fact or other statements are provided in the agreement that
22 | could explain the federal government’s dramatic change of position or that address, much less
3 invalidate, its prior analysis regarding the likely impacts of publication on the United States’
i, national security interests.
6 On May 24, 2018, the federal defendants published the promised rulemaking notice, with
97 || the public comment period ending on July 9, 2018. 83 Fed. Reg. 24,198 (May 24, 2018); 83 Fed.
28 || PRELIMINARY INJUNCTION - 6

 

WASHSTATEC023602

 
 

Case 2:28-0v00015-RBA JDdeomemses IbieBOs/Filee OPage/Z@f Page 7 of 151
1 | Reg. 24,166 (May 24, 2018). The settlement agreement was signed on June 29, 2018, in the
2 | midst of the public comment period, but not made public until July 10, 2018. The temporary
° modification was published and the letter to the private defendants was issued on July 27, 2018.
Three days after the temporary modification was published, eight states and the District of
6 || Columbia filed this lawsuit, alleging that the federal defendants’ conduct was ultra vires and in
7 || violation of the Administrative Procedure Act (“APA”) and the Tenth Amendment to the United
8 || States Constitution.’ After an expedited hearing, the Court found that plaintiffs had shown a
9 likelihood of success on the merits of their Administrative Procedure Act claim insofar as the
"9 temporary modification resulted in the removal of one or more items from the USML, that
. plaintiffs had shown a likelihood of irreparable injury if an injunction did not issue because
13 || Defense Distributed had announced its intent to make the CAD files downloadable from its
14 || website on August 1, 2018, and that the balance of hardships and the public interest tipped
15 || sharply in plaintiffs’ favor.
6 DISCUSSION
. Plaintiffs’ request for a preliminary injunction is centered on its claim that the federal
19 defendants violated the APA. The APA authorizes judicial review of final agency action and
39 || provides that a “reviewing court shall... hold unlawful and set aside agency action, findings,
21 || and conclusions found to be . . . arbitrary, capricious, an abuse of discretion, or otherwise not in
22 || accordance with law; .. . in excess of statutory jurisdiction, authority, or limitations; .. . [or]
3 without observance of procedure required by law.” 5 U.S.C. § 706. Plaintiffs argue that the
i, federal government’s efforts to immediately remove items from the USML through issuance of a
*° * An amended complaint, adding eleven more States/Commonwealths as plaintiffs, was filed on
27 || August 2, 2018. Dkt. # 29.
28 || PRELIMINARY INJUNCTION - 7

 

WASHSTATEC023603

 
 

Case 2:28-0v00015-RBA JDdiomemtes IhieBos/Filed Obagye/2@f Bage 8 of 151
1 || temporary modification were procedurally defective in that the State Department failed to give
2 thirty days’ notice to the Congressional foreign relations committees specified in 22 U.S.C.
3
§ 2778(£)(1) and failed to obtain the concurrence of the Secretary of Defense as required by the
4
5 President when he delegated his removal authority to the Secretary of State in Executive Order
6 || 13637, § 1(n)(i).’ Plaintiffs also argue that, to the extent the temporary modification permits
7 || “any United States person” to use the CAD files at issue, the federal government’s action
8 || impermissibly conflicts with state and federal laws limiting access to guns. Finally, plaintiffs
9 challenge the decision to allow the CAD files to be published on the internet as arbitrary and
10
capricious because the State Department failed to articulate any explanation for its decision to
11
D allow the publication of the CAD files on the internet or to alter its earlier factual findings and
13 || fepresentations regarding the harms such publication will likely cause.
14 | A. Jurisdiction
15 Both the federal and private defendants challenge the Court’s jurisdiction over this
16 matter. The federal defendants argue that the States lack standing, while the private defendants
17
argue that this lawsuit is an impermissible collateral attack on the outcome of the litigation in the
18
19 | Western District of Texas.°
20
21
22 ° Plaintiffs, citing a presidential tweet and a White House press briefing, also suggest that the
State Department exceeded its authority over the USML because the President disagrees with the way in
23 || which that authority was exercised. Plaintiffs acknowledge, however, that the President has delegated
>A USML designations to the State Department. That delegation was not conditioned on obtaining the
President’s prior approval of or subsequent acquiescence to a listing decision. To the extent the
5 || President believes that allowing printable gun files to be published on the internet is not sensible, he has
the power to influence, if not outright direct, the State Department’s decision-making in this matter. He
26 || has not yet done so.
27 ° The private defendants’ § 701 argument is discussed below.
28 || PRELIMINARY INJUNCTION - 8

 

WASHSTATEC023604

 
 

 

Case 2:28-0v00015-RBA JDdeomemss IbieBOs/Filee OPage/Q@f Page 9 of 151
1 1. Standing
2 In order to present a justiciable case or controversy under Article III of the U.S.
3
Constitution, plaintiffs must have standing to challenge defendants’ conduct and pursue the
4
5 relief requested.
6 [The] constitutional minimum of standing contains three elements. First, the
plaintiff must have suffered an injury in fact - an invasion of a legally protected
7 interest which is (a) concrete and particularized . . . and (b) actual or imminent, not
8 conjectural or hypothetical .... Second, there must be a causal connection
9 between the injury and the conduct complained of - the injury has to be fairly
10 traceable to the challenged action of the defendant, and not the result of the
independent action of some third party not before the court. . . . Third, it must be
11 likely, as opposed to merely speculative, that the injury will be redressed by a
12 favorable decision.
13
Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992) (internal quotation marks, citations,
14
5 and alterations omitted). In an APA action, a State alleging a procedural violation has standing if
16 there is a possibility that the relief requested will prompt the agency to reconsider the decision
17 || that is allegedly causing harm. Mass. v. Envt’l Protection Agency, 549 U.S. 497, 517 (2007). In
18 || addition, a State has a legally protectable interest if it has a sovereign, quasi-sovereign, or
19 proprietary interest that would be impacted by the litigation. Dep’t of Fair Emp’t_& Hous. v.
20
Lucent Techs., 642 F.3d 728, 753 n.5 (9th Cir. 2011).
21
3 Plaintiffs allege that the federal defendants failed to provide notice of their intent to
93 || femove technical data related to the manufacture of 3D guns from the USML and have made a
24 || wholly unsupported - and therefore arbitrary and capricious - decision which, in the State
25 || Department’s own words, will make anyone in possession of a commercially-available 3D
26 printer capable of automatically generating a lethal firearm that would be virtually undetectable
27
28 || PRELIMINARY INJUNCTION - 9

 

WASHSTATEC023605

 
Case 2:28-0v01015-RBAIDdtomemss IkiteBO8/FNA6 OAye/20 ofBSge 10 of 151
1 | in metal detectors and other security equipment. The federal defendants assert that the alleged
2 || failures are harmless or are causally unrelated to any harm the States might suffer because the
° federal government’s regulatory authority under the AECA is limited to exports and the
plaintiffs’ concerns are purely domestic. Defendants’ argument is so myopic and restrictive as to
6 || be unreasonable. Whatever defendants’ statutory authority, the fact is that the internet is both
7 || domestic and international. The federal defendants’ determination that the 3D files at issue are
8 || subject to regulation under ITAR and could not, therefore, be published on the internet reduced
9 risks of the proliferation of untraceable and undetectable weapons, assassinations, aviation and
0 other security breaches, and violations of gun control laws both abroad and at home. Thus, the
. alleged failures to provide notice and to make a reasonable evaluation of the risks and benefits of
13 || the proposed action not only impact national security but have domestic repercussions as well.
14 The Court finds that plaintiffs have not only alleged harm to their legally protectable
15 || sovereign interests under the traditional standing analysis, but have also alleged a procedural
16 APA claim where there is a possibility that compelling compliance with the specified procedures
. will prompt the agency to reconsider its decision. Forcing the federal defendants to give
19 Congress thirty days’ notice of the removal of the CAD files from the USML and to seek the
39 || concurrence of the Department of Defense would afford other executive branch entities
21 || Gncluding the President) an opportunity to impact the decisionmaking process and would give
22 | both Congress and the States a chance to generate any statutes or regulations deemed necessary
3 to address the regulatory void the delisting would create. Forcing the federal defendants to
i, evaluate the effect of the proposed delisting on world peace, national security, and the foreign
6 policy of the United States (factors which Congress intended the President or his designee to
27 || consider) may also prompt a reconsideration of the decision to remove the CAD files from the
28 || PRELIMINARY INJUNCTION - 10

 

WASHSTATEC023606

 
Case 2:28-0v01015-RBAIDdhomenmiss IkieBOs/FMA6 OPAge/20 ofSge 11 of 151

1 | USML. There is, at the very least, a possibility that the States would benefit from the relief

2 requested in this litigation.

° Plaintiffs have standing to pursue the relief requested in the amended complaint. Plaintiffs

have alleged an injury in fact that is directly threatened by the federal defendants’ proposed

6 || delisting of the technical data contained in Defense Distributed’s CAD files and that could be

7 || ameliorated, if not avoided entirely, as a result of this litigation.

8 2. Collateral Attack

9 The private defendants argue that this lawsuit is an impermissible collateral attack on the
"9 dismissal with prejudice of the Western District of Texas litigation. They reason that, had the
. States moved to intervene in the prior litigation in order to object to the proposed settlement or
13 || to seek a preliminary injunction precluding its execution, the motion would have been denied
14 || and the States cannot, therefore, obtain such relief here. The conclusion does not follow from the
15 || premise. The reasons the States would likely not have been permitted to intervene in the prior
16 litigation is that they were not necessary parties, they had no right to appear simply because they
. were interested in its outcome, their claim had nothing to do with the facts or law at issue
19 between the existing parties, and their APA-based objections could be heard and their interests
99 || protected in a separate litigation with the federal defendants. See Fed. R. Civ. P. 19 and 24. The
21 || district court’s likely refusal to allow plaintiffs to appear and/or intervene in the Western District
22 | of Texas litigation is not relevant to, much less dispositive of, plaintiffs’ right to seek relief in
3 this litigation.
24
95 If, as plaintiffs allege, the federal defendants exceeded their authority in entering into the
6 settlement agreement with the private defendants, they are entitled to file suit under the APA and
97 || seek appropriate redress. If the remedy afforded in this litigation impinges on the federal
28 || PRELIMINARY INJUNCTION - 11

 

WASHSTATEC023607

 
Case 2:28-0v01015-RBAIDdhomenmss IkieBOS/FNA6 OPAye/72 ofBage 12 of 151
1 || defendants’ ability to perform under their settlement agreement with the private defendants, the
2 | latter may have a breach of contract claim against the former, but there is no jurisdictional bar to
° this litigation in the circumstances presented here. The dismissal of the Texas litigation is not
under attack: rather, the States are challenging the adequacy of agency action. Defendants offer
6 || 20 case law suggesting that violations of the APA can be shielded from judicial review by
7 || simply incorporating them into a private settlement agreement.
8 || B. Likelihood of Success on the Merits
9 1. Congressional Notice
0 The AECA authorizes the President of the United States “to control the import and the
. export of defense articles and defense services” “[i]n furtherance of world peace and the security
13 || and foreign policy of the United States.” 22 U.S.C. § 2778(a)(1). The President has the power to
14 || designate “defense articles and defense services:” the items so designated constitute the USML.
15 || Id. The USML identifies categories of defense articles and services that are subject to export
16 controls. The list is “organized by paragraphs and subparagraphs” that “usually start by
. enumerating or otherwise describing end-items, followed by major systems and equipment;
19 parts, components, accessories, and attachments; and technical data and defense services directly
39 || related to the defense articles of that USML category.” 22 C.F.R. § 121.1(a). The USML,
21 || Category I, includes all firearms up to .50 caliber (22 C.F.R. § 121.1(D(a) and (b)) and all
22 |! technical data “required for the design, development, production, manufacture, assembly,
3 operation, repair, testing, maintenance or modification of’ such firearms (22 C.F.R. § 120.10(a)).
i, Through the CJ process, the Department of State specifically determined that the CAD files
6 Defense Distributed seeks to publish are subject to the export controls of ITAR. The Department
27 || “may not remove any item from the Munitions List until 30 days after the date on which [it] has
28 || PRELIMINARY INJUNCTION - 12

 

WASHSTATEC023608

 
 

Case 2:28-0v00015-RBA JDdtomemses IheBOs/Fias Obaye/298 ofBSge 13 of 151
1 || provided notice of the proposed removal to the Committee on International Relations of the
2 | House of Representatives and to the Committee on Foreign Relations of the Senate... .” 22
3
ULS.C. § 2778(H(1).
4
5 Plaintiffs have shown a likelihood of success on the merits of their APA claim because
6 || the temporary modification of the USML to allow immediate publication of the previously-
7 || regulated CAD files constitutes the removal of one or more items from the USML without the
required Congressional notice. The federal government represents that its settlement with the
8 ired C ional notice. The federal that i 1] ith th
9 private defendants was the result of a multi-year review process in which the Departments of
10
Defense, Commerce, and State determined that firearms up to .50 caliber would not provide a
11
1D military advantage to adversaries and therefore no longer warrant export control and should be
13 || femoved from the USML.’ Assuming that is the case, the federal defendants acknowledge that
14 || the governing statute, 22 U.S.C. §2778(f(1), requires that the results of the review be reported to
15 | Congress and precludes the removal of any item from the USML until thirty days after such
16 . oe,
notice is given.
17
The Department of State argues that its decision to allow the publication of previously-
18
19 regulated CAD files does not trigger the Congressional notice requirement because it has not
39 || removed an “item” from the USML. Defendants argue that the notice requirement applies only
21
22 ce gs -
7’ The federal defendants refused to produce the administrative record of the agency’s decision
23 || (Dkt. # 49) and instead rely on the declaration of the Director of the Office of Defense Trade Control
Policy within the DDTC (Dkt. # 64-1) to explain how and why the decision was made to reverse the CJ
24 || determination regarding the CAD files at issue. This tactic has placed plaintiffs and the Court at a
5 decided disadvantage in evaluating what the government relied upon when concluding that the State
Department’s prior findings regarding the national security risks posed by plastic, untraceable,
96 || undetectable guns should be overruled. For purposes of the procedural APA claim, however, the
declaration confirms that notice to Congress will be given as required by 22 U.S.C. § 2778(f) if and only
27 || if'a final rule is issued. Dkt. # 64-1 at J 24.
28 || PRELIMINARY INJUNCTION - 13

 

WASHSTATEC023609

 
 

Case 2:28-0v01015-RBAIDdhomenmiss IkieBOs/FNA6 OPaAye/24 ofage 14 of 151

1 | when a whole group or category of defense articles described in the USML, such as

2 | “nonautomatic and semi-automatic firearms to caliber .50 inclusive (12.7 mm),” 22 C.F.R.

° § 121.1(D(a), is removed and that that has not yet happened. This argument conflates “category”

with “item.” As described in the statute, the USML is a list of items designated by the President

6 || as “defense articles and defense services.” 22 U.S.C. § 2778(a)(1). Rather than generate an

7 || exhaustive list of every individual article or service that is subject to export control under the

8 | AECA, the Department of State opted to populate the USML with generally descriptive

9 categories. Those categories describe end-items, however, and it is those items that are the
"9 “defense articles and defense services” that are subject to export control under the AECA. 22
. C.F.R. § 121.1. See also Fact Sheet on President’s Export Control Reform Initiative (April 20,
13 || 2010), https://obamawhitehouse.archives. gov/the-press-office/fact-sheet-presidents-export-
14 || control-reform-initiative (visited August 21, 2018) (noting that the United States’ system of
15 || export control involved an “extensive list of controlled items which resulted in almost 130,000
16 licenses” in 2009). The congressional review and notice requirements specifically apply to items,
. not categories of items. 22 U.S.C. § 2778(f). The Department’s CJ regulation further confirms
19 that it is the removal of a particular article or service - /.e., an item rather than a category - that
99 || triggers the review and notice requirements. The Department describes the CJ procedure as a
21 || means of resolving doubts “as to whether an article or service is covered by the U.S. Munitions
22 || List” and to seek “redesignation of an article or service currently covered by the U.S. Munitions
3 List.” 22 C.F.R. § 120.4(a). Immediately after the reference to redesignation, the regulations
i, reiterate that the “Department must provide notice to Congress at least 30 days before any item
6 is removed from the U.S. Munitions List.” Id. Given the language, structure, and purpose of the
77 || statute and implementing regulations, the Court finds that plaintiffs are likely to prevail on their
28 || PRELIMINARY INJUNCTION - 14

 

WASHSTATEC023610

 
 

Case 2:28-0v01015-RBAIDdhomemss IkifeBOS/FNA6 OPaAye/75 ofBage 15 of 151
1 || argument that the terms “item” and “category” are distinct and that Congressional notice is
2 required whenever a previously-designated defense article or service is to be removed from the
° AECA’s reach.
As noted above, the DDTC made an express determination that certain CAD files that can
6 || be used with a 3D printer to manufacture guns and/or their components are “defense articles” or
7 || “defense services” under the USML. Defendants attempted to revoke that designation through
8 || the issuance of the “temporary modification” described in the settlement agreement in the
9 Western District of Texas litigation, thereby removing the CAD files from the USML and lifting
, all export controls.* Congress was not notified prior to the removal. This procedural failure
1D cannot be rectified by providing Congressional notice thirty days in advance of any final rule
13 || femoving firearms up to .50 caliber from the USML. The temporary modification was an effort
14 || to implement the removal immediately, without waiting for the rule to become final and without
15 || giving Congress notice and an opportunity to exercise its oversight role. Because the removal to
16 which the States object occurred as of July 27, 2018, a subsequent notice is obviously not timely
. under the statute.’
19 2. Concurrence of the Secretary of Defense
20 When the President delegated his authority under the AECA to the Secretary of State, he
21 || also imposed a requirement that any changes in designations of defense articles and defense
22
23 ® The Court rejects the private defendants’ attempt to distinguish the terms “remove” and
>A “exclude” in this context.
5 ° To the extent the federal defendants are relying on 22 C.F.R. § 126.2 as authority for the
temporary modification, its use of that procedure to immediately redesignate an item that was previously
26 || covered by the USML without Congressional notice violates the governing statute. “It is beyond dispute
that a federal regulation cannot empower the Government to do what a federal statute prohibits it from
27 || doing.” Tuan Thai v. Ashcroft, 366 F.3d 790, 798 (9th Cir. 2004).
28 || PRELIMINARY INJUNCTION - 15

 

WASHSTATEC023611

 
Case 2:28-0v01015-RBAIDdhomenmiss IkieBO8/FNA6 OPAye/26 ofage 16 of 151

1 || services subject to export control have the concurrence of the Secretary of Defense. There is no

2 || indication that the federal government followed the prescribed procedures. Plaintiffs are not

° likely to succeed on the merits of this aspect of its claim, however, because the relevant

executive order expressly states that it does not “create any right or benefit, substantive or

6 || procedural, enforceable at law or in equity by any party against the United States, its

7 || departments, agencies, or entities, its officers, employees, or agents, or any other person.”

8 || Executive Order 13637, § 6(c).

9 3. Abrogation of State and Federal Law
, In response to the States’ objections regarding the scope of the purported authorization
1D for “any United States person” to “access, discuss, use, reproduce, or otherwise benefit” from the
13 || CAD files at issue, both the federal and private defendants disavow any intent to alter or in any
14 || way impact existing federal prohibitions or limitations on the possession of firearms. The federal
15 || defendants also recognize the continuing viability of state law gun control measures. Plaintiffs
16 do not address this argument in their reply memorandum.
. 4. Arbitrary and Capricious
19 Plaintiffs allege that the federal defendants’ decision to allow Defense Distributed to
39 || upload to the internet CAD files containing 3D printing instructions for the manufacture of
21 || undetectable weapons was arbitrary and capricious because the State Department failed to
22 | consider the factors set forth in the AECA and/or to overrule or even address its earlier findings
3 justifying regulation of the files. The federal defendants state that the change was the result of a
i, multi-year review process which led to the determination that firearms up to .50 caliber “do not
6 provide the United States with a critical military or intelligence advantage, and therefore do not
97 || warrant continued control on the USML.” Dkt. # 64-1 at 7 24. Even if the Court accepts that the
28 || PRELIMINARY INJUNCTION - 16

 

WASHSTATEC023612

 
 

Case 2:28-0v01015-RBAIDdhomemss IkieBO8/FNA6 OaAge/20 ofage 17 of 151
1 || undisclosed administrative record will support this argument,’° there is no indication that the
2 Department considered the unique properties of 3D plastic guns or evaluated the factors
° Congress deemed relevant when the Department decided to authorize the posting of the CAD
files on the internet as of July 27, 2018.
6 Until April 2018, the federal government took the position that technical data related to
7 || the design and production of weapons using a commercially-available 3D printer posed a threat
8 || to world peace and the security and foreign policy of the United States. Some of its concerns
9 related specifically to the undetectable nature of a gun made from plastic. Because they were
, virtually undetectable in metal detectors and other security equipment, the State Department
1D feared that they could be used in assassination attempts, hijackings, piracy, and terrorist
13 || activities. Other concerns related to the portability and ease of a manufacturing process that
14 || would allow terrorist groups and embargoed nations to evade sanctions, repair weapons, restock
15 || arms supplies, and fuel violent regional conflicts. Both aspects of the technical data at issue
16 would, the State Department feared, subvert the domestic laws of nations with restrictive firearm
. controls, impairing the United States’ foreign relations with those nations. Overall, the
19 Department of State concluded that the worldwide publication of computerized instructions for
99 || the manufacture of undetectable firearms was a threat to world peace and the national security
21 || interests of the United States and would cause serious and long-lasting harm to its foreign policy.
22 Against these findings related to the specific defense articles at issue in this litigation, the
3 federal defendants state only that restricting the international availability of firearms up to .50
i, caliber will not provide the United States with a critical military or intelligence advantage. There
26
27 '° Plaintiffs’ motion to strike arguments based on the administrative record is DENIED.
28 || PRELIMINARY INJUNCTION - 17

 

WASHSTATEC023613

 
 

 

Case 2:28-0v01015-RBAIDdhomenmiss IkifeBO8/FNA6 OPaAye/78 ofage 18 of 151
1 | is no indication that the Department evaluated the unique characteristics and qualities of plastic
2 guns when it was considering the deletion of the small firearms category from the USML.
° Statements made at oral argument affirmatively suggest that it did not do so prior to July 27,
2018. Nor is there any reasoned explanation for its change in position regarding the harms that
6 || Publication of the regulated technical data will engender. The State Department also appears to
7 || have evaluated the export controls on small caliber firearms only through the prism of whether
8 || restricting foreign access would provide the United States with a military or intelligence
9 advantage. Congress, however, directed the Department to consider how the proliferation of
0 technical data and related weaponry would impact world peace, national security, and foreign
. policy. When President Obama initiated the multi-year review of the export control system on
13 || Which defendants rely, the stated goals of the review included “enhanc[ing] U.S. national
14 || security” and updating the Cold War era system “to address the threats we face today and the
15 | changing economic and technological landscape.” Fact Sheet on the President’s Export Control
16 Reform Initiative (April 20, 2010), https://obamawhitehouse.archives.gov/the-press-office/fact-
. sheet-presidents-export -control-reform-initiative (visited August 21, 2018). Based on the
19 existing record, plaintiffs have raised serious questions regarding the merits of their claim that
99 || the federal defendants failed to consider aspects of the problem which Congress deemed
21 || important, failed to articulate a reasonable explanation for this particular decision in light of its
22 prior findings and representations, and engaged in arbitrary and capricious agency action.
3 5. Agency Discretion
i, The private defendants argue that this Court lacks jurisdiction over plaintiffs’ APA claims
6 because the APA does not apply “to the extent that .. . agency action is committed to agency
97 || discretion by law.” 5 U.S.C. § 701(a)(2). The AECA expressly commits one type of decision to
28 || PRELIMINARY INJUNCTION - 18

 

WASHSTATEC023614

 
Case 2:28-0v01015-RBAIDdhomenmiss IkieBOS/FNA6 OPAye/79 ofBage 19 of 151
1 || agency discretion as a matter of law: the decision to designate an item as a defense article or
2 | defense service. 22 U.S.C. § 2778(h). The decision at issue here, however, is the removal of an
° item from the USML, which Congress chose not to make unreviewable.
“Over the years, [the Supreme Court has] read § 701(a)(2) to preclude judicial review of
6 || certain categories of administrative decisions that courts traditionally have regarded as
7 || ‘committed to agency discretion.’” Lincoln v. Vigil, 508 U.S. 182, 191 (1993). Thus, an express
8 || legislative bar such as that found in § 2778(h) is not a prerequisite to a finding that an action is
9 committed to agency discretion by law. The Supreme Court has found that an agency’s decision
"9 not to initiate enforcement proceedings, not to grant reconsideration of agency action, or how to
. allocate funds from a lump-sum budget allocation are presumptively unreviewable because those
13 || decisions often involve complicated balancing of factors within the agency’s expertise, Congress
14 || imposed no relevant requirements or restrictions, and there is no adequate standard by which the
15 || judiciary could evaluate the agency action. Id. at 191-93. Those factors do not apply here.
16 Plaintiffs are challenging the federal defendants’ failure to comply with certain procedures that
. Congress and the courts have imposed when making removal decisions under AECA. “The
19 || Process by which an agency makes a rule may be reviewed for compliance with applicable
99 || procedural requirements regardless of whether the substance of the rule is itself reviewable.”
21 || Batalla Vidal v. Duke, 295 F. Supp.3d 127, 148 (E.D.N.Y. 2017).
22 6. First Amendment
3 The private defendants argue that the CAD files are protected speech under the First
i, Amendment, that restrictions on their ability to publish the files constitute a prior restraint that is
6 presumed to be unconstitutional, and that the regulations should be subjected to strict scrutiny.
97 || Whether or not the First Amendment precludes the federal government from regulating the
28 || PRELIMINARY INJUNCTION - 19

 

WASHSTATEC023615

 
Case 2:28-0v01015-RBAIDdhomenmss IkieBOS/FNA6 OPAye/20 ofBSge 20 of 151

1 || publication of technical data under the authority granted by the AECA is not relevant to the

2 | merits of the APA claims plaintiffs assert in this litigation. Plaintiffs allege that the federal

° defendants failed to follow prescribed procedures and acted in an arbitrary and capricious

manner when they issued the temporary modification and letter authorizing the immediate

6 || Publication of the CAD files. The State Department has not attempted to justify its action as

7 || compelled by the First Amendment, nor have the private defendants shown that their First

8 || Amendment interests are a defense to or otherwise invalidate plaintiffs’ claims against the

9 federal defendants. To the extent the private defendants’ speech is impacted, their First
0 Amendment interests are considered in the balancing of hardships and public interest section
. below.
13 || C- irreparable Harm
14 Plaintiffs have submitted evidence, including declarations and the federal defendants’
15 || prior findings, showing that the States will likely suffer irreparable injury if the technical data for
16 designing and producing undetectable weapons using a commercially-available 3D printer are
. published on the internet. Many of the same concerns that prompted the DDTC to conclude that
19 the CAD files are “defense articles” within the scope of the USML apply with equal force to the
39 || States. A gun made from plastic is virtually undetectable in metal detectors and other security
21 || equipment intended to promote public safety at airports, sporting events, courthouses, music
22 venues, and government buildings. The portability and ease of a manufacturing process that can
3 be set up virtually anywhere would allow those who are, by law, prohibited from manufacturing,
i, possessing, and/or using guns to more easily evade those limitations. The publication of the
6 technical data would subvert the domestic laws of states with more restrictive firearm controls
97 || and threaten the peace and security of the communities where these guns proliferate.
28 || PRELIMINARY INJUNCTION - 20

 

WASHSTATEC023616

 
Case 2:28-0v01015-RBAIDdhomemss IkieBOs/FNA6 OPAge/20 ofSge 21 of 151
1 In addition, the States have certain public safety, law enforcement, and proprietary
2 | interests that were not of particular concern to the United States when considering the effects the
° technical data would have if exported to other countries. The instability and inaccuracy of 3D
printed firearms pose threats to the citizens of the plaintiff States, including both users and
6 || bystanders, while the toy-like appearance increases the risk of unintentional discharge, injury,
7 || and/or death. Guns that have no identifying information, guns that are undetectable, and guns
8 || that thwart the use of standard forensic techniques to link a particular projectile to a particular
9 weapon will hamper law enforcement efforts to prevent and/or investigate crime within the
0 States’ respective jurisdictions. And to the extent a State itself utilizes metal detectors in its
. courthouses, jails, prisons, or public buildings, it will have to expend additional time or money
13 || in an effort to maintain security if, as the private defendants advocate, every person owns a
14 || plastic gun.
15 The plaintiff States and the District of Columbia, as sovereigns, represent more than160
16 million people, many of whom have seen the threat level of their daily lives increase year after
. year. The District of Columbia, New York, California, Virginia, Maryland, Minnesota, New
19 Jersey, and Pennsylvania have all endured assassinations or assassination attempts. School
39 || Shootings involving students of all ages have occurred in Colorado, Oregon, Washington,
21 || Connecticut, Illinois, California, Virginia, Pennsylvania, North Carolina, Massachusetts,
22 Maryland, Iowa, Hawaii, Minnesota, New York, and New Jersey during the past twenty years.
23 During the same time frame, California, Colorado, Connecticut, [linois, Minnesota, Hawaii,
i, Massachusetts, Maryland have experienced workplace shootings with multiple victims. And, of
26 || Course, hijackers were able to crash airplanes into fields and buildings in Pennsylvania, New
97 || York, and the District of Columbia/Virginia in 2001. Plaintiffs have a legitimate fear that adding
28 || PRELIMINARY INJUNCTION - 21

 

WASHSTATEC023617

 
 

Case 2:28-0v01015-RBAIDdhomemss IkieBOS/FNA6 OPAye/ 22 ofBage 22 of 151
1 || undetectable and untraceable guns to the arsenal of weaponry already available will likely
2 II increase the threat of gun violence they and their people experience.
° Defendants do not argue that any of these injuries are reparable. Rather, defendants argue
that the injuries are not causally connected to the State Department’s decision to overturn its
6 || Prior CJ determination and remove the CAD files from the USML. The federal defendants assert
7 || that, because the AECA regulates the export of defense articles, a change in their regulatory
8 || stance cannot be the cause of the domestic effects of which plaintiffs complain. As discussed in
9 the standing analysis, this argument ignores reality and is wholly unpersuasive. The inclusion of
0 the CAD files on the USML prevented the technical data from being posted on the internet.
. Because there is no “domestic” internet, the ban had the collateral effect of making it more
13 || difficult to locate and download instructions for the manufacture of plastic firearms both
14 || domestically and internationally. It takes virtually no imagination to perceive the direct
15 | connection between removing the CAD files from the USML, the internet publication of the
16 technical data, and the likelihood of the irreparable injuries plaintiffs have identified.
. The private defendants, for their part, argue that the causal connection is broken because
19 nine'’ of the CAD files at issue are already on the internet (Defense Distributed posted them
39 || again for good measure on July 27, 2018, as soon as the temporary modification and authorizing
21 || letter were issued, but took them down when the temporary restraining order was entered).
22 Nevertheless, plaintiffs have shown that they are likely to suffer irreparable harm in the absence
3 of an injunction. First, it is not clear how available the nine files are: the possibility that a
24
2 ‘Tn their memorandum and at oral argument, the private defendants state that they published ten
26 || CAD files pursuant to the authorizations they received as part of the settlement. The file pertaining to
the Ghost Gunner 2 assembly files were not covered by the USML and not subject to ITAR control. Dkt.
27 || # 29-1 at 82 and # 63-1 at 8.
28 || PRELIMINARY INJUNCTION - 22

 

WASHSTATEC023618

 
Case 2:28-0v01015-RBAIDdhomenmss IkieBOS/FNA6 OPaAYe/28 ofBSge 23 of 151
1 | cybernaut with a BitTorrent protocol will be able to find a file in the dark or remote recesses of
2 | the internet does not make the posting to Defense Distributed’s site harmless. Second, there is no
° information regarding when these files were posted and whether they were posted with the
approval of the relevant government agency. Absent such approval, the files remain “technical
6 || data” subject to ITAR control because they are not in the “public domain” for purposes of the
7 || AECA. 22 C.F.R. § 120.10(b) and § 120.11(a)(7). Third, many of the files have not yet been
8 || released, including files created by third parties and any files Defense Distributed will develop in
9 the future. Fourth, the private defendants’ dogged pursuit of the right to publish these files - and
"9 the evident alarm with which the proposed publication has been met in the Congress, in the
. White House, amongst advocacy groups, and in state houses all over the country - suggest that
13 || further publication is not harmless.
14 Finally, the federal defendants argue that the States will not be harmed at all because the
15 | United States is committed to enforcing the Undetectable Firearms Act of 1988. While the Court
16 appreciates the earnestness with which this commitment was made at oral argument, it is of
. small comfort to know that, once an undetectable firearm has been used to kill a citizen of
19 Delaware or Rhode Island or Vermont, the federal government will seek to prosecute a weapons
99 || charge in federal court while the State pursues a murder conviction in state court. The very
21 || purpose for which the private defendants seek to release this technical data is to arm every
22 | citizen outside of the government’s traditional control mechanisms of licenses, serial numbers,
3 and registration. It is the untraceable and undetectable nature of these small firearms that poses a
i, unique danger. Promising to detect the undetectable while at the same time removing a
6 significant regulatory hurdle to the proliferation of these weapons - both domestically and
97 || internationally - rings hollow and in no way ameliorates, much less avoids, the harms that are
28 || PRELIMINARY INJUNCTION - 23

 

WASHSTATEC023619

 
Case 2:28-0v01015-RBAIDdhomenmiss IkieBOS/FNA6 OPAye/24 ofBage 24 of 151

1 || likely to befall the States if an injunction is not issued.

2 | D. Balance of Hardships and Public Interest

° Against the likelihood that the States will suffer the various harms discussed above, the

federal defendants identify no hardship of their own, but argue that the public interest in

6 || allowing the Executive to exercise its discretion in determining how best to promote national

7 || security weighs against preliminary injunctive relief. That discretion must, however, be

8 || exercised through the procedures established by Congress and not in an arbitrary and capricious

? | manner.
10

The private defendants raise the more substantive argument that a preliminary injunction

. will impair their First Amendment rights, a loss which, “for even minimal periods of time,
13 || Unquestionably constitutes irreparable injury.” Elrod v. Burns, 427 U.S. 347, 373-74 (1976). The
14 || First Amendment argument raises a number of challenging issues. Is computer code speech? If
15 || yes, is it protected under the First Amendment? To answer those questions, one would have to
16 determine what the nature of the files at issue here is: are they written and designed to interact
a solely with a computer in the absence of the intercession of the mind or will of the recipient or is
18
19 it an expressive means for the exchange of information regarding computer programming and/or
39 || weapons manufacturing? Are the export controls of the ITAR a prior restraint giving rise to a
21 || presumption that they are unconstitutional? Is the AECA a general regulatory statute not
22 |! intended to control the content of speech but only incidentally limiting its unfettered exercise?
3 Or is the government attempting to regulate distribution of the CAD files because of the message
i, they convey? Depending on which level of scrutiny applies, does the regulation advance
6 important governmental interests unrelated to the suppression of free speech and avoid
77 || burdening more speech than necessary or is the regulation narrowly tailored to promote a
28 || PRELIMINARY INJUNCTION - 24

 

WASHSTATEC023620

 
Case 2:28-0v01015-RBAIDdhomenmiss IkieBOS/FNA6 OPAye/25 ofage 25 of 151
1 | compelling Government interest?
2 The Court declines to wade through these issues based on the limited record before it and
° instead presumes that the private defendants have a First Amendment right to disseminate the
CAD files. That right is currently abridged, but it has not been abrogated. Regulation under the
6 AECA means that the files cannot be uploaded to the internet, but they can be emailed, mailed,
7 || securely transmitted, or otherwise published within the United States. The Court finds that the
8 || irreparable burdens on the private defendants’ First Amendment rights are dwarfed by the
9 irreparable harms the States are likely to suffer if the existing restrictions are withdrawn and that,
"9 overall, the public interest strongly supports maintaining the status quo through the pendency of
. this litigation.
13
14 For all of the foregoing reasons, plaintiffs’ motion for a preliminary injunction is
15 | GRANTED. The federal defendants and all of their respective officers, agents, and employees
16 are hereby enjoined from implementing or enforcing the “Temporary Modification of Category I
. of the United States Munitions List” and the letter to Cody R. Wilson, Defense Distributed, and
19 the Second Amendment Foundation issued by the U.S. Department of State on July 27, 2018,
39 || and shall preserve the status quo ex ante as if the modification had not occurred and the letter
21 || had not been issued until further order of the Court.
22
3 Dated this 27th day of August, 2018.
24
0s AU
6 Robert S. Lasnik _
United States District Judge
27
28 || PRELIMINARY INJUNCTION - 25

 

WASHSTATEC023621

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cagage2®-19-OPDLITARSDopetanicheas2 Filed PP/P2/29 Page 2Op2551

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
STATE OF WASHINGTON, et al,
Plaintiffs, NO. C18-1115RSL
Vv.
ORDER INVALIDATING JULY 27,
UNITED STATES DEPARTMENT OF 2018, TEMPORARY
STATE, et al., MODIFICATION AND LETTER

Defendants.

 

 

This matter comes before the Court on the parties’ cross-motions for summary judgment.
Dkt. #170, #173, and #174. Plaintiffs seck a summary determination that the federal defendants
violated the Administrative Procedures Act (“APA”) when they modified the United States
Munitions List (“USML”) and issued a letter authorizing the on-line publication of certain
computer aided design (“CAD”) data files in July 2018. They request that the Court vacate the
agency action and permanently enjoin the federal defendants from removing the CAD files at
issue from the USML unless and until they comply with the statutory procedural requirements.

BACKGROUND AND PROCEDURAL HISTORY
Since at least 2013, the federal government had taken the position that the Arms Export

Control Act (“SAECA”’), 22 U.S.C. § 2778, authorizes restrictions on the internet publication of

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 1

WASHSTATEC023622

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cagage2®-19-OPDLITARSDopetanicheas2 Filed PP/P2/29 Page 2602551

CAD files that allow users to create guns and their components with a 3D printer. When
defendant Defense Distributed posted CAD files for various weapons on its website at the end of
2012, the Directorate of Defense Trade Controls (“DDTC”), which is part of the Department of
State, notified Defense Distributed that the publication may have been unauthorized and in
violation of the AECA’s implementing regulations, the International Traffic in Arms
Regulations (“ITAR”), 22 C.F.R. §§ 120-30. The DDTC explained that making the CAD files
available on the internet constituted a disclosure or transfer of technical data to foreign persons
and was considered an “export” subject to the AECA and ITAR. The government advised
Defense Distributed to remove the files from its website and, if it believed the files were not
properly subject to export control, to utilize the commodity jurisdiction (“CJ”) procedure to
obtain an official determination from the DDTC.

Defense Distributed filed a number of determination requests. When the DDTC failed to
make timely rulings, Defense Distributed filed a lawsuit in the United States District Court for

the Western District of Texas. Defense Distributed v. U.S. Dep’t of State, C15-0372RP (W.D.

 

Tex). That litigation pitted Defense Distributed and the Second Amendment Foundation on one
side against the Department of State, the DDTC, and various federal employees on the other.
Defense Distributed challenged the federal government’s power to regulate its publication of the
CAD files on the internet, arguing that the regulation subjected its gun-related speech to a
system of prior restraints that was applied in an arbitrary manner in violation of Defense
Distributed’s First, Second, and Fifth Amendment rights. A month after the Texas litigation was
filed, the DDTC determined that some, but not all, of the CAD data files Defense Distributed
wanted to publish on the internet were technical data subject to the AECA and ITAR.

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 2

WASHSTATEC023623

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cagage2®-29-OPDLITAR SDopetanicheas2 Filed PP/P2/29 Page 302551

Defense Distributed filed a motion for preliminary injunction in the Texas litigation to
preclude the federal government from imposing prepublication approval requirements on any of
its CAD files. The federal government opposed the motion, arguing that:

@ “export of Defense Distributed’s CAD files could cause serious harm to U.S.
national security and foreign policy interests” that “warrant subjecting [the files] to
ITAR’s export licensing of technical data;”

@ Defense Distributed’s “CAD files constitute the functional equivalent of defense
articles: capable, in the hands of anyone who possesses commercially available 3D
printing equipment, of ‘automatically’ generating a lethal firearm that can be easily
modified to be virtually undetectable in metal detectors and other security equipment;”

@ “The State Department is particularly concerned that [Defense Distributed’ s]
proposed export of undetectable firearms technology could be used in an assassination,
for the manufacture of spare parts by embargoed nations, terrorist groups, or guerrilla
groups, or to compromise aviation security overseas in a manner specifically directed at

U.S. persons;” and

e both the government and the public “have a strong interest in curbing violent
regional conflicts elsewhere in the world, especially when such conflict implicates the
security of the United States and the world as a whole.”

Id., Dkt. #32 at 19-20 (W.D. Tex.) (internal quotation marks and citations omitted). The then-
Director of the Office of Defense Trade Controls Management, Lisa V. Aguirre, concluded that
the unrestricted export of Defense Distributed’s CAD files would result in the production of
plastic firearms that are fully operable and virtually undetectable by conventional security
measures, that their use to commit terrorism, piracy, assassinations, or other serious crimes
would cause serious and long-lasting harm to the foreign policy and national security interests of

the United States, that efforts to restrict the availability of these articles to enemies of the United

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 3

WASHSTATEC023624

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cagage2®-9-OPDLITAR SDopetanicheas2 Filed DP/P2/29 Page 2902551

States would fail, that the proliferation of weapons and related technologies would contribute to
a more dangerous international environment, and that the export would undercut the domestic
laws of nations that have more restrictive firearm controls and the United States’ foreign
relations with those nations would suffer. Id., Dkt. #32-1 at { 35.

The Honorable Robert L. Pitman denied Defense Distributed’s motion for preliminary
injunction, noting that Defense Distributed’s avowed purpose 1s to facilitate “g/obal access to,
and the collaborative production of, information and knowledge related to the three-dimensional
(‘3D’) printing of arms,” and that such activities “undoubtedly increase[] the possibility of
outbreak or escalation of conflict” and are of the type Congress authorized the President to
regulate through the AECA. Id., Dkt. #43 at 8-9 (emphasis in original). The Fifth Circuit
affirmed, finding that “the State Department’s stated interest in preventing foreign nationals -
including all manner of enemies of this country - from obtaining technical data on how to
produce weapons and weapons parts” constitutes “‘a very strong public interest in national

defense and national security.” Defense Distributed v. U.S. Dep’t of State, 838 F.3d 451, 458

 

(5th Cir. 2016).

In April 2018, the federal government moved to dismiss Defense Distributed’s claims in
the Texas litigation, reiterating that what was at stake was “the United States’ ability to control
the export of weapons - a system of laws and regulations that secks to ensure that articles useful
for warfare or terrorism are not shipped from the United States to other countries (or otherwise
provided to foreigners) without authorization, where, beyond the reach of U.S. law, they could
be used to threaten U.S. national security, U.S. foreign policy interests, or international peace
and stability.” C15-0372RP, Dkt. #92 at 1 (W.D. Tex). Later that month, the parties reached a

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 4

WASHSTATEC023625

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cagage2®-29-OPDLITAR SDopetanicheas2 Filed DP/P2/29 Page SQp2551

tentative settlement agreement. Pursuant to the settlement, which was not signed until July 29,
2018, the Department of State changed course, abandoning its prior regulatory and litigation
positions and allowing the private defendants, Defense Distributed, the Second Amendment
Foundation, and Conn Williamson, to publish on the internet CAD files for the automated
production of 3D-printed weapons. The federal government specifically agreed, among other
things, to publish a notice of proposed rulemaking and final rule revising the United States
Munitions List (““USML”) that would allow the distribution of the CAD files, to announce a
temporary modification of the USML to allow immediate distribution while the final rule was in
development, and to issue a letter to Defense Distributed and other defendants advising that the
CAD files are approved for public release and unlimited distribution. The federal defendants also
acknowledged and agreed that the temporary modification and letter “permits any United States
person .. . to access, discuss, use, reproduce, or otherwise benefit from” the CAD files. The
announcement of the temporary modification and the issuance of the letter were to occur on or
before July 27, 2018. No findings of fact or other statements are provided in the settlement
agreement that address, much less invalidate, the federal government’s prior analysis regarding
the likely impacts of publication on national security or world peace or that otherwise explain
the federal government’s change of position.

On May 24, 2018, the Department of State published a notice of proposed rulemaking
(“NPRM”) that implicated the technical data at issue in the litigation. The NPRM proposed an
amendment to the ITAR to, inter alia, remove certain Category | items (primarily small caliber
weapons and their related technical data) from the USML, thereby lifting the requirement to
obtain a license for their export. 83 Fed. Reg. 24,198 (May 24, 2018). Although the NPRM did

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 5

WASHSTATEC023626

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cagage2®-29-OPDLITAR SDopetanicheas2 Filed DP/P2/29 Page 6602551

not explicitly mention 3D-printed firearms or their related technical data, approximately 12% of
the comments received in response to the NPRM did, and all of them opposed lifting the license
requirement. The public comment period end on July 9, 2018. The settlement agreement was
made public the following day. The temporary modification was published and the letter to the
private defendants was issued on July 27, 2018. The temporary modification contains an
assertion that the DDTC “has determined that it is in the interest of the security and foreign
policy of the United States” to immediately modify Category I of the USML to exclude the
technical data at issue in the Texas litigation. Dkt. #171-2 at 2. The public comments opposing
exclusion were not considered by the agency when it issued the temporary modification and
letter. Dkt. #179-2 at 47.

Three days after the temporary modification was published, eight states and the District of
Columbia filed this lawsuit, alleging that the federal defendants’ conduct was ultra vires and in
violation of the APA and the Tenth Amendment to the United States Constitution.’ In response
to plaintiffs’ motion for preliminary injunctive relief, the federal defendants justified the
deregulation of the CAD files (along with the delisting of other items within Category I of the
USML) by pointing to a Department of Defense determination that the items “do not provide the
United States with a critical military or intelligence advantage” and “are already commonly
available and not inherently for military end-use.” Dkt. #64-1 at 10. After an expedited hearing,
the Court found that plaintiffs had shown a likelihood of success on the merits of their APA

claim insofar as the temporary modification resulted in the removal of one or more items from

 

' An amended complaint, adding eleven more States/Commonwealths as plaintiffs, was filed on
August 2, 2018. Dkt. # 29.

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 6

WASHSTATEC023627

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cagage2®-29-OPDLITAR SDopetanicheas2 Filed PP/P2/29 Page Bop2551

the USML, that plaintiffs had shown a likelihood of irreparable injury if an injunction did not
issue because Defense Distributed had announced its intent to make the CAD files downloadable
from its website on August 1, 2018,’ and that the balance of hardships and the public interest
tipped sharply in plaintiffs’ favor. The federal defendants were enjoined from implementing or
enforcing the temporary modification of the USML and/or the July 27th letter and were required
to preserve the status quo ex ante as if the modification had not occurred and the letter had not
been issued. Dkt. #23 and #95.

In the context of the States’ challenge to the issuance of the temporary modification and
letter, the federal defendants produced and supplemented the administrative record on which the
decision to issue the temporary modification and letter was based.’ Plaintiffs now seek an order
invalidating the temporary modification and letter under the APA and permanently enjoining the
federal defendants from removing the computer files at issue from the USML unless and until
they comply with the governing procedural requirements. The federal and private defendants
oppose plaintiffs’ motion and request judgment in their favor.

DISCUSSION
A. Jurisdiction
Both the federal and private defendants challenge the Court’s jurisdiction over this

matter. The federal defendants argue that the States cannot meet prudential standing

 

* The private defendants now assert that they published the subject CAD files to the internet
immediately upon receipt of the letter and the issuance of the temporary modification. Dkt. #174-1 at 5-
6. The publication does not change the following analysis.

* Plaintiffs do not concede that the record, as supplemented, is complete or that defendants’
various claims of privilege are proper.

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 7

WASHSTATEC023628

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cagage2®-9-OPDLITAR SDopetanichhas2 Filed PP/P2/29 Page 8op2551

requirements. The private defendants argue that the issuance of the temporary modification and
letter are “committed to agency discretion by law” and not subject to judicial review under 5
U.S.C. § 701(a)(2) and 22 U.S.C. § 2278(h), that listing on the USML is a political question over
which the Court lacks subject matter jurisdiction, and that the claims are barred by the Tucker
Act.4

1. Zone of Interests

The question of standing involves both constitutional limitations imposed by Article III of
the U.S. Constitution and prudential limitations imposed by the judiciary to limit the exercise of
federal jurisdiction. See Warth v. Seldin, 422 U.S. 490, 498 (1975); Allen v. Wright, 468 U.S.
737, 751 (1984). To present a justiciable case or controversy under Article HI, plaintiffs must
demonstrate an “injury in fact” that is “fairly traceable” to the actions of the defendants and that

will likely be redressed by a favorable decision. See Lujan v. Defenders of Wildlife, 504 U.S.

 

555, 560 (1992). The prudential limitations are “founded in concern about the proper - and
properly limited - role of the courts in a democratic society.” Warth, 422 U.S. at 498. The
prudential requirement at issue here is that a plaintiffs grievance must arguably fall within the
zone of interests protected or regulated by the statutory provision on which the claim is based.

See Ass’n of Data Processing Serv. Orgs., Inc. v. Camp, 397 U.S. 150, 153 (1970).

 

The zone-of-interests test is a standing requirement of general applicability, but “the zone

of interests of a statute for purposes of obtaining judicial review of administrative action under

 

* Defendants also incorporate by reference arguments made in the preliminary injunction context
regarding Article III standing and this lawsuit being an impermissible collateral attack on the outcome
of the litigation in the Western District of Texas. Those arguments are again rejected. See Dkt. #95 at 9-
12.

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 8

WASHSTATEC023629

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cagage2®-29-OP DL TAR SDopetanichkas2 Filed PP/P2/29 Page Sop2551

the generous review provisions of the APA” is fairly expansive. Bennett v. Spear, 520 U.S. 154,
163 (1997) (internal quotation marks and citations omitted). The test “is not meant to be
especially demanding” in the APA context, and the Supreme Court applies “the test in keeping
with Congress’s evident intent when enacting the APA to make agency action presumptively
reviewable.” Match-E-Be-Nash-She-Wish Band of Pottawatomi Indians v. Patchak, 567 U.S.
209, 225 (2012) (internal quotation marks and citations omitted). Plaintiffs need not establish a
congressional purpose to benefit them through passage of the underlying statute, they need
simply have interests that relate to and are not inconsistent with the purposes implicit in the
statute. Id. The Supreme Court has “always conspicuously included the word ‘arguably’ in the
test to indicate that the benefit of any doubt goes to the plaintiff.” Id.

The AECA “was intended to authorize the President to control the import and export of
defense articles and defense services in ‘furtherance of world peace and the security and foreign
policy of the United States.” U.S. v. Chi Mak, 683 F.3d 1126, 1134 (9th Cir. 2012) (quoting 22
U.S.C. § 2778(a)(1)). In keeping with the goals of the statute, the federal government has, in the
past, justified subjecting the CAD files at issue to ITAR’s export licensing scheme based on their
characteristics and functionality, which make them especially dangerous to U.S. national
security and foreign policy interests. The agency properly focused its analysis on the factors
specified in the AECA and deemed it important to keep plastic, undetectable firearms out of
foreign hands where they were not subject to U.S. laws and controls. The agency’s focus on
exports, national security, and world peace does not, however, mean that the States’ domestic
interests are unrelated or marginally related to the AECA’s purposes. The State Department
found that the firearms generated by the subject CAD files “can be easily modified to be

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 9

WASHSTATEC023630

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Casast 2rev- QO LL BARS LDapyEUMNeAP HSS FweEc19127180 FegeciooPpi2b> 1

virtually undetectable in metal detectors and other security equipment,” could be used in
assassinations or terrorist activities “specifically directed at U.S. persons,” and could lead to
violent regional conflicts that implicate the security of the United States. Defense Distributed v.
U.S. Dep’t of State, C15-0372RP, Dkt. #32 at 19-20 (W.D. Tex). Given that the CAD files and
the resulting weapons can be transported, undetected, virtually anywhere in the world, these
same impacts would likely arise within the United States even if the plastic weapons are
manufactured abroad. The States’ interests in curbing violence, assassinations, terrorist threats,
aviation and other security breaches, and violations of gun control laws within their borders are
at least marginally related to the interests protected or regulated by the AECA. The state and
federal interests, while not identical, are aligned and not in any way inconsistent. Because the
States’ grievance arguably falls within the zone of interests protected or regulated by the AECA,
there is no judicially-imposed limit on the Court’s exercise of jurisdiction in this matter.

2. Agency Discretion and Judicial Review

The private defendants argue that this Court lacks jurisdiction over plaintiffs’ APA claims
because the APA does not apply “to the extent that . .. agency action is committed to agency
discretion by law.” 5 U.S.C. § 701(a)(2). The AECA expressly commits one type of decision to
agency discretion, namely the decision to designate an item as a defense article or defense
service. 22 U.S.C. § 2778(h). The decision at issue here, however, is the removal of an item from
the USML. Plaintiffs are challenging the federal defendants’ failure to comply with statutory
procedures and/or to consider certain congressionally-specified factors when making removal
decisions under AECA. Congress did not expressly make such removal decisions unreviewable.

Even absent a statutory bar to judicial review, certain agency decisions have traditionally

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 10

WASHSTATEC023631

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Casast rev QO LL BARS LDapyEUMNeAP HSS FweciH127180 Fagecidoopi2b> 1

been considered wholly discretionary and beyond review. To be sure, the AECA confers broad
discretion on the President when determining whether to add or remove items from the USML,
but that discretion is not unbounded: Congress has imposed both procedural and substantive
benchmarks to guide the agency’s action. In order to honor the “basic presumption of judicial
review” embodied in the APA and to “give effect to the command that courts set aside agency
action that is an abuse of discretion,” the Supreme Court has “read the § 701(a)(2) exception for
action committed to agency discretion quite narrowly, restricting it to those rare circumstances
where the relevant statute is drawn so that a court would have no meaningful standard against
which to judge the agency’s exercise of discretion” and has “generally limited the exception to
certain categories of administrative decisions that courts traditionally have regarded as
committed to agency discretion, .. . such as a decision not to institute enforcement proceedings .
.. or a decision by an intelligence agency to terminate an employee in the interest of national

security....” Dep’tof Commerce v.N.Y., U.S. __, 139 S. Ct. 2551, 2567-68 (2019)

 

(internal quotation marks and citations omitted).

The procedural and substantive requirements at issue in this case are clearly stated, and
whether the agency complied with those requirements can be judicially evaluated without fear of
treading on any matter that implicates agency expertise, involves a complicated balancing of
factors, or has been traditionally regarded as beyond judicial review. The Court finds that the
process through which defendants removed items from the USML in July 2018, defendants’
compliance with the standards furnished by the AECA, and the adequacy of the agency’s

analysis of and explanation for its decision are subject to judicial review under the APA.

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 11

WASHSTATEC023632

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Casast 21ev QO LL BARS LDapyEUMeAP Hes FweECIaH127180 Fageci3/oPpi2b 1

3. Political Question

The private defendants also argue that the regulation or deregulation of defense articles or
services under the AECA is a political question that is nonjusticiable under the separation of
powers doctrine. This argument fails for much the same reasons as the agency discretion and
judicial review arguments. While the decision to include an item on the USML or to grant or
deny an export license for a listed item is statutorily excluded from judicial review and/or
requires an exercise of discretion within the agency’s expertise, whether the agency complied
with clear procedural requirements and considered factors Congress deemed relevant when
removing an item from the USML is neither a political question nor one committed to the
agency’s discretion as a matter of statute or case law.

4. Tucker Act

Finally, the private defendants assert that the Court of Federal Claims has exclusive
jurisdiction “to render judgment upon any claim against the United States founded . . . upon any
express or implied contract with the United States... .” 28 U.S.C. § 1491(a)(1). Plaintiffs seek
to invalidate agency action under the APA because it violates the procedural requirements of the
AECA and/or is arbitrary and capricious. These claims are statutory and, as plaintiffs point out,
the Tucker Act has no application in this context. Dkt. #186 at 22. The private defendants
abandoned this argument in reply.
B. Administrative Procedures Act Claims

The APA authorizes judicial review of final agency action and provides that a “reviewing
court shall... hold unlawful and set aside agency action, findings, and conclusions found to be .
.. arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; .. . in

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 12

WASHSTATEC023633

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Casast 2rev- QO LL BARS LDapyEUMneAP HSS Fwecia9127180 FageciS%opi2b> 1

excess of statutory jurisdiction, authority, or limitations; . . . [or] without observance of
procedure required by law.” 5 U.S.C. § 706. Plaintiffs argue that the federal government’s
efforts to immediately remove items from the USML through issuance of a temporary
modification and letter were not in accordance with law and were without observance of
procedure required by law insofar as the State Department failed to give thirty days’ notice to the
Congressional foreign relations committees specified in 22 U.S.C. § 2778(f(1). Plaintiffs also
seek to invalidate the decision to allow the CAD files to be published on the internet on the
ground that the temporary modification violates the limitations on federal power imposed by the
Tenth Amendment. Finally, plaintiffs argue that the agency action was arbitrary and capricious
because the agency failed to consider the factors identified by Congress and because the
delisting is not supported by substantial evidence in the administrative record.

1. Congressional Notice

The AECA requires that the President or his designee periodically review the items on the
USML to ensure that export controls are warranted. 22 U.S.C. § 2778()(1). The results of the
review must be reported to Congress, and the Department “may not remove any item from the
Munitions List until 30 days after the date on which [it] has provided notice of the proposed
removal to the Committee on International Relations of the House of Representatives and to the
Committee on Foreign Relations of the Senate ....” Id. The federal defendants argue that the
Congressional notice requirement does not apply because the CAD files at issue here are not
specifically enumerated on the USML and are therefore not “items” for purposes of § 2778((1).
This argument was rejected at the preliminary injunction stage, and the Court sees no reason to
reconsider its decision.

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 13

WASHSTATEC023634

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Casast 21ev- QO LL BARS LDapyEUMNeAP HSS Fweci9127180 Fageciaropi2b 1

The President has the power to designate “defense articles and defense services” and to
control their import and export “[ijn furtherance of world peace and the security and foreign
policy of the United States.” 22 U.S.C. § 2778(a)(1). The articles and services (i.e., items) so
designated constitute the USML. Id. See also 22 C.F.R. § 121.1(a) (describing the organization
of the USML and noting each USML category is composed of related defense articles). Category
I of the USML includes all firearms up to .50 caliber (22 C.F.R. § 121.1(D(a) and (b)) and all
technical data “required for the design, development, production, manufacture, assembly,
operation, repair, testing, maintenance or modification of” such firearms (22 C.F.R. § 120.10(a)).
Through the CJ process, the Department of State specifically determined that the subject CAD
files are subject to the export controls of ITAR.

The Department of State argues that its decision to immediately allow the unlicensed
export of previously-regulated items does not trigger the Congressional notice requirement
because the temporary modification did not deregulate a whole group or category of defense
articles described in the USML, such as “nonautomatic and semi-automatic firearms to caliber
.50 inclusive (12.7 mm),” 22 C.F.R. § 121.1(D(a). This argument conflates “category” with
“item.” As described in the statute, the USML is a list of items designated by the President as
“defense articles and defense services.” 22 U.S.C. § 2778(a)(1). Rather than generate an
exhaustive list of every individual article or service that is subject to export control under the
AECA, the Department of State opted to populate the USML with generally descriptive
categories. Those categories describe actual items, however, and it is those items that are the
“defense articles and defense services” subject to export control under the AECA. 22 C.F.R.

§ 121.1.

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 14

WASHSTATEC023635

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Casast Are QO LL BARS LDapyEUMNeAP HSS FweEc19127180 Fageci400pi2b> 1

The congressional review and notice requirements specifically apply to items, not
categories of items. 22 U.S.C. § 2778(f). The Department’s CJ regulation further confirms that it
is the removal of a particular article or service - an item rather than a category - that triggers the
review and notice requirements. The Department describes the CJ procedure as a means of
resolving doubts “as to whether an article or service is covered by the U.S. Munitions List” and
to seek “redesignation of an article or service currently covered by the U.S. Munitions List.” 22
C.F.R. § 120.4(a). Immediately after the reference to redesignation, the regulations reiterate that
the “Department must provide notice to Congress at least 30 days before any item is removed
from the U.S. Munitions List.” Id. Given the language, structure, and purpose of the statute and
implementing regulations, the Court finds that the attempt to revoke the listing of an item
previously covered by the USML through the issuance of a “temporary modification,” thereby
lifting all export controls under the AECA and ITAR, triggers the congressional notice
requirement of the statute.

It is undisputed that Congress was not notified prior to the removal of the subject CAD
files from the USML. This procedural failure cannot be rectified by providing Congressional
notice thirty days in advance of making the “temporary” removal “final:” the temporary
modification implemented the removal immediately, without waiting for the proposed rule to
become final and without giving Congress notice and an opportunity to exercise its oversight
role. Because the removal to which the States object occurred as of July 27, 2018, a subsequent

notice is obviously not timely under the statute.

 

° To the extent the federal defendants are relying on 22 C.F.R. § 126.2 as authority for the
temporary modification (see Dkt. #173 at 6), its use of that procedure to immediately redesignate an
item that was previously covered by the USML without Congressional notice violates the governing

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 15

WASHSTATEC023636

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Casast Are QO LL BARS LDapyEUMneAP HSS FweEci9127180 Fageciélopi2ts 1

The Court finds that the temporary modification of the USML to allow immediate
publication of the previously-regulated CAD files constitutes the removal of one or more items
from the USML without the required Congressional notice. Because the agency action was
“without observance of procedure required by law,” it must be held unlawful and set aside under
§ 706 of the APA.

2. Tenth Amendment Claim

As part of the settlement agreement in the Texas litigation, the federal defendants agreed
that the temporary modification that would be issued on or before July 27, 2018, would permit
“any United States person” including the private defendants’ customers and members, “to
access, discuss, use, reproduce, or otherwise benefit from the technical data” contained in the
CAD files at issue. Dkt. #171-2 at 6. Plaintiffs argue that this provision exceeds the limits
imposed on the federal government by the Tenth Amendment in that it conflicts with, and
presumably abrogates, state laws restricting certain persons from possessing, manufacturing,
owning, and/or using firearms in general or 3D-printed firearms in particular. Plaintiffs therefore
argue that the temporary modification must be invalidated as “otherwise not in accordance with
law” under the APA.

Both the federal and private defendants have, at various times during this litigation,
disavowed any intent to alter or in any way impact existing prohibitions or limitations on the
possession of firearms, and the federal defendants recognize the continuing viability of state law

gun control measures. Plaintiffs find no comfort in these statements “given the plain language of

 

statute. “It is beyond dispute that a federal regulation cannot empower the Government to do what a
federal statute prohibits it from doing.” Tuan Thai v. Ashcroft, 366 F.3d 790, 798 (9th Cir. 2004).

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 16

WASHSTATEC023637

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Casast Are QO LL BARS LDapyEUMneAP Hes FwecI9127180 Fageci42opi2t> 1

the operative Temporary Modification and Letter.” Dkt. #186 at 14. A review of the notice of
temporary modification and letter shows, however, that neither communication expressly
permits “any United States person” to “use” the CAD files or 3D-printed firearms. Nor do they
contain a reference incorporating the settlement agreement or the promises set forth therein.
Without assistance from the parties, the Court declines to determine whether a contractual
provision regarding the intended meaning of a promised, future statement would have any effect
on state law or be otherwise enforceable when the statement, when finally issued, contains no
language regarding the subject matter.

4. Arbitrary and Capricious

Plaintiffs allege that the federal defendants’ decision to allow Defense Distributed to
upload to the internet CAD files containing 3D printing instructions for the manufacture of
undetectable weapons was arbitrary and capricious because the State Department failed to
consider the factors set forth in the AECA, failed to offer an explanation supported by
substantial evidence in the administrative record, and/or has asserted justifications that are
pretextual. In determining whether agency action was arbitrary and capricious, the Court’s scope
of review is “narrow” and focused on determining whether the agency “examined the relevant
data and articulated a satisfactory explanation for [its] decision, including a rational connection
between the facts found and the choice made.” Dep’t of Commerce, 139 S. Ct. at 2569 (citing
Motor Vehicles Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43
(1983) (internal quotation marks omitted). In order for the Court to be able to determine whether
the agency has acted within the bounds imposed by the governing statute, the agency is required
to disclose the basis for its action, making the findings necessary to support the decision, and

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 17

WASHSTATEC023638

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Casast rev QO LL BARS LD apyEUENeAP HSS Fweci9127180 Fgeciteopi2b> 1

produce an administrative record that substantially supports those findings. Burlington Truck

 

Lines, Inc. v. U.S., 371 U.S. 156, 168 (1962).

The federal defendants, citing 22 C.F.R. § 120.3(b), argue that only items that “provide[]
a critical military or intelligence advantage” belong on the USML and that a multi-year, inter-
agency review process led to the determination that firearms up to .50 caliber do not satisfy that
standard. There are a number of problems with this argument. First, the regulation cited states
that articles or services that provide “a critical military or intelligence advantage” “shall be”
included on the USML. Items that fit that description must be on the USML, but they are not the
only items that can be included. Thus, an agency determination that small-caliber firearms do not
provide critical military or intelligence advantages does not explain why those previously-
controlled items were removed from the list.

Second, Congress granted the President and his designees the discretion to remove an
item from the USML in light of certain considerations and factors. Congress directed the agency
to consider how the proliferation of weaponry and related technical data would impact world
peace, national security, and foreign policy. The State Department essentially concedes that,
despite the specified statutory considerations, it evaluated the export controls on small caliber
firearms only through the prism of whether restricting foreign access would provide the United
States with a military or intelligence advantage. Because the delisting was not “based on
consideration of the relevant factors and within the scope of the authority delegated to the
agency by the statute,” it must be invalidated under the APA. Motor Vehicle Mfrs., 463 U.S. at
42,

Third, given the agency’s prior position regarding the need to regulate 3D-printed

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 18

WASHSTATEC023639

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Casast rev QO LL BARS LD apyEUENeAP hss FweEcI91 27180 Fageci4opi2t> 1

firearms and the CAD files used to manufacture them, it must do more than simply announce a
contrary position.

[T]he requirement that an agency provide reasoned explanation for its action
would ordinarily demand that it display awareness that it is changing position. . . .
[T]he agency need not always provide a more detailed justification than what
would suffice for a new policy created on a blank slate . . . [But s]ometimes it must
- when, for example, its new policy rests upon factual findings that contradict
those which underlay its prior policy ... . It would be arbitrary or capricious to
ignore such matters. In such cases it is not that further justification 1s demanded by
the mere fact of policy change; but that a reasoned explanation is needed for

disregarding facts and circumstances that underlay . . . the prior policy.

F.C.C. v. Fox Television Stations, Inc., 556 U.S. 502, 515-16 (2009) (emphasis in original).

 

Until April 2018, the federal government regulated technical data related to the design and
production of weapons using a 3D printer because the data and weapons posed a threat to world
peace and the security and foreign policy of the United States. Some of its concerns related
specifically to the undetectable nature of a gun made from plastic: because they could slip
through conventional security equipment, the State Department feared that they could be used in
assassination attempts, hijackings, piracy, and terrorist activities. Other concerns related to the
portability and ease of a manufacturing process that would allow terrorist groups and embargoed
nations to evade sanctions, repair weapons, restock arms supplies, and fuel violent regional
conflicts. Both aspects of the technical data at issue would, the State Department feared, subvert
the domestic laws of nations with restrictive firearm controls, impairing the United States’
foreign relations with those nations. Overall, the Department of State concluded that the
worldwide publication of computerized instructions for the manufacture of undetectable firearms

was a threat to world peace and the national security interests of the United States and would

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 19

WASHSTATEC023640

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Casast 21ev QO LL BARS LDapyEUMNeAP HSS FweEcia9127180 Fgecztoopi2i= 1

cause serious and long-lasting harm to its foreign policy. Against these findings, the federal
defendants offer nothing: no analysis of the potential impacts of removing the CAD files for 3D-
printed firearms from the USML, no response to the public comments raising concerns about
such a removal, no acknowledgment in the NPRMs of its change in position with regards to the
CAD files, and no justification in the temporary modification, the letter, or the administrative
record for the change.°

The federal defendants argue that the agency appropriately evaluated whether import and
export restrictions on small caliber firearms were warranted and that the results of the multi-year
inter-agency review apply to 3D-printed guns and the technical data related to them. The only
parts of the administrative record cited in support of this argument are the NPRMs issued by the
Departments of State and Commerce regarding the delisting of certain items in Category I of the
USML. A review of those documents shows that:

@ the goal of the proposed revisions is to limit Category I to only those items “that
provide the United States with a critical military or intelligence advantage or, in

 

° The private defendants point to a PowerPoint presentation made at an Additive Manufacturing
Symposium in February 2014 and a law review article written by their former counsel that same year as
support for the agency’s 2018 decision to remove the subject CAD files from the USML. The law
review article merely raises constitutional arguments against the regulation of 3D-printed guns and is
seemingly unrelated to any justification the agency has offered for its action. The symposium
presentation includes two slides related to 3D-printed guns, one displaying a picture of a 3D-printed gun
(courtesy of Cody Wilson) and another including text stating that export controls offer no benefit to U.S.
manufacturing or national security. Dkt. #116-1 at 32. There is no indication that the agency actually
relied on this document when issuing the temporary modification in 2018: in fact, it tacitly concedes that
it did not because the multi-year review upon which the decision was apparently based focused on small
caliber firearms generally, not 3D-printed guns specifically. Just as importantly, the slides do not reflect
consideration of the factors Congress intended the agency to consider or constitute a “reasoned
explanation” for disregarding the agency’s prior findings regarding the impact of 3D-printed weapons
on world peace, national security, and foreign policy. Fox Television Stations, 556 U.S. at 516.

 

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 20

WASHSTATEC023641

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Casast Cre QO LL BARS LDapyEUMNeAP Hes FweEci9127180 Fagecr4 oopi2t> 1

the case of weapons, are inherently for military end use” (83 Fed. Reg. 24,198);’

@ the revised Category I will no longer cover small-caliber non-automatic and
semi-automatic firearms (Id.);

@ the revised Category I will no longer cover “commercial items widely available
in retail outlets and less sensitive military items” (83 Fed. Reg. 24,166);

@ the proposed changes are based on an inter-agency review (Id.).

These statements are merely descriptions of the changes proposed and the process used, not an
analysis of or justification for the changes. The Department of Commerce goes on to say that it
believes that, unless an item provides a critical military or intelligence advantage to the United
States or is generally unavailable at retail outlets for civil and recreational activities, the burdens
of subjecting U.S. manufacturers to the obligations of the ITAR are not warranted by any
proportionate benefits to national security or foreign policy objectives. 83 Fed. Reg. 24,167.
Whatever the merits of this analysis with regards to the rim fire rifles, pistols, and other
popular shooting implements specifically mentioned in the NPRMs, it does not provide a
“reasoned explanation” for the action with regards to the CAD files and 3D-printed weapons at
issue here. Less than two months before the NPRMs were published, the State Department had

taken the position that 3D-printed weapons posed unique threats to world peace, national

 

’ The descriptions of what will be covered by the revised Category I vary in the NPRMs. The
Department of State asserts that the revised Category I will cover “only defense articles that are
inherently military or that are not otherwise widely available for commercial sale.” 83 Fed. Reg. 24,
198. The Department of Commerce describes Category I items under the amended USML as those
which are “inherently military and otherwise warrant control on the USML” or “possess parameters or
characteristics that provide a critical military or intelligence advantage to the United States|] and are
almost exclusively available from the United States.” 83 Fed. Reg. 24,166.

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 21

WASHSTATEC023642

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Casast 21ev QO LL BARS LDapyEUMNeAD HSS FwecI9127180 Fagecz?/opi2b 1

security, and the foreign policy of the United States: the agency’s specific concerns regarding
the proliferation of these weapons are well-documented in the administrative record. The
NPRMs neither display an awareness that the agency is changing its position with regards to the
data files, nor provide a reasoned explanation for a new policy that necessarily “rests upon

factual findings that contradict those which underlay its prior policy.” Fox Television Stations,

 

556 U.S. at 515-16. The agency has simply abandoned, without acknowledgment or analysis, its
previous position and has sub silentio found that the delisting is consistent with world peace,
national security, and U.S. foreign policy despite explicit, recent findings to the contrary. See

Motor Vehicles Mfrs. Ass’n, 463 U.S. at 46-51 (acknowledging that an agency need not consider

 

and reject all policy alternatives when reaching a decision, but noting that where an alternative is
within the ambit of the existing standard or policy, “it may not be abandoned without any
consideration whatsoever’”).* Because it is arbitrary and capricious to ignore the contradiction in
these circumstances, the agency action must be invalidated.

The Court finds that the agency action is arbitrary and capricious in two, independent
respects. First, the agency failed to consider aspects of the problem which Congress deemed
important before issuing the temporary modification and letter on July 27, 2018. Second, the
agency failed to identify substantial evidence in the administrative record explaining a change of
position that necessarily contradicts its prior determinations and findings regarding the threats
posed by the subject CAD files and the need to regulate the same under the AECA. Because the

agency action was arbitrary and capricious, it is unlawful and must be set aside under § 706 of

 

* In addition, there are no findings (and no evidence in the administrative record) that the CAD
files at issue here were widely available before the agency abruptly deregulated them on July 27, 2018.

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 22

WASHSTATEC023643

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Casast 21ev QO LL BARS LDapyEUMNeAP HSS FweEcIa9127180 Fgecziopi2bs 1

the APA.”
C. The Private Defendants’ Other Arguments

1. Motion to Dismiss

The private defendants incorporate by reference a motion to dismiss that was denied
almost a year ago. Having offered no reason to reconsider the prior ruling and no explanation for
the delay in seeking reconsideration, the motion is denied.

2. Personal Jurisdiction

Defense Distributed argues that the Court lacks jurisdiction over its person. Such a
defense can be, and has been, waived. Although Defense Distributed asserted a personal
jurisdiction defense in its answer, it omitted it from the motion to dismiss it filed on October 11,
2018, and has therefore waived the defense under Fed. R. Civ. P. 12(h)(1)(A).

3. First Amendment Justification for Agency Action

The private defendants argue that the CAD files are protected speech under the First
Amendment and assert that the files were removed from the USML in order to avoid
constitutional problems. The agency, however, has not relied on the First Amendment as
justification for its action, and neither the Court nor the private defendants may supply a basis

for the decision that the agency itself did not rely upon. Nat’] Ass’n of Home Builders v.

 

Defenders of Wildlife, 551 U.S. 644, 683-84 (2007).
4. First Amendment Violation

The private defendants again assert that restrictions on their ability to publish the files

 

° Because the agency action must be invalidated on other grounds, the Court has not considered
whether the agency’s justifications were pretextual or whether such a finding would warrant invalidation
under the APA.

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 23

WASHSTATEC023644

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Casast 21ev- QO LL BARS LD apyEUENeAP HSS FweEc19127180 FgeczdYopi2ts 1

constitute a prior restraint that is presumed to be unconstitutional and that the regulations should
be subjected to strict scrutiny. Whether or not the First Amendment precludes the federal
government from regulating the publication of technical data under the authority granted by the
AECA is not relevant to the merits of the APA claims plaintiffs assert in this litigation. Plaintiffs
allege that the federal defendants failed to follow prescribed procedures and acted in an arbitrary
and capricious manner when they issued the temporary modification and letter authorizing the
immediate publication of the CAD files. The State Department has not attempted to justify its
action as compelled by the First Amendment, nor have the private defendants shown that their
First Amendment interests are a defense to plaintiffs’ claims or a talisman that excuses the
federal defendants’ failures under the APA.
D. Remedy

The presumptive remedy for unlawful agency action is vacatur and remand. All. for the

Wild Rockies v. United States Forest Serv., 907 F.3d 1105, 1121 (9th Cir. 2018). Plaintiffs also

 

seek an injunction preventing the federal defendants from again issuing a temporary
modification purporting to deregulate the subject CAD files with no warning. Plaintiffs have not
shown that the harm they fear is likely to occur, however. There is no indication that the federal
defendants are poised to immediately modify the USML as soon as their previous efforts are
invalidated or are otherwise inclined to ignore the procedural and substantive requirements of

the AECA discussed 1n this order. See Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22

 

(2008) (“Our frequently reiterated standard requires plaintiffs seeking preliminary relief to

demonstrate that irreparable injury is likely in the absence of an injunction.”).

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 24

WASHSTATEC023645

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Casast Ore QO LL BARS LDapyEUMNeAO HSS FweEci9127180 Fgeczs0QoPi2b> 1

CONCLUSION

For all of the foregoing reasons, plaintiffs’ motion for summary judgment (Dkt. #170) is

GRANTED in part and DENIED in part. The July 27, 2018, “Temporary Modification of

Category I of the United States Munitions List” and letter to Cody R. Wilson, Defense

Distributed, and the Second Amendment Foundation were unlawful and are hereby VACATED.

Defendants’ motions for summary judgment (Dkt. #173 and #174) are DENIED.

Dated this 12th day of November, 2019.

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 25

WASHSTATEC023646

WW S Carmike

Robert S. Lasnik
United States District Judge

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Cagage2®-29-OP DL TAR SDopetaniclh& 7 Filed O2/2S/29 Page bbp3sis1

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

STATE OF WASHINGTON; STATE OF
CALIFORNIA; STATE OF COLORADO;
STATE OF CONNECTICUT; STATE OF
DELAWARE; DISTRICT OF COLUMBIA;
STATE OF HAWAII; STATE OF ILLINOIS;
STATE OF IOWA; STATE OF
MARYLAND; COMMONWEALTH OF
MASSACHUSETTS; STATE OF
MINNESOTA; STATE OF NEW JERSEY;
STATE OF NEW YORK; STATE OF
NORTH CAROLINA; STATE OF OREGON;
COMMONWEALTH OF PENNSYLVANIA;
STATE OF RHODE ISLAND; STATE OF
VERMONT and COMMONWEALTH OF
VIRGINIA,

Plaintiffs,
V.

UNITED STATES DEPARTMENT OF
STATE, et al.,

Defendants.

 

 

 

 

NO. 2:18-cv-01115-RSL

PLAINTIFF STATES’ MOTION FOR
SUMMARY JUDGMENT

NOTE ON MOTION CALENDAR:
APRIL 19, 2019!

! The briefing schedule for this motion is set by the Case Management Order (Dkt. # 115).

PLAINTIFF STATES’ MOTION FOR
SUMMARY JUDGMENT
2:18-cv-O1115-RSL

WASHSTATEC023647

ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Division
7141 Cleanwater Drive SW
PO Box 40111
Olympia, WA 98504-0111
(360) 709-6470

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

WASHSTATEC023648

 

Cagage2®-19-OPDLITAR SDopetaniclh®& 70 Filed O2/PS/29 Page 2op3151

TABLE OF CONTENTS
I. INTRODUCTION AND RELIEF REQUESTED 0.0... ic eccceeseseeeneeneteceneesecnaeenesaeseeeanenees ]
Tl. STATEMENT OF UNDISPUTED FACTS occ ecceseseeseceeeneeeveecrerecneeseeeseseeeareneeets 2
A. AECA and ITAR Govern Export Control of Weapons and Related Technical
Datta... eee cece ceeee cree ee ceneeecraeeeceaeeecsausessauesesausessasesnsauecesusecrneeeceseesersneeceseeeereneece 2
B. The Subject Files Can Produce Functional Weapons Using a 3D Printer................. 2
C. The State Department Defends Its Regulation of the Subject Files, Defeating
Defense Distributed at Every Stage of the Litigation ............cccesseeeeeceeeeeeeeeneeeneens 3
D. Reversing Its Position, the State Department Settles with Defense Distributed
by Agreeing to Remove the Subject Files from the U.S. Munitions List........0......... 5
E. This Court Preliminarily Enjoins the Temporary Modification and Letter .............. 7
F. The State Department Offers Shifting, Unsupported Rationales for Its Actions....... 7
G. Final Rules Are Forthcoming, According to the Federal Defendants ........00. 8
TH. ARGUMENT oe cceee scene cneveecnseseeneessnsesaeseessesacesecnevseentesuessevaesaeeseesaeeeeeaeseesaeeatents 9
A. Legal Standard 0... ceeecccessceceeeceneeeseeecececaeeveeeseenesaeeceaeceaeeeseeesneesnaeevaneseanenneeeeaeeed 9
B. The State Department Failed to Provide the Required 30 Days’ Notice to
Congress and Exceeded Its Regulatory Authority ......... 0... ccc eeeceeeeeeeseeeeeeeeeeeeeneeeaees 10
C. The State Department’s Actions Were Arbitrary and Capricious ..............:ececeeees 12
1. The administrative record fails to explain or support the agency’s
asserted rationales for abruptly reversing its POSITION. .............:eecceesseeeeeeeereeees 12
2. The agency failed to consider the specific properties of 3D-printed guns
and disregarded the unique threats they POSe............eccesececeseceeeeeeeeeeneetneeenereeees 15
3. The agency’s stated rationales are pretextual as applied to 3D-printable
firearm fileS. oo eee cee ceeeeseeesecnaeceesaeeseesseesaecnaecseesseeeesaeonaeensesseeseeeseeeatenas 18
D. The Court Should Vacate the State Department’s Actions and Enjoin It from
Further Attempts to Unlawfully Deregulate the Files ........ oe. cecceeseeeceeeneeeeeeeeereeees 20
TV. CONCLUSION ooo eccccceeeecceneceeseecaeeeecneeseesseceeseesaesaceaecaessesateeecnaeseesaeseesaerantaeenevseenanes 24
ti ATTORNEY GENERAL OF WASHINGTON
PLAINTIFF STATES’ MOTION FOR Compiex Litigation Division
SUMMARY JUDGMENT PO Box 40111
2:18-cv-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-29-OPDLITAR SDopetanichh& 79 Filed O2/2S/29 Page 3003151

L INTRODUCTION AND RELIEF REQUESTED

This lawsuit challenges the State Department’s “temporary” deregulation of 3D-printable
computer files for the automatic production of undetectable, untraceable plastic firearms. The
subject files include specific files that Defense Distributed plans to release on the internet if they
are exempted from federal export control, as well as files that may be created in the future and
other unknown, unreviewed files. If the files are allowed to be published online, they will be
permanently available to virtually anyone inside or outside the United States—including
terrorists, assassins, violent criminals, mentally ill persons, and unsupervised children.

The State Department, which has regulated the subject files for years by including them
on the U.S. Munitions List pursuant to the Arms Export Control Act (AECA), abruptly attempted
to deregulate the files via a “Temporary Modification of Category I” of the Munitions List
(“Temporary Modification’) and a letter to Defense Distributed (“Letter”). It did so pursuant to
a private settlement agreement, without following statutorily mandated procedures or providing
any public notice, as a fait accompli before promulgating any final rule (or even considering
public comments on a proposed rule). It also did so without considering the unique properties of
3D-printable firearms or the national and domestic security implications of permitting their
“unlimited” release. The State Department’s actions were unlawful, ultra vires, arbitrary and
capricious, and unconstitutional, as established by the administrative record and other undisputed
evidence. Its reckless and covert deregulation evaded Congress’s “particularly rigorous oversight
of the Munitions List” and public scrutiny as to an issue of national significance.

The Plaintiff States ask the Court to enter summary judgment in their favor, vacate the
Temporary Modification and Letter, and permanently enjoin the Federal Defendants from
removing the subject files from the Munitions List without following AECA’s procedural
requirements. The only potentially lawful way to remove the files is to comply with all
mandatory procedures. In fact, the Federal Defendants say a compliant final rule is forthcoming,

implicitly conceding the point even as they continue to defend the indefensible.

] ATTORNEY GENERAL OF WASHINGTON
PLAINTIFF STATES’ MOTION FOR Complex Litigation Division
7141 Cleanwater Drive SW
SUMMARY JUDGMENT PO Box 40111
2:18-ev-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC023649

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-29-OPDLITAR SDopetanich®& 70 Filed O2/2S/29 Page 4op3151

I. STATEMENT OF UNDISPUTED FACTS

The filed administrative record is consistent with the undisputed facts alleged and
established by the States at earlier stages of this litigation, as set forth below.

A. AECA and ITAR Govern Export Control of Weapons and Related Technical Data
The Arms Export Control Act (AECA) authorizes the President of the United States “to

39 66

control the import and the export of defense articles and defense services” “{i]n furtherance of
world peace and the security and foreign policy of the United States.” 22 U.S.C. § 2778(a)(1).
Items he designates as “defense articles and defense services” constitute the U.S. Munitions List.
Id. The President delegated his authority to designate Munitions List items to the State
Department, see Executive Order 13637 § 1(n)(Qi), and the Department promulgated the
International Traffic in Arms Regulations (TAR), which are administered by its Directorate of
Defense Trade Controls.’ 22 C.F.R. §§ 120-130; see Dkt. # 64 (Fed. Defs’ Opp. to PI) at 2.

Category I of the Munitions List includes all firearms up to .50 caliber and related
“technical data,” 22 C.F.R. § 121.1(D)(a), ie., data “required for the design, development,
production, manufacture, assembly, operation, repair, testing, maintenance or modification of”
such firearms, id. § 120.10(a). In cases where it is unclear whether a particular item is a defense
article subject to ITAR, the Department makes an individualized “commodity jurisdiction” (CJ)
determination using a procedure set forth in the ITAR. See id. § 120.4; Dkt. # 64 at 3.
B. The Subject Files Can Produce Functional Weapons Using a 3D Printer

The files at issue in this case are Defense Distributed’s 3D-printable Computer Aided
Design (CAD) files that can be used to produce the “Liberator” pistol and other defense articles,

plus other unidentified files that Defense Distributed “has and will continue to create and

 

2 The Department, the Directorate, Michael R. Pompeo, Mike Miller, and Sarah Heidemia are collectively
referred to as the “State Department” or the “Federal Defendants.”

3 See also Declaration of Kristin Beneski, Ex. A (Aguirre Declaration), [| 19-20 (describing the CJ
determination procedure).

2 ATTORNEY GENERAL OF WASHINGTON
PLAINTIFF STATES’ MOTION FOR Complex Litigation Division
7141 Cleanwater Drive SW
SUMMARY JUDGMENT PO Box 40111
2:18-ev-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC023650

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-29-OPDLITAR SDopetanich®& 70 Filed O2/2S/29 Page 5ep3i51

possess” in the future and any “similar files generated by its members and others.’* A functional
Liberator pistol can be made almost entirely of plastic using the CAD files and a commonly
available 3D printer, with “considerably less know-how” than is needed to manufacture a firearm
using “conventional technical data.’ As then-Director of the Office of Defense Trade Controls
Management Lisa V. Aguirre stated in a 2015 declaration, the “‘Liberator’ firearm included in
DD’s CAD designs presents a specific and unique risk to the national security and foreign policy
interests of the United States” because it “is a plastic firearm which can be produced in a way as
to be both fully operable and virtually undetectable by conventional security measures such as
metal detectors.’ In addition to being undetectable, privately manufactured 3D-printed weapons
can be untraceable by law enforcement because they lack serial numbers.’

From 2013 to April 2018, the Department considered the Liberator files and other 3D-
printable firearm files to be “ITAR-controlled technical data” that cannot be exported (including
by posting on the borderless internet) without prior authorization.’ In 2015, the Directorate
conducted an individualized CJ review of Defense Distributed’s files and confirmed that they

are “technical data under Category I(i) of the [Munitions List]” and subject to ITAR regulation.”

C. The State Department Defends Its Regulation of the Subject Files, Defeating
Defense Distributed at Every Stage of the Litigation

In May 2015, Defense Distributed sued the State Department in a Texas federal district

court, seeking to enjoin it from regulating the files. Def’ Distributed v. U.S. Dep’t of State, Case

 

4 Ex. L (Def. Distributed: Second Amended Complaint), [f 25, 36, 40, 44-45 (referenced in Ex. B
(Temporary Modification) and Ex. C (Settlement Agreement), 7 12).

5 Ex. A (Aguirre Declaration), { 29(b).

6 Id. 935; see also id. n.9 (the Liberator’s detectable metal component “can be removed without rendering
it inoperable”); Ex. D (Def Distributed: Opp. to Mot. for PD) at 10 n.6 (‘the Liberator remains operable without the
inserted metal”); Ex. E (Def. Distributed: Mot. to Dismiss) at 1 (Defense Distributed’s CAD files “unquestionably
direct the functioning of a 3-D printer, cause it to manufacture firearms, or otherwise enable the creation of such
firearms .. .”); Dkt. # 112 (Answer), {39 (admitting that “the Liberator is a plastic firearm” that is undetectable by
walk-through metal detectors when it does not contain a removable piece of steel); infra at 22-23 & n.57.

7 See Dkt. # 43-2 at 29-39 (McCord Decl.), ff 29-30, 33; id. at 40-44 (Kyes Decl.), | 8; id. at 4-18
(Graham Decl.), ¥] 35.

S Ex. A, Ex. 2 (CJ letter dated 5/8/13); see Ex. E (filed 4/6/18).

° Exs. F, G (CJ determinations).

3 ATTORNEY GENERAL OF WASHINGTON
PLAINTIFF STATES’ MOTION FOR Complex Litigation Division
7141 Cleanwater Drive SW
SUMMARY JUDGMENT PO Box 40111
2:18-ev-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC023651

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-19-OPDLITAR SDopetanicl®& 70 Filed O2/PS/29 Page 6@p3i151

No. 15-cv-372-RP (W.D. Tex.). In opposing Defense Distributed’s motion for a preliminary
injunction, the State Department argued that its regulation of the files was proper (and

furthermore, vital) because, inter alia:

e “export of Defense Distributed’s CAD files could cause serious harm to U.S.
national security and foreign policy interests” that “warrant subjecting [the
files] to ITAR’s export licensing of technical data;”

e Defense Distributed’s “CAD files constitute the functional equivalent of
defense articles: capable, in the hands of anyone who possesses commercially
available 3D printing equipment, of ‘automatically’ generating a lethal firearm
that can be easily modified to be virtually undetectable in metal detectors and
other security equipment;”

e “The State Department is particularly concerned that [Defense Distributed’s]
proposed export of undetectable firearms technology could be used in an
assassination, for the manufacture of spare parts by embargoed nations, terrorist
groups, or guerrilla groups, or to compromise aviation security overseas in a
manner specifically directed at U.S. persons;” and

e both the government and the public “have a strong interest in curbing violent

regional conflicts elsewhere in the world, especially when such conflict
implicates the security of the United States and the world as a whole.”!°

In a supporting declaration, then-Director Aguirre explained that the unrestricted export
of Defense Distributed’s CAD files would result in the production of fully operable and
undetectable plastic firearms, that their use to commit terrorism, piracy, assassinations, or other
crimes would cause serious and long-lasting harm to the foreign policy and national security
interests of the United States, that efforts to restrict the availability of defense articles to enemies
of the United States would fail, that the proliferation of weapons and related technologies would
contribute to a more dangerous international environment, and that their export would undercut
the domestic laws of nations that have more restrictive firearm controls and the United States’
foreign relations with those nations would suffer.'!

The district court denied Defense Distributed’s motion for a preliminary injunction,

noting that the company’s avowed purpose is to facilitate “g/obal access to, and the collaborative

 

10 Ex. Dat 10-11.

Bx. A, 935.
4 ATTORNEY GENERAL OF WASHINGTON
PLAINTIFF STATES’ MOTION FOR Compiex Litigation Division
SUMMARY JUDGMENT PO Box 40111
2:18-cv-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC023652

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-19-OPDLITAR SDopetanich®& 70 Filed O2/PS/29 Page ? Op3i151

production of, information and knowledge related to the three-dimensional (‘3D’) printing of
arms,” and that such activities “undoubtedly increase[] the possibility of outbreak or escalation
of conflict” and are of the type Congress authorized the President to regulate through AECA."*
The Fifth Circuit affirmed, citing both the national security implications of the CAD files and
the permanent nature of the internet, and found the State Department had “asserted a very strong
public interest in national defense and national security.”

On April 6, 2018, the State Department moved to dismiss Defense Distributed’s lawsuit,
reiterating that what was at stake was “the United States’ ability to control the export of
weapons—a system of laws and regulations that seeks to ensure that articles useful for warfare
or terrorism are not shipped from the United States to other countries (or otherwise provided to
foreigners) without authorization, where, beyond the reach of U.S. law, they could be used to
threaten U.S. national security, U.S. foreign policy interests, or international peace and
stability.” According to the State Department, the CAD files “unquestionably direct the
functioning of a 3-D printer, cause it to manufacture firearms, or otherwise enable the creation
of such firearms by those abroad” and the Department “has consistently and reasonably

concluded that it is not possible to meaningfully curtail the overseas dissemination of arms if

unfettered access to technical data essential to the production of those arms is permitted.”

D. Reversing Its Position, the State Department Settles with Defense Distributed by
Agreeing to Remove the Subject Files from the U.S. Munitions List

By April 30, 2018, the State Department had “reached a tentative settlement agreement”
with Defense Distributed,'© which was ultimately approved by Department officials.'’ Pursuant
to the Settlement Agreement, the State Department changed course, abandoning its prior

regulatory and litigation positions and permitting Defense Distributed to post the subject files on

 

2 Ex. H (Def. Distributed: Order denying PI) at 8-9.

B Ex. I (Def. Distributed: 5th Cir Opinion) at 10, 12-13.

Ex. Eat i.

Id at 1,3,7.

6 Ex. M (Def. Distributed: Mot. to Stay) (filed 4/30/18).

TEx. N (Def. Distributed: Joint Settlement Status Rpt.) (filed 6/28/18).

5 ATTORNEY GENERAL OF WASHINGTON
PLAINTIFF STATES’ MOTION FOR Complex Litigation Division
7141 Cleanwater Drive SW
SUMMARY JUDGMENT PO Box 40111
2:18-ev-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC023653

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-29-OP DL TAR SDopetaniclh®& 70 Filed O2/2S/29 Page op3i151

the internet and distribute them to “any United States person.” Specifically, the Department
agreed to: (a) “draft and... fully pursue” a notice of proposed rulemaking (NPRM) and final
rule revising Munitions List Category I to exclude the “technical data that is the subject of the
Action”; (b) announce a “temporary modification” of Category I to exclude the data while the
final rule is “in development”; (c) issue a letter to Defense Distributed advising that its files are
“approved for public release (i.e., unlimited distribution)’ and exempt from ITAR; and (d)
acknowledge and agree that the Temporary Modification “permits any United States person” to
“access, discuss, use, reproduce, or otherwise benefit from” the data, and that the Letter “permits
any such person to access, discuss, use, reproduce or otherwise benefit from” Defense
Distributed’s files.'’ The Settlement Agreement contains no findings of fact or other information
that could explain the Department’s change of position or invalidate its prior analysis as to the
security implications of “unlimited distribution” of the files.'”

The State Department fulfilled each of these terms. On May 24, 2018, it published the
promised NPRM in the Federal Register, with a public comment period ending on July 9. 83 Fed.
Reg. 24,198. The NPRM does not specifically mention 3D-printed guns. See id. The Settlement
Agreement was signed on June 29, in the midst of the comment period, but was not made public
until July, when the comment period ended.”° On July 27, the Department issued the Temporary
Modification and the Letter. The Temporary Modification states that the Department “has
determined that it is in the interest of the security and foreign policy of the United States to
temporarily modify United States Munitions List (USML) Category I to exclude” the subject
files. The “temporary” removal of these files was to “remain in effect while the final rule

referenced in paragraph 1(a) of the Settlement Agreement is in development.’”! The Letter states

 

8 Ex. C, J l(a)-(d).

19 See generally Ex. C. The Settlement Agreement expressly states that it does not “reflect any agreed-
upon purpose other than the desire of the Parties to reach a full and fair conclusion of the Action, and to resolve the
Action without the time and expense of further litigation.” /d. | 5.

20 Dkt. # 95 (Preliminary Injunction) at 7; Dkt. # 112 (Answer), § 53 (admitting the Settlement Agreement
was “made public in July 2018”).

21 Ex. B.
6 ATTORNEY GENERAL OF WASHINGTON
PLAINTIFE STATES’ MOTION FOR Complex Litigation Division
7141 Cleanwater Drive SW
SUMMARY JUDGMENT PO Box 40111
2:18-cv-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC023654

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-29-OPDLITAR SDopetanich®&7O Filed O2/2S/29 Page 9Op3i151

that the Department “approve[s]” Defense Distributed’s files “for public release (.e., unlimited
distribution),” but offers no rationale for this.?” Those actions prompted this lawsuit.
E. This Court Preliminarily Enjoins the Temporary Modification and Letter

The Court granted the States’ motion for a temporary restraining order, then converted
the order to a preliminary injunction.”? The Court ruled that the States had standing to challenge
the Temporary Modification and Letter, were likely to succeed on the merits of their APA claim
that the Department removed items from the Munitions List “without the required Congressional

99 66.

notice,” “raised serious questions regarding the merits” of their claim that the Department’s
actions were arbitrary and capricious, and established that the public interest “strongly supports”
an injunction to prevent irreparable harm caused by the files’ public release on the internet.”
F, The State Department Offers Shifting, Unsupported Rationales for Its Actions

In this litigation, the Federal Defendants offered a new and different reason for the State
Department’s deregulation of the subject files. Contrary to the Temporary Modification’s
assertion that the deregulation was “in the interest of the security and foreign policy of the United
States,””> the Federal Defendants conceded at oral argument that “undetectable plastic firearms
are a serious security threat.’”° Their new rationale is that “the Department determined” that non-
automatic and semi-automatic firearms under .50 caliber and related technical data “do not
provide the United States with a critical military or intelligence advantage” because these items

are “already commonly available,” as stated in the August 15, 2018 Declaration of Sarah J.

Heidema.”’ But at oral argument, the Federal Defendants conceded as follows:

THE COURT: Of course you cannot buy a 3D-printed gun in any firearms

 

22 Bx. J (Letter) at 2.

3 Dkt. #23 (TRO); Dkt. #95.

*“ Dkt. #95 at 9-11, 12-15, 16-18, 20-24, 25.

2 Ex. B.

© Ex. K (Verbatim Report of Proceedings on Aug. 21, 2018) at 35:4-8; see also id. at 24:12-14 (‘The
federal government agrees that undetectable plastic firearms pose a significant risk to domestic public safety.”).

27 Dkt. # 64-1 (Heidema Decl.) [f 19, 21; Dkt. # 64 (Fed. Defs’ Opp. to PD at 22. The “critical military or
intelligence advantage” rationale also appears in the preamble to the 2018 NPRM, which is part of the Supplemental
Record, but the NPRM does not specifically mention 3D-printed guns or the subject files.

7 ATTORNEY GENERAL OF WASHINGTON
PLAINTIFF STATES’ MOTION FOR Complex Litigation Division
7141 Cleanwater Drive SW
SUMMARY JUDGMENT PO Box 40111
2:18-ev-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC023655

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Casast rev QO LL BARS LDapYEURNEAOH7EO FlweCORP1S7120 Fagec1O00PisiS1

store in the United States that’s undetectable and untraceable, can you?

MR. MYERS: No, Your Honor, if it were undetectable and untraceable, that
would be a violation of the Undetectable Firearms Act.7*

On October 19, 2018, the Federal Defendants submitted their designated “Administrative
Record.””’ The States challenged the sufficiency of that record and moved to supplement it.*° In
response, the Federal Defendants agreed to partially supplement the record as requested,*! and
they filed supplemental materials (the “Supplemental Record”) on December 20, 2018.°*

Neither the Administrative Record nor the Supplemental Record contains any evidence
to support either of the State Department’s purported “determin[ations]” regarding the subject
files.°? The Supplemental Record contains over 3,000 public comments on the May 24, 2018
NPRM.** Although the NPRM does not specifically mention 3D-printed firearms, approximately
386 of the public comments do; of those, all are opposed to the NPRM.°** The Federal Defendants
represented in this litigation that they did not consider the 2018 NPRM comments in enacting
the Temporary Modification and Letter.*°
G. Final Rules Are Forthcoming, According to the Federal Defendants

The State Department’s May 24, 2018 NPRM proposes to remove all non-automatic and
semi-automatic firearms under .50 caliber and related technical data from the Munitions List,
which would instead be governed by the Commerce Department’s Export Administration
Regulations (EAR). 83 Fed. Reg. 24,198. Unlike the ITAR, the EAR do not allow for regulation
of items that have been posted on the internet—even for national security reasons. See 15 C.F.R.

8§ 734.3(b)(3), 734.7(a)(4) (excluding from EAR regulatory jurisdiction any “published”

 

8 Ex. K at 32:5-21.

2° Dkt. # 116.

© Dkt. # 132. The Motion to Supplement is pending as of the filing of this motion.

3! See Dkt. # 152 at 3.

2 Dkt. # 158.

33 See generally id.

34 See Declaration of Jennifer D. Williams J 4(25); Dkt. ## 158-5, 158-6, 158-7.

35 Williams Decl. 7 4(25).

36 See Dkt. # 152 at 6-7 (arguing that the original Administrative Record was “complete” and there was
“no reason” for the Department to have considered the 2018 NPRM comments).

8 ATTORNEY GENERAL OF WASHINGTON
PLAINTIFF STATES’ MOTION FOR Complex Litigation Division
7141 Cleanwater Drive SW
SUMMARY JUDGMENT PO Box 40111
2:18-ev-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC023656

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Casast rev QO LL BARS LDapYEURNEAOH7GO FilwecoRH1S7120 Fag@ci4lopizis1

information and software, including that made available for “[p]ublic dissemination (i.c.,
unlimited distribution) in any form . . . including posting on the Internet on sites available to the
public ....”). The Commerce Department’s May 24, 2018 companion NPRM explains that, for
example, “if a gun manufacturer posts a firearm’s operation and maintenance manual on the
internet,” the “manual would no longer be ‘subject to the EAR.’” 83 Fed. Reg. 24,166, 24,167
(May 24, 2018) (citing 15 C.F.R. §§ 734.3(b), 734.7(a)).

As of the filing of this brief, neither State nor Commerce has issued a final rule. The
Federal Defendants have represented in this litigation that final rules are forthcoming, Dkt.
# 131, but offered “no details regarding the substance” of these rules, Dkt. # 169 (Order) at 2,

including whether they will be consistent with the NPRMs as applied to the subject files.

Wi. ARGUMENT

A. Legal Standard
Under the APA, courts “shall ... hold unlawful and set aside agency action” that is

“arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C.
§ 706. Where the material facts are not genuinely disputed and the questions before the Court
are purely legal, the Court can resolve an APA challenge on a motion for summary judgment.
Fed. R. Civ. P. 56; King County v. Azar, 320 F. Supp. 3d 1167, 1171 (W.D. Wash. 2018), appeal
dismissed, 2018 WL 5310765 (9th Cir. Sept. 20, 2018) (citing Fence Creek Cattle Co. v. U.S.
Forest Serv., 602 F.3d 1125, 1131 (9th Cir. 2010)).

“{I]n APA cases, the Court’s role is to determine whether, as a matter of law, evidence
in the administrative record supports the agency’s decision.” King County, 320 F. Supp. 3d at
1171 (citing Occidental Engineering Co. v. ILN.S., 753 F.2d 766, 769 (9th Cir. 1985)). Review
is based on “the whole record,” 5 U.S.C. § 706, which “consists of all documents and material
directly or indirectly considered by the agency decision-makers and includes evidence contrary
to the agency’s position.” Thompson v. U.S. Dep’t of Labor, 885 F.2d 551, 555 (9th Cir. 1989).

Courts may also consider extra-record evidence when necessary to determine whether the agency

9 ATTORNEY GENERAL OF WASHINGTON
PLAINTIFF STATES’ MOTION FOR Complex Litigation Division
7141 Cleanwater Drive SW
SUMMARY JUDGMENT PO Box 40111
2:18-ev-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC023657

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Casast rev QO LL BARS LDapYEURNEAOH7EO FilwecoRH1S7120 Fageci920pi3451

has considered all relevant factors and explained its decision, has relied on documents not in the
filed record, or has acted in bad faith. San Luis & Delta-Mendota Water Auth. v. Locke, 776 F.3d
971, 992 (9th Cir. 2014); Lands Council v. Powell, 395 F.3d 1019, 1030 (9th Cir. 2005).

B. The State Department Failed to Provide the Required 30 Days’ Notice to Congress
and Exceeded Its Regulatory Authority

AECA prohibits the State Department from removing any item from the Munitions List
“until 30 days after the date on which [it] has provided notice of the proposed removal to the
Committee on International Relations of the House of Representatives and the Committee on
Foreign Relations of the Senate” in accordance with established notification procedures. 22
U.S.C. § 2778(f)(1). The notice requirement furthers Congress’s “particularly rigorous oversight
of the Munitions List,” United States v. Zheng, 590 F. Supp. 274, 278-79 (D.N.J. 1984), vacated
on other grounds, 768 F.2d 518 (3d Cir. 1985), and was strengthened in 2002 in response to
perceived attempts to evade that oversight, see H.R. Rep. No. 107-57, at 86-87 (2001).

The Federal Defendants concededly failed to provide this 30-day notice before issuing
the Temporary Modification and Letter.*’ This failure is confirmed by the Administrative Record
and the Supplemental Record, which contain no evidence that such notice was given.** Based on
this statutory violation alone, the Court should invalidate the Temporary Modification and
Letter. See 5 U.S.C. § 706(2)(A), (C), (D) (a reviewing court “shall ... hold unlawful and set
aside” agency action that is “not in accordance with law,” “in excess of statutory jurisdiction,
authority, or limitations,” or “without observance of procedure required by law’’).

The Federal Defendants previously sought to justify their failure to provide notice by

claiming that the Temporary Modification did not remove an “item” from the Munitions List,

but the Court has already correctly ruled as a matter of law that the subject files at issue here are

 

37 See Dkt. # 95 (Preliminary Injunction) at 12-13 & n.7 (noting that Federal Defendants “acknowledge”
the notice requirement and that the Heidema Declaration “confirms” the notice was not given); Dkt. # 64-1 | 30
(stating that “Congress will receive the necessary notifications” only in connection with a final rule).

38 See generally Dkt. # 116 (Admin. Record); Dkt. # 133 (Williams Decl.) J 4 (summarizing contents of
Administrative Record); Dkt. # 158 (Supp. Record); Second Williams Decl.) | 4 (summarizing contents of
Supplemental Record).

10 ATTORNEY GENERAL OF WASHINGTON
PLAINTIFF STATES’ MOTION FOR Complex Litigation Division
7141 Cleanwater Drive SW
SUMMARY JUDGMENT PO Box 40111
2:18-ev-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC023658

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Casast rev QO LL BARS LDapYEURNEAOH7GO FilwecORH187120 FageciS°opisi51

“items” or “articles” to which the notice requirement applies. Dkt. #95 at 14-15; see 22 U.S.C.
§ 2778(a)(1) (designated “defense articles” are “items” that “constitute the United States
Munitions List”); 22 C.F.R. § 121.1 (Munitions List does not enumerate every controlled
“article” or “item,” but describes “categories” of items); United States v. Zhen Zhou Wu, 711
F.3d 1, 12 (ist Cir. 2013) (the Munitions List is “a series of categories describing the kinds of
items that qualify as ‘defense articles’”). AECA’s 30-day notice requirement therefore applies,
and was not followed in this case. The Temporary Modification and Letter are procedurally
defective and must be set aside for this reason alone.

In addition to violating AECA’s procedural requirements, the Temporary Modification
and Letter exceeded the State Department’s delegated authority under AECA and violated the
limits on federal power established by the Tenth Amendment by purporting to authorize “any
United States person” to “use” the files to print their own undetectable and untraceable weapons,
and to permit “unlimited distribution” of the files.°’ The States have numerous laws restricting
the possession and use of firearms by “United States persons” and others, including laws
prohibiting ineligible persons from possessing firearms, requiring background checks as a
condition of acquiring firearms, and regulating the manufacture of firearms. See Dkt. # 29
(FAC), 7 68-217 (citing state gun-safety laws). Several of the Plaintiff States have also enacted
or proposed laws that specifically regulate 3D-printed guns. See N.J. SB 2465; Wash. SB 5061;
D.C. B23-0018; R.I. S0084; Md. SB 8. The Department’s overly broad authorization well
exceeds the scope of its authority under AECA to regulate exports, and on its face purports to
abrogate the states’ police powers to enforce their gun-safety laws in violation of the Tenth
Amendment. See U.S. Const. amend. X (“The powers not delegated to the United States by the
Constitution ... are reserved to the States respectively, or the people.”); Bond v. United States,
572 U.S. 844, 854 (2014) (“The States have broad authority to enact legislation for the public

good—-what we have often called a ‘police power.’”); cf District of Columbia v. Heller, 554

 

3° Bx. C, ¥ 1(d) (emphasis added); Ex. J at 2.

11 ATTORNEY GENERAL OF WASHINGTON
PLAINTIFF STATES’ MOTION FOR Complex Litigation Division
7141 Cleanwater Drive SW
SUMMARY JUDGMENT PO Box 40111
2:18-ev-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC023659

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Casast rev QO LL BARS LDapYEURNEAOH7EO FweCORR187120 FageciaAopizis1

U.S. 570, 626-27 (2008) (acknowledging validity of “longstanding prohibitions on the
possession of firearms by felons and the mentally ill, or laws forbidding the carrying of firearms
in sensitive places such as schools and government buildings, or laws imposing conditions and
qualifications on the commercial sale of arms’). The States’ ability and authority to enforce their
gun-safety laws is undermined by the State Department’s purported authorization of “any United
States person” to “use” the files to print their own undetectable and untraceable weapons.
Cc. The State Department’s Actions Were Arbitrary and Capricious

In addition to violating both AECA and the U.S. Constitution, the Temporary
Modification and Letter are arbitrary and capricious, and should be invalidated for that
independent reason. Agency action is “arbitrary and capricious,” and must be set aside, if the
agency “entirely failed to consider an important aspect of the problem, offered an explanation
for its decision that runs counter to the evidence before the agency, or is so implausible that it
could not be ascribed to a difference in view or the product of agency expertise.” Motor Vehicle
Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983). Agency
action is also arbitrary and capricious if it is not based on a “reasoned analysis” that indicates
the agency “examine[d] the relevant data and articulate[d] a satisfactory explanation for its action
including a rational connection between the facts found and the choice made.” Jd. at 42-43
(citation and internal quotation marks omitted). When an agency reverses position, it must
provide a “reasoned explanation” for “disregarding facts and circumstances that underlay or
were engendered by the prior policy,” /.C_\C. v. Fox Television Studios, Inc., 556 U.S. 502, 516
(2009), and “must show that there are good reasons for the new policy,” id. at 515. In short, to
survive arbitrary-and-capricious review, agency action must be demonstrably “logical and

rational.” Allentown Mack Sales & Service, Inc. v. N.LR.B., 522 U.S. 359, 374 (1998).

1. The administrative record fails to explain or support the agency’s asserted
rationales for abruptly reversing its position.

Judicial review of agency action “is based on the administrative record and the basis for

12 ATTORNEY GENERAL OF WASHINGTON
PLAINTIFF STATES’ MOTION FOR Complex Litigation Division
7141 Cleanwater Drive SW
SUMMARY JUDGMENT PO Box 40111
2:18-ev-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC023660

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Casast rev QO LL BARS LDapUEURNEAO D7 FilweCORP1S7120 FageciG>0Pisi51

the agency’s decision must come from the record.” Ass ’n of Irritated Residents v. E.P.A., 790
F.3d 934, 942 (9th Cir. 2015); see also, e.g., Choice Care Health Plan, Inc. v. Azar, 315 F. Supp.
3d 440, 443 (D.D.C. 2018) (to survive APA review, “the facts on which the agency purports to
have relied” must “have some basis in the record”) (internal quotation marks omitted). Absent
compliance with this basic requirement, a reviewing court would be unable to measure agency
action against the relevant governing standard. See, e.g., U.S. Lines, Inc. v. Fed. Mar. Comm’n,
584 F.2d 519, 533 (D.C. Cir. 1978) (observing that the court could not “determine whether the
final agency decision reflect[ed] the rational outcome of the agency’s consideration of all
relevant factors,” as required by the APA, because it “ha[d] no idea what factors . . . were in fact
considered by the agency”).

Here, the Temporary Modification itself is the on/y document in the filed administrative
record that reflects any reason for the State Department’s reversal of its position on 3D-printable
firearm files.*° Neither the Letter nor the Settlement Agreement, nor any other part of the filed
record, memorializes the Department’s “determin[ation]” or offers any reasoning to support it.*!
The Temporary Modification asserts, with no explanation or elaboration, that the State
Department “has determined that it is in the interest of the security and foreign policy of the
United States to temporarily modify the United States Munitions List to exclude” the subject
files. Simply stating that the Department “has determined” that permitting dissemination via the
internet is somehow “in the interest” of U.S. national security and foreign policy is insufficient
to survive judicial review. The Department must explain why it made this determination,
demonstrating a “rational connection between the facts found and the choice made.” State Farm,
463 U.S. at 43. But the filed record is completely devoid of any relevant “facts found,” much

less a “rational connection” to the decision to deregulate the subject files.

 

4 See Ex. B; see generally Dkt. ## 116 (Admin. Record), 158 (Supp. Record).

41 See Ex. J; Ex. C; Dkt. #95 at 6 (“No findings of fact or other statements are provided in the agreement
that could explain the federal government’s dramatic change of position or that address, much less invalidate, its
prior analysis regarding the likely impacts of publication on the United States’ national security interests.”); see
generally Dkt. ## 116, 158.

13 ATTORNEY GENERAL OF WASHINGTON
PLAINTIFF STATES’ MOTION FOR Complex Litigation Division
7141 Cleanwater Drive SW
SUMMARY JUDGMENT PO Box 40111
2:18-ev-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC023661

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Casast rev QO LL BARS LDapYEURNEAOH7EO FilweCORP1S7120 Fageci16Pi3451

The absence of evidence or explanation is unsurprising, since the Federal Defendants
conceded in this litigation that 3D-printable firearms do pose a “serious security threat,” and
offered a different explanation for the deregulation: that the subject files do not provide a “critical
military or intelligence advantage” because they are “already commonly available[.]’"? This new
explanation, which is supported only by the post hoc Heidema Declaration, merits no
consideration because “[t]he focal point for judicial review should be the administrative record
already in existence, not some new record made initially in the reviewing court.” Fla. Power &
Light Co. v. Lorion, 470 U.S. 729, 743 (1985); San Luis & Delta-Mendota Water Auth. v. Jewell,
747 F.3d 581, 602 (9th Cir. 2014) (same). In any case, neither the Heidema Declaration itself
nor any part of the administrative record provides a reasoned explanation for the new rationale
as applied to the subject files. In fact, the Federal Defendants conceded in these proceedings that
undetectable and untraceable 3D-printable firearms are nof commonly available.”

Furthermore, far from acknowledging that the Temporary Modification and Letter
represent a reversal of its regulatory position or offering a rational explanation for this (as is
required), the State Department concealed the reversal until it was a fait accompli. See Fox
Television Stations, 556 U.S. at 515 (“the requirement that an agency provide reasoned
explanation for its action would ordinarily demand that it display awareness that it is changing
position”); SNR Wireless LicenseCo, LLC v. FCC, 868 F.3d 1021, 1029 (D.C. Cir. 2017) (“To
provide a satisfactory explanation, an agency must acknowledge and explain any departure from
its precedents.”). The State Department privately reached the tentative settlement in the Defense
Distributed case in April 2018, which became final on June 29. Meanwhile, the comment period
for the NPRM (which does not even mention 3D-printed firearms) was still open through July
9. The Settlement Agreement was not publicly disclosed until July. The Department issued the

Temporary Modification and Letter on July 27 without the required notice to Congress or any

 

42 Dkt. # 64 at 22; Dkt. # 64-1 9] 19, 21.
4 See Ex. K at 32:5—-21.

14 ATTORNEY GENERAL OF WASHINGTON
PLAINTIFF STATES’ MOTION FOR Complex Litigation Division
7141 Cleanwater Drive SW
SUMMARY JUDGMENT PO Box 40111
2:18-ev-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC023662

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Casast rev QO LL BARS LDapYEURNEAOH7EO FilwecORH1S7120 Fageci9/opisis1

other advance warning or opportunity for public input on the reversal.

In sum, neither the original rationale asserted in the Temporary Modification, nor the
new rationale asserted in this case, finds any factual support or rational explanation in the record.
Instead of acknowledging or explaining its reversal, the Department concealed it, and would
have entirely evaded oversight and review if not for this lawsuit. These basic failures render the

Temporary Modification and Letter arbitrary and capricious.

2. The agency failed to consider the specific properties of 3D-printed guns and
disregarded the unique threats they pose.

Not only are the State Department’s shifting rationales entirely unsupported, but the
administrative record also demonstrates that the Department failed to consider the specific
properties of 3D-printed guns and their unique threats to world peace, national security, and
foreign policy. In ignoring these issues, the Department disregarded the factors Congress deemed
relevant to export control, as well as the evidence supporting the Department’s previous
regulation of the subject files to further AECA’s stated purposes.

An agency’s action is arbitrary and capricious where it “entirely failed to consider an
important aspect of the problem” or “offered an explanation for its decision that runs counter to
the evidence before the agency[.]” State Farm, 463 U.S. at 43. The agency must consider all
“relevant factors,” id. at 42—in particular, the factors “Congress intended” the agency to
consider, id. at 55. And the agency cannot pick and choose what evidence to rely on and disregard
the rest; judicial review is based on the “whole” record, 1.e., “all documents and material directly
or indirectly considered by the agency decision-makers,” including “evidence contrary to the
agency’s position.” 7hompson, 885 F.2d at 555.

Congress directed that export regulation under AECA must be “[i]n furtherance of world
peace and the security and foreign policy of the United States.” 22 U.S.C. § 2778(a)(1). The
State Department based its previous regulation of the subject files squarely on fulfilling these

purposes, invoking threats to “U.S. national security, U.S. foreign policy interests, or

15 ATTORNEY GENERAL OF WASHINGTON
PLAINTIFF STATES’ MOTION FOR Complex Litigation Division
7141 Cleanwater Drive SW
SUMMARY JUDGMENT PO Box 40111
2:18-ev-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC023663

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Casast rev QO LL BARS LDapYEURNEAOH7EO FweCORP1S7120 Fageci@%Pis451

international peace and stability” in its April 6, 2018 motion to dismiss in the Defense
Distributed case. Elsewhere in its briefing, the Department emphasized the unique dangers
posed by the subject files, which “constitute the functional equivalent of defense articles” and
can be used to “automatically” generate a “lethal firearm” that is “virtually undetectable in metal
detectors and other security equipment.’*° The Department expressed its particular concern that
such “undetectable firearms technology could be used in an assassination, for the manufacture
of spare parts by embargoed nations, terrorist groups, or guerilla groups, or to compromise
aviation security overseas in a manner specifically directed at U.S. persons.”“° The Supplemental
Record amply supports the conclusion that the subject files pose unique threats to U.S. national
security and foreign policy, as reflected in the Department’s own CJ determinations, the Aguirre
Declaration, and the Department’s briefing in the Defense Distributed case.*’ Moreover,
hundreds of the public comments on the 2018 NPRM, which the Department received before
issuing the Temporary Modification and letter on July 27, 2018 (but admittedly did not consider),
oppose the rule on the grounds that it would deregulate 3D-printable firearms.

Despite this evidence, the Department decided to deregulate the subject files sometime
during a three-week period in April 2018, providing no “reasoned explanation” for disregarding
the facts and circumstances supporting its previous position. fox Television Studios, 556 U.S. at
516; see also SNR Wireless, 868 F.3d at 1029 (D.C. Cir. 2017); City of Kansas City, Mo. v. Dep’t
of Hous. & Urban Dev., 923 F.2d 188, 194 (D.C. Cir. 1991) (“Agency action based on a factual
premise that is flatly contradicted by the agency’s own record does not constitute reasoned
administrative decisionmaking, and cannot survive review under the arbitrary and capricious
standard.”). As of April 6, 2018, the Department’s position was that distributing the subject files

on the internet would “threaten U.S. national security, U.S. foreign policy interests, or

 

“Ex Eat 1.

4 Ex. D at 10.

6 Td.

47 See Exs. A, D, E, F, G.

48 See Williams Decl.,  4(25).

16 ATTORNEY GENERAL OF WASHINGTON
PLAINTIFF STATES’ MOTION FOR Complex Litigation Division
7141 Cleanwater Drive SW
SUMMARY JUDGMENT PO Box 40111
2:18-ev-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC023664

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Casast rev QO LL BARS LDapYEURNEAOH7EO FweCORP1S7120 Fegeci16%Pi3451

international peace and stability.” By April 30, 2018, the Department had reached the settlement
agreement that resulted in the Temporary Modification and Letter, which deregulated the subject
files and approved them for “unlimited distribution.”

Even though the Department was well aware of the characteristics and qualities of
undetectable firearms that render them uniquely dangerous, as reflected in its own CJ
determinations and its position in the Defense Distributed proceedings, there is no indication in
the record that it considered them in connection with the deregulation. This is consistent with
the Federal Defendants’ statements at oral argument indicating that they did not consider these

unique factors until they took a “further look” at the issue in light of this Court’s TRO:

MR. MYERS: Your Honor, since Your Honor entered the TRO, the
government has been further studying and further looking into this issue, as the
press secretary I think indicated she was -- or the President was welcoming that
opportunity. That further look has concluded. And the government's position on
this issue has not changed.”

Further, the Department admitted it did not consider the public comments on the 2018 NPRM—
even the hundreds of comments that oppose the rule due to its implications for 3D-printed guns,
which merit a meaningful response. See Home Box Office, Inc. v. F.C.\C., 567 F.2d 9, 35-36
(D.C. Cir. 1977) (“[T]he opportunity to comment is meaningless unless the agency responds to
significant points raised by the public.”).

As noted above, the Federal Defendants’ post hoc rationale for deregulating the subject
files—that they do not provide a “critical military or intelligence advantage’—need not be
considered because it is not reflected or supported anywhere in the filed record. But even taking
it at face value, this explanation fails to account for all of the factors Congress directed the
Department to consider. A defense article can threaten “world peace and the security and foreign
policy of the United States”——as the subject files do—regardless of whether it provides a “critical
military or intelligence advantage.” Yet as the Court previously noted, the Department “appears

to have evaluated the export controls on small caliber firearms only through the prism of whether

 

4 Bx. K at 34:3-8.

17 ATTORNEY GENERAL OF WASHINGTON
PLAINTIFF STATES’ MOTION FOR Complex Litigation Division
7141 Cleanwater Drive SW
SUMMARY JUDGMENT PO Box 40111
2:18-ev-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC023665

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Casast rev QO LL BARS LD apYBURNEAOH7EO FweCORH1S7120 Fagecz2dQoPisis1

restricting foreign access would provide the United States with a military or intelligence
advantage.” Dkt. # 95 at 18. This is borne out by the filed record, which contains no evidence
whatsoever that any other factors were considered. The Department’s asserted rationale fails to
account for the national security and foreign policy factors Congress directed it to consider.
“Such a failure to address ‘an important aspect of the problem’ that is factually substantiated in
the record is unreasoned, arbitrary, and capricious decisionmaking.” Humane Soc’y of U.S. v.

Zinke, 865 F.3d 585, 606 (D.C. Cir. 2017) (quoting State Farm, 463 U.S. at 43)).

3. The agency’s stated rationales are pretextual as applied to 3D-printable
firearm files.

The available evidence strongly suggests that the State Department’s asserted rationales
for deregulating the subject files are pretextual. “[C]ourts have not hesitated to find that reliance
on a pretextual justification violates the APA.” New York v. U.S. Dep’t of Commerce, --- F. Supp.
3d ----, 2019 WL 190285, at *112 (S.D.N.Y. Jan. 15, 2019) (citing, inter alia, Woods Petroleum
Corp. v. U.S. Dep’t of Interior, 18 F.3d 854, 859 (10th Cir. 1994) (setting aside agency action
because the “sole reason” for the action was “to provide a pretext” for the agency’s “ulterior
motive”)). Because the basis for the agency’s action must be disclosed in the record, “i]t follows
that a court cannot sustain agency action founded on a pretextual or sham justification that
conceals the true ‘basis’ for the decision.” Jd. The New York court concluded, based on a number
of factors, that the Commerce Department’s rationale for adding a citizenship question to the
U.S. Census was pretextual. See id. at *112-115. Many similar factors are also present here.

First, the Temporary Modification and Letter were highly procedurally irregular. As
discussed above, they were issued without the required notice to Congress, or any other advance
notice that would have afforded an opportunity for public scrutiny, and they partially effectuated
a non-final proposed rulemaking. This concealed the deregulation from public view until it was
complete, and deprived Congress of its right to exercise its “particularly rigorous oversight” of

the Munitions List. See New York, 2019 WL 190285, at *112 (“conspicuous procedural

18 ATTORNEY GENERAL OF WASHINGTON
PLAINTIFF STATES’ MOTION FOR Complex Litigation Division
7141 Cleanwater Drive SW
SUMMARY JUDGMENT PO Box 40111
2:18-ev-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC023666

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Casast 21ev QO LL BARS LDapYEURNEAOH7GO FlwecORH187120 Fagec2dlopizis1

irregularities” supported finding of pretext, as did a “failure to disclose” that prevented subject
matter experts from “conducting rigorous testing’).

Second, the evidence shows that the State Department decided to deregulate the subject
files abruptly, sometime during the three-week period from April 6 to April 30, 2018, in
connection with the Defense Distributed settlement. Even if the global state of affairs had
somehow changed drastically during the three-week period in which the reversal occurred—an
improbable scenario for which there is no evidence—this short period would not have afforded
enough time to reach a reasoned “determin[ation]” that permanent deregulation no longer
presented a national security or foreign policy threat. The Federal Defendants have sought to
justify the Temporary Modification and Letter by asserting they are of a piece with the May 24,
2018 NPRM, but this only underscores their irregularity, since the NPRM was not (and as of this
filing, still is not) final, and the deregulation decision was made months before the NPRM
comment period closed. See New York, 2019 WL 190285, at *112 (finding pretext where
decision was made before the alleged basis for the decision occurred).

Third, evidence outside the filed record indicates that the Department’s decision was
based on a reason not disclosed in the record. Heather Nauert, then the State Department
spokesperson, stated at a July 31, 2018 press briefing that the “Department of Justice suggested
that the State Department and the U.S. Government settle this [Defense Distributed] case, and
so that is what was done. .. . We took the advice of the Department of Justice, and here we are
right now.’°° This “following DOJ’s advice” rationale does not appear anywhere in the filed
record. At the same time, Ms. Nauert acknowledged that the State Department still had “equity”
in the matter of 3D-printed guns because it “wants to prevent the wrong people from acquiring
weapons overseas.”°! This is inconsistent with deregulation being “in the interest of’ U.S.

national security and foreign policy and is further evidence of pretext. See New York, 2019 WL

 

© Dkt. # 35-1 at 5 of 46.

1 Yd.
19 ATTORNEY GENERAL OF WASHINGTON
PLAINTIFE STATES’ MOTION FOR Complex Litigation Division
7141 Cleanwater Drive SW
SUMMARY JUDGMENT PO Box 40111
2:18-cv-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC023667

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Casast rev QO LL BARS LDapYEURNEAOH7EO FweCORR1S7120 Fageczd2opi3i51

190285, at *112 (extra-record statements by Commerce Department official contradicted
agency’s stated rationale for its decision, supporting finding that this rationale was pretextual);
Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402 (1971) (consideration of extra-
record evidence is appropriate where the record “does not disclose the factors that were
considered” or the agency’s “construction of the evidence’’).

Fourth, the original Administrative Record filed by the State Department failed to include
evidence that was before it when it made its decision, including the Department’s own CJ
determinations related to the subject files, the Aguirre Declaration, and complete records from
the Defense Distributed litigation in which the Department’s regulation of the files was directly
at issue. See New York, 2019 WL 190285, at *113, *48 (“curated and highly sanitized nature”
of initial administrative record suggested intent to conceal true basis for decision).

In sum, the stated bases for the State Department’s deregulation of the subject files—that
deregulation is “in the interest of’ U.S. national security and foreign policy, or that the subject
files “do not provide a critical military or intelligence advantage”—are pretextual. “Because [the
State Department’s] stated rationale was not [its] actual rationale, [it] did not comply with the
APA’s requirement that [it] ‘disclose the basis of [its] decision.’” New York, 2019 WL 190285,

at *115 (quoting Burlington Truck Lines, Inc. v. United States, 371 U.S. 156, 167-168 (1962)).

D. The Court Should Vacate the State Department’s Actions and Enjoin It from
Further Attempts to Unlawfully Deregulate the Files

The Temporary Modification and Letter should be vacated. When agency action is found
to be “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law,” the
APA provides that the reviewing court “shall... hold unlawful and set aside” the agency action.
5 U.S.C. § 706(2). Vacatur is the “normal remedy” for unlawful agency action. Al/ina Health
Servs. v. Sebelius, 746 F.3d 1102, 1110 (D.C. Cir. 2014). Failure to provide required notice of
the agency action is a “fundamental flaw,” id., and failure to address important aspects of the

problem and ignoring relevant evidence are “major shortcomings,” Humane Soc’y, 865 F.3d at

20 ATTORNEY GENERAL OF WASHINGTON
PLAINTIFF STATES’ MOTION FOR Complex Litigation Division
7141 Cleanwater Drive SW
SUMMARY JUDGMENT PO Box 40111
2:18-ev-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC023668

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Casast rev QO LL BARS LDapYEURNEAOH7EO FilweCORR1S7120 Fagecz2d2opisi51

614, that make vacatur the appropriate remedy. Here, the Temporary Modification and Letter
suffer from all of these fatal deficiencies and more. Further, this is not a case in which “the egg
has been scrambled,” Allina, 746 F.3d at 1110-1111; vacatur would simply restore the status
quo and “allow the [pending final rule] to take effect,” Nat’l Venture Capital Ass’n v. Duke, 291
F. Supp. 3d 5, 21 (D.D.C. 2017)—assuming a final rule is lawfully promulgated.”

The States additionally ask the Court to enjoin the Federal Defendants from issuing any
subsequent “temporary modification” or otherwise removing the subject files from the Munitions
List or permitting their export without providing congressional notice as required by AECA.*?
Where vacatur of a deregulation decision is not “sufficient to redress [plaintiffs’] injury,” a court
may issue an injunction that has a “meaningful practical effect independent of its vacatur.”
Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 165-66 (2010). Here, absent a permanent
injunction prohibiting further procedurally defective agency actions, the State Department may
attempt another end-run around AECA’s requirements before any final rule goes into effect. See
New York, 2019 WL 190285, at *122 (permanent injunction was “necessary to make . . . vacatur
effective, as it prevents [the agency] from arriving at the same decision without curing the
problems” with its initial action). The States could once again face an abrupt final deregulation
that threatens immediate, serious, and irreparable harm, and leaves them with no remedy aside
from seeking another emergency TRO. Notably, the Department’s position is that congressional
notice was not required, see Dkt. # 64 at 18-20, and it has continued to defend this lawsuit

without ever acknowledging the impropriety of its use of ITAR’s “temporary modification”

 

* The States anticipate that any final rule that removes the subject files from the Munitions List would be
arbitrary and capricious for many of the same reasons discussed herein. Of course, the issue is not ripe at this time,
since no final rule has been published.

3 The Private Defendants have previously opposed the entry of injunctive relief. See Dkt. ## 8, 11, 63.
Their theories regarding the constitutionality of regulating the subject files are at best tangential to this case, in
which the States merely ask the Court to invalidate procedurally defective and unlawful agency actions and require
the State Department to follow the law in making regulatory changes that affect the subject files. Federal regulation
of Munitions List items has repeatedly survived constitutional challenge, see United States v. Chi Mak, 683 F.3d
1126, 1136 (9th Cir. 2012), but to the extent there are any constitutional implications with respect to the subject
files, they are not squarely presented here and the Court need not consider them.

21 ATTORNEY GENERAL OF WASHINGTON
PLAINTIFF STATES’ MOTION FOR Complex Litigation Division
7141 Cleanwater Drive SW
SUMMARY JUDGMENT PO Box 40111
2:18-ev-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC023669

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Casast rev QO LL BARS LDapUEURNEAOH7GO FilweCORR1S7120 Fegeczd4opisis1

procedure to bypass the notice requirement and prematurely effectuate a non-final rule. See
United States vy. Laerdal Mfg. Corp., 73 F.3d 852 (9th Cir. 1995) (“defendant’s recognition of
the wrongful nature of its conduct” is a factor in whether a permanent injunction should issue).
Even if a final rule that complies with the notice requirement is published in the near future, it
may not go into effect until six months later. See 83 Fed. Reg. 24,200 (May 24, 2018) (rules
revising Munitions List categories typically have a “delayed effective date of 180 days”).
Another procedurally improper deregulation in the meantime would again leave the states with
no option other than filing yet another complaint and seeking yet another TRO.

The standards for permanent and preliminary injunctions are “essentially the same,”
except that to obtain permanent relief, the plaintiff must show “actual success” on the merits
rather than a likelihood of success. Winter v. Nat. Res. Def: Council, Inc., 555 U.S. 7, 32 (2008).
Success on the merits, including as to procedural defectiveness, is established above. The
irreparable harm the States will suffer if the files are permitted to be published online, and the
strong public interest in preventing this, is also well established in the record of these
proceedings. See Dkt. #95 at 20-25; Dkt. #43 at 19-24 & accompanying citations. Anyone with
access to a public or commercially available, relatively inexpensive 3D printer°’—regardless of
their age, mental health status, or criminal history—would be able to download and instantly use
the files to make functional weapons, fulfilling Defense Distributed co-founder Cody Wilson’s
“crypto-anarchist” vision of “evading and disintermediating” gun-safety regulations.*> 3D-
printed weapons will only become deadlier as the technology continues to evolve.

3D-printable firearms pose substantial threats to public health and safety. The Liberator

and other weapons made of plastic can evade metal detectors,°’ which are one of the most

 

* Patel Decl., [4 9, 17-18, 26; Scott Decl., ]§ 4-5; Racine Decl., 4] 3-6. Unless otherwise indicated, all
declarations cited in this section are filed at Dkt. # 43-2. An index of these declarations is filed at Dkt. # 43-1.

55 See Dkt. # 44 (Rupert Decl.), Ex. 16.

* See Patel Decl., (f 21-26 (discussing emerging materials and technology that could be used to make
deadlier weapons).

57 McCord Decl., f¥ 11-13; Hosko Decl., { 14; Bisbee Decl., § 18; Dkt. # 29-1, Ex. 2 Johanknecht Decl.),
4] 7; Dkt. # 29-1, Ex. 3 (Best Decl.), 7; Coyne Decl. 7 4; Camper Decl., 7; Kyes Decl. ¢ 17.

22 ATTORNEY GENERAL OF WASHINGTON
PLAINTIFF STATES’ MOTION FOR Complex Litigation Division
7141 Cleanwater Drive SW
SUMMARY JUDGMENT PO Box 40111
2:18-ev-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC023670

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Casast rev QO LL BARS LDapYEURNEAO D7 FilweCORP1S7120 Fagec2b>oPisis1

significant forms of protection for public facilities such as airports, stadiums, courthouses and
other government buildings, schools,°* and prisons.’ For example, 3D-printable weapons will
make it possible for students to manufacture their own weapons that could be used in a school
shooting (and could evade metal detectors that some schools are installing to prevent such
shootings).®° 3D-printed weapons such as the Liberator do not always look like conventional
firearms, and children may mistake them for toys and play with them—a common reason for
accidental gun deaths among children.°!

3D-printable firearms would compromise law-enforcement efforts. They can be privately
manufactured with no serial numbers, hampering law enforcement’s ability to “trace” a firearm
to its original seller and subsequent purchasers, which can be used to solve crimes and combat

63 Untraceable “ghost guns” of the non-3D-printed variety are already

gun trafficking.
increasingly popular™—and increasingly being used to commit horrific crimes, including
multiple mass shootings in California.” 3D-printed weapons would also undermine law
enforcement efforts to forensically match bullets used to commit crimes with the gun from which
they are shot, both because plastic weapons do not leave “ballistic fingerprints” on a bullet or
casing, and because the firing conditions cannot be reliably or safely replicated since the gun

is unstable and dangerous even to the shooter.°’ For many of these reasons, 3D-printed weapons

may be particularly attractive to criminal enterprises, which would likely embrace the technology

 

38 McCord Decl., 7] 7-8, 13, 18-21; Camper Decl., 7; Rivara Decl., 7 7; Hemenway Decl., 7 21;
Wintemute Decl., { 14.

» See generally Herzog Decl.

© Rivara Decl., J] 7; see also Hemenway Decl., J 21; Wintemute Decl., ¥ 14.

© Rivara Decl., J 6; Hemenway Decl., 20; Wintemute Decl., J 13.

® McCord Decl., {4 29-30, 33; Kyes Decl., § 8; Graham Decl., 7 35.

® Hosko Decl., ff 11, 11; McCord Decl., #4] 30-32, 34, 40; Bisbee Decl., {4 17-18; Camper Decl., 9 6,
8; Kyes Decl., Jf 8, 11, 13, 15-16; Graham Decl., #9 16, 32; Dkt. # 29-1, Ex. 2 ohanknecht Decl.), ¥ 8.

4 Graham Decl., ff 17-18; id. { 30 (noting increase in prohibited persons who possess ghost guns).

8 Id., Ff 25(a)-), 33.

6° Camper Decl., 12; see also McCord Decl., § 35 (‘law enforcement agencies and prosecutors will not
be able to rely on forensic experts to match bullets used to commit crimes with [3D-printed] firearms”).

& Camper Decl., 99 12-13; see Dkt. # 29, F974, 95, 109-10, 126, 131, 142, 150, 154, 157-58, 165,
170-71, 180-82, 207 (citing States’ laws establishing background-check requirements).

93 ATTORNEY GENERAL OF WASHINGTON
PLAINTIFF STATES’ MOTION FOR Complex Litigation Division
7141 Cleanwater Drive SW
SUMMARY JUDGMENT PO Box 40111
2:18-ev-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC023671

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Casast rev QO LL BARS LDapYEURNEAOH7EO FweCORP1S7120 Fegec260opi3i51

for use in engaging in the violence, proceeds-collection, and retaliation that commonly attends
the work of those organizations.®*

3D-printable firearms also create a heightened risk of terrorist attacks, as the State
Department has acknowledged.© Undetectable and untraceable firearms could be used by
foreign terrorist organizations for attacks within the United States, including against persons
residing in or visiting the Plaintiff States.’? The apparent effectiveness of metal detectors in
hindering such attacks would become meaningless if undetectable weapons became widely
available; for example, “the 72,000 fans who pack CenturyLink for a Seahawks game suddenly
become much more vulnerable to terrorists who seek to cause as much bloodshed as possible.’”””!

Such “ongoing and concrete harm to [the States’] law enforcement and public safety
interests ... constitutes irreparable harm.” Maryland v. King, 567 U.S. 1301 (2012) (Roberts,
C.J., as Circuit Justice). In opposing entry of a preliminary injunction, the Federal Defendants
“d{id] not argue that any of these injuries are reparable.” Dkt. # 95 at 22. The Federal Defendants
would be unharmed by entry of a permanent injunction, which will merely prevent them from
circumventing AECA’s procedural requirements and ensure that any future agency action
affecting export control of the subject files is AECA-compliant.

IV. CONCLUSION

For the reasons above, the Plaintiff States respectfully request that the Court enter
summary judgment in their favor, vacate and set aside the Temporary Modification and Letter,
and permanently enjoin the State Department from taking any other action to permit export of

the subject files absent compliance with AECA.

 

68 Hosko Decl., Jf 15-16; McCord Decl., 7 39-41; Graham Decl., { 37.

® Ex. Dat 10-11.

® McCord Decl., Jf 14-22; see also Dkt. # 44-1, Ex. 9 (Sen. Menendez letter 8/8/2018). These concerns
are perhaps particularly salient for the District of Columbia, which is entirely urban, densely populated, hosts
hundreds of heavily attended events each year, including numerous political marches and protests, and is filled with
thousands of high-ranking federal officials and diplomats from around the world. fd., Ex. 20 (Lanier Decl.), 4 13-
15; see also id., Ex. 21 (Op-ed by former Chief of U.S. Capitol Police and Senate Sergeant at Arms).

4 McCord Decl., 49 17-18, 22.

94 ATTORNEY GENERAL OF WASHINGTON
PLAINTIFF STATES’ MOTION FOR Complex Litigation Division
7141 Cleanwater Drive SW
SUMMARY JUDGMENT PO Box 40111
2:18-ev-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC023672

 
Casast re- QO LL BARS LDapYEURNEAD D7 FilweCORR1S7120 Fagec27/oPisi51

 

 

 

 

 

1 DATED this 15th day of February, 2019.
2
3 ROBERT W. FERGUSON
Attorney General of Washington
4
/s/ Jeffrey Rupert
5 JEFFREY RUPERT, WSBA #45037
Division Chief
6 TODD BOWERS, WSBA #25274
7 Deputy Attorney General
KRISTIN BENESKI, WSBA #45478
8 JEFFREY T. SPRUNG, WSBA #23607
ZACHARY P. JONES, WSBA #44557
9 Assistant Attorneys General
JeffreyR2@atg.wa.gov
10 ToddB@atg.wa.gov
tl JeffS2@atg.wa.gov
KristinB 1 @atg.wa.gov
12 ZachJ(@atg.wa.gov
Attorneys for Plaintiff State of Washington
13
XAVIER BECERRA
14 Attorney General of California
15 /s/ Nelson R. Richards
NELSON R. RICHARDS, admitted pro hae vice
16 Deputy Attorney General
V7 Nelson.Richards@doj .Ca.20V
Attorneys for Plaintiff State of California
8 PHIL WEISER
19 Attorney General of Colorado
20 /s/ Matthew D. Grove
MATTHEW D. GROVE, admitted pro hac vice
21 Assistant Solicitor General
22 Matt.Grove@coag.gov
Attorneys for Plaintiff State of Colorado
23
WILLIAM TONG
24 Attorney General of Connecticut
25 /s/ Maura Murphy Osborne
26 MAURA MURPHY OSBORNE, admitted pro hac vice

 

PLAINTIFF STATES’ MOTION FOR
SUMMARY JUDGMENT
2:18-cv-O1115-RSL

WASHSTATEC023673

25 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Division
7141 Cleanwater Drive SW
PO Box 40111
Olympia, WA 98504-0111
(360) 709-6470

 
Casast 21ev QO LL BARS LDapUEURNEAO D7 FilweCORP1S7120 Fegecz2é%pisis1

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

26

PLAINTIFF STATES’ MOTION FOR
SUMMARY JUDGMENT
2:18-cv-O1115-RSL

WASHSTATEC023674

Assistant Attorney General
Maura.MurphyOsborne@ct.gov
Attorneys for Plaintiff State of Connecticut

 

KATHLEEN JENNINGS
Attorney General of Delaware

/s/ Hona M. Kirshon

ILONA M. KIRSHON, admitted pro hac vice
Deputy State Solicitor

PATRICIA A. DAVIS, admitted pro hac vice
Deputy Attorney General
llona.Kirshon(@state.de.us

PatriciaA. Davis(@state.de.us

Attorneys for Plaintiff State of Delaware

 

 

 

KARL A. RACINE
Attorney General for the District of Columbia

/s/ Robyn Bender

ROBYN BENDER, admitted pro hac vice
Deputy Attorney General

JIMMY ROCK, admitted pro hac vice
Assistant Deputy Attorney General

ANDREW J. SAINDON, admitted pro hac vice
Senior Assistant Attorney General

Robyn. Benderw@dc.gov

Jimmy.Rock@dc.gov

Andy.Saindon@dc.gov

SALEM Dh Lanes Fyn Y

Attorneys for Plaintiff District of Columbia

 

CLARE E. CONNORS
Attorney General of Hawaii

/s/ Robert T. Nakatsuji

ROBERT T. NAKATSUIJI, admitted pro hac vice
Deputy Attorney General

Robert. T Nakatsuji(@hawali.zov

Attorneys for Plaintiff State of Hawaii

 

 

KWAME RAOUL
Attorney General of Illinois

/s/ Brett -. Legner

 

26 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Division
7141 Cleanwater Drive SW
PO Box 40111
Olympia, WA 98504-0111
(360) 709-6470

 
Casast 21ev QO LL BARS LDapYBURNEAOH7EO FweCORH1S7120 Fagecz2d%0Pisi51

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

26

PLAINTIFF STATES’ MOTION FOR
SUMMARY JUDGMENT
2:18-cv-O1115-RSL

WASHSTATEC023675

BRETT E. LEGNER, admitted pro hac vice

Deputy Solicitor General

ELIZABETH ROBERSON-YOUNG, admitted pro hac
vice

Deputy Solicitor General

BLegner@atg.state.il.us

ERoberson Y oung@atg.state.il.us

Attorneys for Plaintiff State of Illinois

 

THOMAS J. MILLER
Attorney General of lowa

/s/ Nathanael Blake

NATHANAEL BLAKE, admitted pro hae vice
Deputy Attorney General

Nathan. Blake@ag.iowa.gov

Attorneys for Plaintiff State of Iowa

 

 

BRIAN E. FROSH
Attorney General of Maryland

/s/ Julia Doyle Bernhardt

JULIA DOYLE BERNHARDT, admitted pro hac vice
JEFFREY PAUL DUNLAP, admitted pro hac vice
Assistant Attorneys General
JBernhardt(@oag.state.md.us

 

 

idunlap@oag.state.md.us

 

Attorneys for Plaintiff State of Maryland

MAURA HEALEY
Attorney General of Commonwealth of Massachusetts

/s/ Jonathan B. Miller

 

JONATHAN B. MILLER, admitted pro hac vice

Assistant Attorney General
Jonathan.Miller@state.ma.us

Attorneys for Plaintiff Commonwealth of Massachusetts

 

27 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Division
7141 Cleanwater Drive SW
PO Box 40111
Olympia, WA 98504-0111
(360) 709-6470

 
Casast rev QO LL BARS LDaDYBURNEADH7EO FiHeCORP1S7120 FagecsdQoPisis1

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

26

PLAINTIFF STATES’ MOTION FOR
SUMMARY JUDGMENT
2:18-cv-O1115-RSL

WASHSTATEC023676

KEITH ELLISON
Attorney General of Minnesota

/s/ Jacob Campion

JACOB CAMPION, admitted pro hac vice
Jacob.Campion@ae.state.mn.us

Attorneys for Plaintiff State of Minnesota

 

 

GURBIR GREWAL
Attorney General of New Jersey

/s/ Jeremy M. Feigenbaum

JEREMY M. FEIGENBAUM, admitted pro hac vice
Assistant Attorney General
Jeremy.Feigenbaum/(@njoag.gov

Attorneys for Plaintiff State of New Jersey

 

 

LETITIA JAMES
Attorney General of New York

/s/ Steven Wu
STEVEN WU, admitted pro hac vice
Deputy Solicitor General

Steven. Wu@ag.ny.gov
Attorneys for Plaintiff State of New York

 

JOSH SHAPIRO
Attorney General of Commonwealth of Pennsylvania

/s/ Jonathan Scott Goldman

JONATHAN SCOTT GOLDMAN, admitted pro hac
vice

Executive Deputy Attorney General

MICHAEL J. FISCHER, admitted pro hac vice
Chief Deputy Attorney General
JGoldman@attomeygeneral.gov
MFischer(@attorneygeneral.gov

Attorneys for Plaintiff Commonwealth of Pennsylvania

 

 

 

JOSHUA H. STEIN
Attorney General of North Carolina

/s/ Sripriya Narasimhan

 

28 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Division
7141 Cleanwater Drive SW
PO Box 40111
Olympia, WA 98504-0111
(360) 709-6470

 
Casast rev QO LL BARS LDapUEURNeAOH7EO FwecoRH187120 Fagecsdlopizis1

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

26

PLAINTIFF STATES’ MOTION FOR
SUMMARY JUDGMENT
2:18-cv-O1115-RSL

WASHSTATEC023677

SRIPRIYA NARASIMHAN, admitted pro hac vice
Deputy General Counsel

SNarasimhan@ncdoj.gov

Attorneys for Plaintiff State of North Carolina

 

ELLEN F. ROSENBLUM
Attorney General of Oregon

/s/ Scott J. Kaplan

SCOTT J. KAPLAN, WSBA #49377
Scott.Kaplan(@doj.state.or.us
Attorneys for Plaintiff State of Oregon

 

 

PETER F. NERONHA
Attorney General of Rhode Island

/s/ Justin Sullivan
JUSTIN SULLIVAN, admitted pro hac vice

Assistant Attorney General

 

JJSullivan@riag ri.gov

veh? MAE OMe pk ee

Attorneys for Plaintiff State of Rhode Island

THOMAS J. DONOVAN, JR.
Attorney General of Vermont

/s/ Benjamin D. Battles

BENJAMIN D. BATTLES, admitted pro hac vice
Solicitor General

Benjamin. Battles@vermont.gov

Attorneys for Plaintiff State of Vermont

 

 

MARK R. HERRING
Attorney General of the Commonwealth of Virginia

/s/ Samuel T. Towell

SAMUEL T. TOWELL, admitted pro hac vice
Deputy Attorney General
STowell@oag.state.va.us

Attorney for Plaintiff Commonwealth of Virginia

 

 

29 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Division
7141 Cleanwater Drive SW
PO Box 40111
Olympia, WA 98504-0111
(360) 709-6470

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Cagage2®-29-OPDLITAR SDopetanich®& 79 Filed O9/PS/29 Page Bopidsl

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
)
STATE OF WASHINGTON, et al, ) No. 2:18-cv-1115-RSL
)
Plaintiffs, ) FEDERAL DEFENDANTS’
Vv. ) CONSOLIDATED OPPOSITION
) TO PLAINTIFFS’ MOTION
UNITED STATES DEPARTMENT OF ) FOR SUMMARY JUDGMENT
STATE, et al., ) AND CROSS-MOTION FOR
) SUMMARY JUDGMENT
Defendants. )
) NOTED FOR: April 19, 2019

 

 

FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION
FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT
State of Washington, et al. v. Dep't of State, et al., 2:18-cv-1115-RSL

WASHSTATEC023678

U.S. DEPARTMENT OF JUSTICE
Civil Division, Federal Programs Branch
450 Golden Gate Ave.

San Francisco, CA 94102
Tel: (415) 436-6635

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Cagage2®-19-OPDLITAR SDopetanich®& 79 Filed O9/PS/29 Page Zopidsl

INTRODUCTION

Manufacture or possession of plastic guns that are undetectable is a serious federal
crime, punishable by up to five years in prison. Among other statutes, the Undetectable
Firearms Act prohibits the manufacture, possession, sale, import, or transfer of undetectable
firearms. See 18 U.S.C. § 922(p). The Department of Justice, among other agencies, enforces
that prohibition, and will continue to do so vigorously. Neither those enforcement efforts nor
the prohibition itself is affected in any way by the actions challenged in this case.

Indeed, this case is not about the regulation of U.S. persons who wish to utilize a 3D
printer to produce their own small-caliber firearms. Rather, this case concerns the Department
of State’s delegated authority to control the export of defense articles and services, or technical
data related thereto, that raise military or intelligence concerns. The Department is tasked with
determining what technology and weaponry provide a critical military or intelligence advantage
such that it should not be shipped without restriction from the United States to other countries
(or otherwise provided to foreigners), where it could be used to threaten U.S. national security,
foreign policy, or international peace and stability. Domestic activities that do not involve
providing access to foreign persons, by contrast, are left to other federal agencies—and the
states—to regulate.

Plaintiffs’ Amended Complaint, as well as their motion for summary judgment,
misunderstands the nature of the Department of State’s authority. But the Court need not reach
Plaintiffs’ claims under the Administrative Procedure Act (“APA”) or the Tenth Amendment
because Plaintiffs lack standing to assert their claims and fall outside the relevant statute’s zone
of interests. And in any event, Plaintiffs’ claims fail on the merits. Accordingly, and for the
reasons set forth below, the Court should deny Plaintiffs’ motion for summary judgment and
grant Defendants’ cross-motion for summary judgment.

BACKGROUND
1. Statutory And Regulatory Background
The Arms Export Control Act (“AECA”), 22 U.S.C. § 2751 et seq., authorizes the

President, “[i]n furtherance of world peace and the security and foreign policy of the United

FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION U.S. DEPARTMENT OF JUSTICE
FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 1 Civil Division, Federal Programs Branch
State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL 450 Golden Gate Ave.

San Francisco, CA 94102
Tel: (415) 436-6635

WASHSTATEC023679

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Cagage2®-29-OPDLITAR SDopetanich®& 79 Filed O9/PS/29 Page 3opidsl

States” to “control the import and the export of defense articles and defense services” and to
promulgate regulations accordingly. 22 U.S.C. § 2778(a)(1) (emphasis added). The President
has delegated this authority to the Department of State (“Department’’) in relevant part, and the
Department has accordingly promulgated the International Traffic in Arms Regulations
(“ITAR”), which are administered by the Department’s Directorate of Defense Trade Controls
(“DDTC”). See Exec. Order No. 13637(n)(i), 78 Fed. Reg. 16,129 (Mar. 8, 2013); 22 C.F.R.
§§ 120-130. At the heart of the AECA is the United States Munitions List (“USML”), an
extensive listing of materials that constitute “defense articles and defense services” under the
ITAR. See 22 C.F.R. Part 121. As relevant here, Category I of the USML includes all firearms
up to .50 caliber, and all technical data directly related to such firearms. /d. § 121.1(D(a), (i).
Technical data is information that “is required for the design, development, production,
manufacture, assembly, operation, repair, testing, maintenance or modification of defense
articles.” /d. § 120.10(a)(1). Section 2778 of the AECA authorizes the President to (1)
designate those defense articles and services to be included on the USML; (2) require licenses
for the export of ttems on the USML; and (3) promulgate regulations for the import and export
of such items on the USML. 22 U.S.C. § 2778.

The ITAR does not regulate any transfers of defense articles except those that constitute
“exports,” i.e., the transfer of defense articles abroad or to foreign persons, and “temporary
imports.” The ITAR’s definition of exports includes, in part (1) “[s]ending or taking of a
defense article out of the United States in any manner,” 22 C.F.R. § 120.17(a)(1); (2)
“Trjeleasing or otherwise transferring a defense article to an embassy or to any of its agencies or
subdivisions, such as a diplomatic mission or consulate, in the United States,” id.

§ 120.17(a)(4); and (3) “[rJeleasing or otherwise transferring technical data to a foreign person
in the United States (a ‘deemed export’),” id. § 120.17(a)(2).

In certain cases where it is unclear whether a particular item is a defense article or
defense service, the Department makes a “commodity jurisdiction” (“CJ”) determination using
a procedure set forth in the ITAR. See id. § 120.4. Upon written request, DDTC will provide

applicants with a determination as to whether the article, service, or data is within the scope of

FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION U.S. DEPARTMENT OF JUSTICE
FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 2 Civil Division, Federal Programs Branch
State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL 450 Golden Gate Ave.

San Francisco, CA 94102
Tel: (415) 436-6635

WASHSTATEC023680

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Cagage2®-29-OPDLITAR SDopetanich®& 79 Filed O9/PS/29 Page Sopidsl

the ITAR. These assessments are made on a case-by-case basis through an inter-agency
process, evaluating whether the article, service, or data is covered by the USML, provides the
equivalent performance capabilities of a defense article on the USML, or has a critical military
or intelligence advantage. See id. § 120.4(d).

While the AECA and ITAR do not provide the Department with authority to prohibit
the domestic manufacture or possession of 3D-printed guns, another federal statute deals with
this topic. The Undetectable Firearms Act bars the manufacture, possession, sale, import, or
transfer of undetectable firearms. See 18 U.S.C. § 922(p); An Act to Extend the Undetectable
Firearms Act of 1988 for 10 Years, Pub. L. No. 113-57, 127 Stat. 656 (2013). Under that
statute, firearms manufactured or sold in the United States must generally be capable of being
detected by metal detectors and by x-ray machines. See 18 U.S.C. § 922(p)(1). Those
requirements are not in any way affected by the actions challenged in this case, nor are the
separate federal prohibitions on the possession of firearms by felons, persons subject to
restraining orders, or the mentally ill. See id. § 922(g)(1) (felons and certain state-law
misdemeanants); id. § 922(g)(8) (court-issued restraining orders); id. § 922(g)(4) (persons
adjudicated as mentally ill). The Government continues to enforce these laws in order to
address domestic safety issues related to undetectable firearms. The Department’s
determination under the ITAR at issue here will not affect those enforcement efforts.

Il. The Government’s Settlement With Defense Distributed

In 2012, Defense Distributed published on the Internet “privately generated technical
information regarding a number of gun-related items.” Def Distributed vy. U.S. Dep’t of State,
121 F. Supp. 3d 680, 687 (W.D. Tex. 2015). In May 2013, DDTC sent Defense Distributed a
letter stating that Defense Distributed may have released ITAR-controlled technical data
without the required authorization. See id. Defense Distributed removed the technical data and
submitted a CJ request. /d. The company, however, and in conjunction with another non-
profit, the Second Amendment Foundation, ultimately brought a lawsuit against, inter alia, the

Department and DDTC, claiming that the requirement to obtain authorization prior to

FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION U.S. DEPARTMENT OF JUSTICE
FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 3 Civil Division, Federal Programs Branch
State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL 450 Golden Gate Ave.

San Francisco, CA 94102
Tel: (415) 436-6635

WASHSTATEC023681

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Cagage2®-29-OPDLITAR SDopetanich®& 79 Filed O9/PS/29 Page S@pids1

publishing the subject files on its website violated plaintiffs’ rights under the First, Second, and
Fifth Amendments and exceeded the Department’s statutory authority. /d. at 688.

In August 2015, the U.S. District Court for the Western District of Texas denied
Defense Distributed’s motion for a preliminary injunction. /d. at 701. For purposes of the
preliminary injunction analysis, the district court considered the files to be subject to the
protection of the First Amendment. /d. at 691-92. Applying intermediate scrutiny, the court
concluded that “because the AECA and ITAR do not prohibit domestic communications” and
plaintiffs remained “free to disseminate the computer files at issue domestically,” they had not
shown a substantial likelihood of success on the merits. /d. at 695.

The Fifth Circuit affirmed in a split decision. See 838 F.3d 451 (Sth Cir. 2016).
Focusing narrowly on the question of the non-merits requirements for preliminary relief, the
panel majority concluded that the “Department’s stated interest in preventing foreign nationals
... from obtaining technical data on how to produce weapons and weapon parts” outweighed
plaintiffs’ interest in their constitutional rights. /d. at 458-59. The panel majority “decline[d]
to address the merits” because the failure by plaintiffs to meet any single requirement for a
preliminary injunction would require affirmance of the district court. See id. at 456-58. A
dissent from the panel opinion did address the merits. See id. at 461 (Jones, J. dissenting).

“TF Jor the benefit of the district court on remand,” the dissent set forth an analysis concluding
that “the State Department’s application of its ‘export’ control regulations to this domestic
Internet posting appears to violate the governing statute, represents an irrational interpretation
of the regulations, and violates the First Amendment as a content-based regulation and a prior
restraint.” Id. at 463-64.

After plaintiffs’ petitions for rehearing en banc and for certiorari were denied, see 138
S. Ct. 638 (2018); 865 F.3d 211 (Sth Cir. 2017) (5 dissenting judges), proceedings resumed in
district court. In April 2018, the Government moved to dismiss plaintiffs’ second amended
complaint. See Def Distributed, No. 1:15-cv-372-RP, Dkt. No. 92. Meanwhile, the district

court ordered the parties to exchange written settlement demands, see id., Dkt. No. 88, thereby

FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION U.S. DEPARTMENT OF JUSTICE
FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 4 Civil Division, Federal Programs Branch
State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL 450 Golden Gate Ave.

San Francisco, CA 94102
Tel: (415) 436-6635

WASHSTATEC023682

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Cagage2®-29-OPDLITAR SDopetanich®& 79 Filed OS/PS/29 Page 6 opidsl

initiating a process under which the parties were able to reach a settlement before briefing on
the motion to dismiss was complete, see id., Dkt. Nos. 93, 95.

Pursuant to the settlement and as relevant here, the Government agreed to the following:

(a) Defendants’ commitment to draft and to fully pursue, to the extent authorized by
law (including the Administrative Procedure Act), the publication in the Federal
Register of a notice of proposed rulemaking and final rule, revising USML
Category I to exclude the technical data that is the subject of the Action!!!

(b) Defendants’ announcement, while the above-referenced final rule is in
development, of a temporary modification, consistent with the ... [ITAR], 22
C.F.R. § 126.2, of USML Category I to exclude the technical data that is the
subject of the Action. The announcement will appear on the DDTC website,
www.pmddte.state.gov, on or before July 27, 2018."

(c) Defendants’ issuance of a letter to Plaintiffs on or before July 27, 2018, signed
by the Deputy Assistant Secretary for Defense Trade Controls, advising that the
Published Files, Ghost Gunner Files, and CAD Files are approved for public
release (i.e., unlimited distribution) in any form and are exempt from the export
licensing requirements of the ITAR because they satisfy the criteria of 22 C.F.R.
§ 125.4(b)(13). ...

(d) Defendants’ acknowledgment and agreement that the temporary modification
... permits any United States person, to include DD’s customers and SAF’s
members, to access, discuss, use, reproduce, or otherwise benefit from the
technical data that is the subject of the Action, and that the letter to Plaintiffs
permits any such person to access, discuss, use, reproduce or otherwise benefit
from the Published Files, Ghost Gunner Files, and CAD Files.

The parties executed the agreement on June 29, 2018, and the Government complied

with (b) and (c) on July 27, 2018. See Declaration of Sarah Heidema (““Heidema Decl.”), Dkt.

 

! See Section III, infra. At the time settlement negotiations began, the parties had long expected such a Notice of
Proposed Rulemaking (“NPRM”) to be issued. See 78 Fed. Reg. 22,740, 22,741 (April 16, 2013) (announcing that
“Ttlhe Department intends to publish final rules implementing the revised USML categories and related ITAR
amendments periodically”). Reflecting nearly a decade of efforts to carry out a reform of export regulations and
pursuant to a “comprehensive review” of the U.S. export control system, the Government has undertaken an
Export Control Reform Initiative (“CECRI’”) that was proposed in April 2010, see Fact Sheet on the President’s
Export Control Reform Initiative (Apr. 20, 2010), https://obamawhitchouse.archives. gov/the-press-office/fact-
sheet-presidents-export-control-reform-initiative, and facilitated by Executive Order No. 13637, 78 Fed. Reg.
16,129 (Mar. 8, 2013). By January 20, 2017, this export reform process had been completed for USML categories
IV through XX.

Pursuant to 22 C.F.R. § 126.2, “[t]he Deputy Assistant Secretary for Defense Trade Controls may order the
temporary suspension or modification of any or all of the regulations of this subchapter in the interest of the
security and foreign policy of the United States.”

FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION U.S. DEPARTMENT OF JUSTICE
FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 5 Civil Division, Federal Programs Branch

State of Washington, et al. v. Dep’t of State, et al. ,2:18-cv-1115-RSL 456 Golden Gate Ave.
San Francisco, CA 94102

Tel: (415) 436-6635

WASHSTATEC023683

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Cagage2®-29-OPDLITAR SDopetaniche& 79 Filed OS/PS/29 Page Bopids1

No. 64-1, {9 27, 29. The Settlement Agreement states that Defendants deny that they violated
plaintiffs’ constitutional rights. See id. { 28.
Hii. The Government’s Rulemaking

On May 24, 2018—after the initial exchange of settlement offers but more than one
month prior to the settlement with Defense Distributed—the Departments of State and
Commerce each issued a notice of proposed rulemaking (“NPRM”) that implicated the
technical data at issue in Defense Distributed. See 83 Fed. Reg. 24,198 (May 24, 2018); 83
Fed. Reg. 24,166 (May 24, 2018). In those NPRMs, the Government proposed amending the
ITAR “‘to revise Categories I (firearms, close assault weapons and combat shotguns), IT (guns
and armament) and III (ammunition and ordnance) of the [USML] to describe more precisely
the articles warranting export and temporary import control on the USML.” 83 Fed. Reg. at
24,198. As proposed, the items removed from the USML—which encompass the technical
data at issue in Defense Distributed and this litigation--would no longer be subject to the
ITAR’s authorization requirements, i.¢e., no license from the Department of State would be
required for their export. See Heidema Decl. 4 21; see generally 83 Fed. Reg. at 24,198. The
Department of State “received more than 3,500 comments in response to the NPRM, including
comments related to 3D-printed firearms.” Heidema Decl. § 23.
IV. Procedural History

On July 30, 2018, Plaintiffs filed the instant action against, inter alia, the Department,
the Secretary of State, DDTC, and Defense Distributed. Compl., Dkt. No. 1. Plaintiffs alleged
that the Government’s settlement with Defense Distributed adversely affected their public
safety laws, in violation of the APA and the Tenth Amendment. /d. at 21-41. Also on July 30,
2018, Plaintiffs moved for a temporary restraining order against Defendants, Mot. for TRO,
Dkt. No. 2, which the Court granted on July 31, 2018, Dkt. No. 23 (“Order”). Plaintiffs
amended their complaint on August 2, 2018, Am. Compl., Dkt. No. 29, and moved for a
preliminary injunction on August 9, 2018, Dkt. No. 43. The Court granted Plaintiffs’ motion
on August 27, 2018. Dkt. No. 95 (Prelim. Inj.”). Pursuant to the preliminary injunction

issued by the Court, the Government is enjoined from “implementing or enforcing the

FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION U.S. DEPARTMENT OF JUSTICE
FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 6 Civil Division, Federal Programs Branch
State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL 450 Golden Gate Ave.

San Francisco, CA 94102
Tel: (415) 436-6635

WASHSTATEC023684

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Cagage2®-29-OPDLITAR SDopetanich®& 79 Filed O9/PS/29 Page 8opidsl

‘Temporary Modification of Category I of the United States Munitions List’ and the letter to
Cody R. Wilson, Defense Distributed, and the Second Amendment Foundation issued by the
U.S. Department of State on July 27, 2018,” and the Federal Defendants must “preserve the
status quo ex ante as if the modification had not occurred and the letter had not been issued
until further order of the Court.” /d. at 25.

The Federal Defendants produced the administrative record on October 19, 2018, Dkt.
No. 116, and filed supplementary materials on December 20, 2018, Dkt. No. 158. Plaintiffs
moved for summary judgment on February 15, 2019. Dkt. No. 170 (“Pls.’ MSJ”).

ARGUMENT

“The court shall grant summary judgment if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.
R. Civ. P. 56(a). “Generally, judicial review of agency action is limited to review of the record
on which the administrative decision was based.” Partridge v. Reich, 141 F.3d 920, 926 n.4
(9th Cir. 1998). “[T]he function of the district court is to determine whether or not as a matter
of law the evidence in the administrative record permitted the agency to make the decision it
did.” Occidental Eng’g Co. v. INS, 753 F.2d 766, 769 (9th Cir. 1985). “[I]n a case involving
review of a final agency action under the [APA]... summary judgment becomes the
mechanism for deciding, as a matter of law, whether the agency action is supported by the
administrative record and otherwise consistent with the APA standard of review.” San Joaquin
River Grp. Auth. v. Nat'l Marine Fisheries Serv., 819 F. Supp. 2d 1077, 1084 (E.D. Cal. 2011)
(citation omitted).

A. Plaintiffs Are Not Within The AECA’s Zone Of Interests.°

“TA] person suing under the APA must satisfy not only Article IN’s standing
requirements, but an additional test: The interest he asserts must be arguably within the zone of

interests to be protected or regulated by the statute that he says was violated.” Havasupai Tribe

 

3 The Court did not previously address the Federal Defendants’ zone-of-interests argument. See Prelim. Inj. at 8-
12. Moreover, for the reasons provided in the Federal Defendants’ opposition to Plaintiffs’ motion for a
preliminary inyunction, the Federal Defendants maintain that Plaintiffs lack Article IIT standing to assert their
claims. See Dkt. No. 64 (“Defs.’ PI Opp.”) at 13-16.

FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION U.S. DEPARTMENT OF JUSTICE
FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 7 Civil Division, Federal Programs Branch
State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL 450 Golden Gate Ave.

San Francisco, CA 94102
Tel: (415) 436-6635

WASHSTATEC023685

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Cagage2®-29-OPDLITAR SDopetanichh&?9 Filed O9/PS/29 Page 9Qpids1

v. Provencio, 906 F.3d 1155, 1166 (9th Cir. 2018) (citation omitted). While the zone of
interests test is not “demanding,” it nevertheless forecloses suit “when a plaintiffs ‘interests are
so marginally related to or inconsistent with the purposes implicit in the statute that it cannot
reasonably be assumed that Congress intended to permit the suit.”” Match-E—Be—Nash—She—
Wish Band of Pottawatomi Indians v. Patchak, 567 U.S. 209, 225 (2012).

Here, Plaintiffs—whose Amended Complaint focuses on the Federal Defendants’
compliance with the AECA’s congressional notification provision, 22 U.S.C. §2778(f)(1)—do
not fall within the zone of interests protected by the statute. See Bennett v. Spear, 520 US.
154, 175-76 (1997) (emphasizing that zone of interests test is applied in the context of “the
particular provision of law upon which the plaintiff relies”). The AECA “is designed to protect
against the national security threat created by the unrestricted flow of military information
abroad.” United States v. Posey, 864 F.2d 1487, 1495 (9th Cir. 1989); accord United States v.
Chi Mak, 683 F.3d 1126, 1134 (9th Cir. 2012) (AECA “was intended to authorize the President
to control the import and export of defense articles and defense services in ‘furtherance of
world peace and the security and foreign policy of the United States.’” (quoting 22 U.S.C.

§ 2778(a)(1))); see also Am. Compl. § 27 (acknowledging that “[t]he purpose of the AECA is
to reduce the international trade in arms and avoid destabilizing effects abroad through arms
exports”). The primary concerns of the statute are thus national security and foreign relations.
In this context Congress enacted 22 U.S.C. § 2778(f)(1), which provides that “[t]he President
may not remove any item from the Munitions List until 30 days after the date on which the
President has provided notice of the proposed removal to” certain congressional committees.

As the legislative history makes clear, Congress enacted this provision in response to
“legitimate industry concerns” by exporters, and cautioned the Executive Branch to “avoid
unnecessary export regulation.” H.R. Rep. No. 97-58, at 21-22 (1981). Thus Plaintiffs—states
who neither exercise congressional oversight of the Department nor function as would-be
exporters, and whose alleged harms concern purely domestic, non-military matters unrelated to
foreign relations, fail to meet the zone of interests test. Cf People ex rel. Hartigan v. Cheney,

726 F. Supp. 219, 227 (C.D. ILL 1989) (Illinois not within zone of interest of the Base Closure

FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION U.S. DEPARTMENT OF JUSTICE
FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 8 Civil Division, Federal Programs Branch
State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL 450 Golden Gate Ave.

San Francisco, CA 94102
Tel: (415) 436-6635

WASHSTATEC023686

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Casast rev QO LL BARS LDapuEURneAOH7S0 FilwecosP1S7120 Fageci@lopt1e51

and Realignment Act, because, as here, the state “is not the subject of the Secretary’s action”
and “states have no constitutional or statutory role in federal military policy”).

B. Plaintiffs’ APA Claims Fail.

According to Plaintiffs, the Department exceeded its statutory authority in not providing
advance notice to Congress about the actions undertaken in connection with the settlement
agreement. Pls.’ MSJ at 10-11. But as the Federal Defendants have previously explained,
Defs.’ PI Opp. at 18-19, the statutory provision on which Plaintiffs rely requires such notice
only with respect to the removal of items from the USML. See 22 U.S.C. § 2778(f)\(1)
(providing that “the President may not remove any item from the Munitions List until 30 days
after the date on which the President has provided notice of the proposed removal” to the
appropriate congressional committees). Because the subject files are not specifically
enumerated on the USML and therefore are not items, and because the Department effectuated
only a temporary modification, not a removal, the Department’s actions were in accord with its
delegated authority. But see Prelim. Inj. at 12-15.

The Court should also reject Plaintiffs’ claim that the Temporary Modification and
Letter were arbitrary and capricious. As the Federal Defendants explained in their opposition
to Plaintiffs’ preliminary injunction motion, items belong on the United States Munitions List if
they “provide[] a critical military or intelligence advantage.” 22 C.F.R. § 120.3(b). Here, the
administrative record reveals that the government had determined that small-caliber firearms do
not satisfy that standard. See generally Defs.’ PI Opp. at 22 (citing State and Commerce
NPRMs).*

Defendants acknowledge that the Court previously suggested that Defendants failed to
sufficiently “consider[] the unique properties of 3D plastic guns,” Prelim. Inj. at 17, or to
provide a “reasoned explanation for its change in position,” id. at 18. Defendants nonetheless

respectfully maintain that they satisfied their obligations. See generally Defs.’ PI Op. at 21-22.

 

* Plaintiffs’ suggestion that “the Temporary Modification is the on/y document in the filed administrative record that
reflects any reason for the State Department’s reversal of its position on 3D-printable firearms files,” Pls.’ MSJ at
13, is therefore not correct. When an agency’s decision is properly before the Court, it “review[s] the entire
administrative record.” Epsilon Elec., Inc. v. U.S. Dep’t of Treas., Office of Foreign Assets Control, 857 F.3d 913,
924 (D.C. Cir. 2017).

FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION U.S. DEPARTMENT OF JUSTICE
FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 9 Civil Division, Federal Programs Branch
State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL 450 Golden Gate Ave.

San Francisco, CA 94102
Tel: (415) 436-6635

WASHSTATEC023687

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Casast rev QO LL BARS LDapyEURNeAOH7S0 FilwecosP1S7120 Fageci92opt1e51

Specifically, Defendants maintain that it sufficed to consider the need to regulate small-caliber
firearms generally, as undetectable firearms are separately regulated by other agencies under
the Undetectable Firearms Act. See id. at 10.

In any case, even if the Court were to find the Federal Defendants’ rationale inadequate,
it should reject Plaintiffs’ contention that the Federal Defendants’ rationale was pretextual.
Plaintiffs suggest that the Temporary Modification and Letter were procedurally irregular
because they were issued without notice to Congress, but Defendants respectfully maintain that
no such notice was required. See id. at 18-19; but see Prelim. Inj. at 12-15. While Plaintiffs
further suggest that the Department’s decision was made “abruptly, sometime during the three-
week period from April 6 to April 30, 2018,” Pls.” MSJ at 19, the Federal Defendants have
explained that the decision was made following the District Court of the Western District of
Texas’s instruction to the parties to exchange written settlement demands, see Defs.’ PI Opp. at
5; it is no secret that the Temporary Modification and Letter arose from a settlement of the
Defense Distributed litigation. Cf Pls.’ MSJ at 19. Last, Plaintiffs complain that certain
documents were initially omitted from the administrative record, see Pls.” MSJ at 20, but those
documents were omitted from the record because they were not among the documents
considered by the agency decision-maker. See generally Defs.’ Opp. at Pls.” Mot. to Compel,
Dkt. No. 152. In any case, Defendants agreed to supplement the record with these documents
for the Court’s convenience in determining whether to rely on the materials as extra-record
evidence and the convenience of the parties. See Dkt. No. 158.

C. Plaintiffs’ Tenth Amendment Claim Fails.

Plaintiffs fare no better in arguing that the Department’s actions constitute a violation of
the Tenth Amendment to the Constitution. See Pls.” MSJ at 11-12. The Tenth Amendment
provides that “[t]he powers not delegated to the United States by the Constitution, nor
prohibited by it to the States, are reserved to the States respectively, or to the people.” U.S.
Const. amend. X. “Under the Tenth Amendment, ‘the Federal Government may not compel
States to implement, by legislation or executive action, federal regulatory programs.’” Envil.

Def: Ctr., Inc. v. U.S. EPA, 344 F.3d 832, 847 (9th Cir. 2003) (quoting Printz v. United States,

FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION U.S. DEPARTMENT OF JUSTICE
FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 10 Civil Division, Federal Programs Branch
State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL 450 Golden Gate Ave.

San Francisco, CA 94102
Tel: (415) 436-6635

WASHSTATEC023688

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Casast rev QO LL BARS LDapyEURNeAOH7SO FilweCOsP1S7120 Fageci9eopt1e51

$21 U.S. 898, 925 (1997)). “The crucial proscribed element is coercion; the residents of the
State or municipality must retain ‘the ultimate decision’ as to whether or not the State or
municipality will comply with the federal regulatory program.” /d. (quoting New York v.
United States, 505 U.S. 144, 168 (1992)).

Here, Plaintiffs claim that “[t]he Department’s overly broad authorization well exceeds
the scope of its authority under AECA to regulate exports, and on its face purports to abrogate
the states’ police powers to enforce their gun-safety laws in violation of the Tenth
Amendment.” Pls.’ MSJ at 11; see also id. at 12 (arguing that “[t]he States’ ability and
authority to enforce their gun-safety laws is undermined by the State Department’s purported
authorization of ‘any United States person’ to ‘use’ the files to print their own undetectable and
untraceable weapons”). To be abundantly clear, however, the Government does not suggest,
and has never suggested, that the settlement agreement conflicts with or otherwise preempts
such state laws. To the contrary, the Department has consistently emphasized that its actions
are taken only pursuant to its authority to regulate the United States’ system of export controls,
not domestic activity. See Def: Distributed, 121 F. Supp. 3d at 695. The protections for state
law legislated by Congress in the Gun Control Act remain in force, see 18 U.S.C. § 927, as well
as the laws invoked by Plaintiffs, remain unaffected by the settlement agreement. Nor is there
any basis to substitute Plaintiffs’ understanding of the agreement for the far more reasonable
interpretation of the Government.

Moreover, Plaintiffs fall well short of establishing any element of a violation of the
Tenth Amendment. “[T]here is simply no evidence that [Plaintiffs were] compelled to enact or
enforce any federal regulatory program. Nor is there any evidence that [Plaintiffs were]
compelled to assist in the enforcement of federal statutes regulating private individuals.” See
City of Tombstone v. United States, No. 11-cv-00845, 2015 WL 11120851, at *19 (D. Ariz.
Mar. 12, 2015). Absent such a program or compulsion, the Court should reject Plaintiffs’
Tenth Amendment claim. See id.; see also, e.g., Envtl. Def. Ctr., 344 F.3d at 845 (holding

agency action “does not violate the Tenth Amendment, because it directs no unconstitutional

coercion”).
FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION U.S. DEPARTMENT OF JUSTICE
FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 11 Civil Division, Federal Programs Branch
State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL 450 Golden Gate Ave.

San Francisco, CA 94102
Tel: (415) 436-6635

WASHSTATEC023689

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Casast rev QO LL BARS LDapuEURneAOH7S0 FilwecosP1S7120 Fageci@4opt1e51

The two cases cited by Plaintiffs are not to the contrary. See Pls.” MSJ at 11-12. First,
Plaintiffs point to the Supreme Court’s general statement in Bond v. United States that “[t]he
States have broad authority to enact legislation for the public good—-what we have often called
a ‘police power.’” 572 U.S. 844, 854 (2014). But the Federal Defendants do not even purport
to infringe upon that power, let alone coerce Plaintiffs into complying with a federal program.
Likewise, in District of Columbia v. Heller, the Supreme Court noted that “longstanding
prohibitions on the possession of firearms by felons and the mentally ill, or laws forbidding the
carrying of firearms in sensitive places such as schools and government buildings, or laws
imposing conditions and qualifications on the commercial sale of arms” are “presumptively
lawful[.]” 554 U.S. 570, 626-27 & n.26 (2008). Yet Heller concerned the Second
Amendment, not the Tenth, and nothing in Heller indicates that the Department’s exercise of its
export authority, which does not involve commandeering State funds or entities, can give rise
to a Tenth Amendment violation.

D. An Injunction Is Unwarranted.

As Plaintiffs correctly note, Pls.” MSJ at 20, in the APA context, “[vJacatur is the
standard remedy for unlawful agency decisions,” Klamath-Siskivou Wildlands Ctr. v. Nat’l
Oceanic & Atmospheric Admin. Nat’l Marine Fisheries Serv., 109 F. Supp. 3d 1238, 1239
(N.D. Cal. 2015); see 5 U.S.C. § 706(2)(A) (requiring court to “hold unlawful and set aside
agency action, findings, and conclusions found to be . . . arbitrary, capricious, an abuse of
discretion, or otherwise not in accordance with law’). Nevertheless, in the event the Court
finds that the challenged agency actions were inconsistent with the APA, Plaintiffs
“additionally ask the Court to enjoin the Federal Defendants from issuing any subsequent
‘temporary modification’ or otherwise removing the subject files from the Munitions List or
permitting their export without providing congressional notice as required by AECA.” Pls.’
MSJ at 21. Plaintiffs’ request is unfounded and should be denied.

“A court’s decision to issue an injunction constitutes an unwarranted ‘extraordinary
remedy’ if a less drastic remedy, such as vacatur, could sufficiently redress plaintiff's injury.

Klamath-Siskiyou Wildlands Ctr., 109 F. Supp. 3d at 1247 (quoting Monsanto Co. v. Geertson

FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION U.S. DEPARTMENT OF JUSTICE
FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 12 Civil Division, Federal Programs Branch
State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL 450 Golden Gate Ave.

San Francisco, CA 94102
Tel: (415) 436-6635

WASHSTATEC023690

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Casast rev QO LL BARS LDapuEURneAOH7S0 FilweCosP1S7120 Fegeciaoopt1e51

Seed Farms, 561 U.S. 139, 165-66 (2010)). Here, there is no basis to conclude that vacatur
would be insufficient to redress Plaintiffs’ alleged injuries. Plaintiffs’ Amended Complaint and
motion for summary judgment make clear that at issue are not the substantive policies
underlying the challenged actions, but rather the procedures used by the agency in taking those
actions. See Am. Compl. {/f 230-40 (alleging failure to provide congressional notification and
failure to adequately explain basis for actions); Pls.” MSJ at 10-18 (same). Vacatur and remand
would appropriately allow the Federal Defendants to cure any deficiencies with respect to those
procedures. See Nat'l Ass’n of Home Builders v. Defs. of Wildlife, 551 U.S. 644, 657 (2007)
(“[I]f the EPA’s action was arbitrary and capricious, . . . the proper course would have been to
remand to the Agency for clarification of its reasons.”); Se. Ak. Conservation Council v. U.S.
Army Corps of Engineers, 486 F.3d 638, 654-55 (9th Cir. 2007), rev'd and remanded on other
grounds sub nom. Coeur Ak., Inc. v. Se. Ak. Conservation Council, 557 U.S. 261 (2009)
(“Under the APA ... a court should ‘vacate the agency’s action and remand to the agency to

359

act in compliance with its statutory obligations.’” (citation omitted)).

The rationale underlying Plaintiffs’ request confirms that an injunction is not
appropriate. According to Plaintiffs, such relief is warranted to “prohibit[] further procedurally
defective agency actions.” Pls.’ MSJ at 21; see also id. at 21 n.53 (“[T]he States merely ask the
Court to invalidate procedurally defective and unlawful agency actions and require the State
Department to follow the law in making regulatory changes that affect the subject files.”). Yet
“It]he Supreme Court has warned against ‘sweeping injunctions to obey the law’ and has
cautioned courts about their ‘duty to avoid’ such orders.” JnfoSpan, Inc. v. Emirates NBD Bank
PISC, No. 11-cv-1062, 2016 WL 8861712, at *7 (C.D. Cal. Nov. 22, 2016), aff'd, 745 F.
App’x 1 (9th Cir. 2018) (quoting Swift & Co. v. United States, 196 U.S. 375, 401 (1905));
accord Cuviello v. City of Oakland, No. 06-cv-5517, 2009 WL 734676, at *3 (N.D. Cal. Mar.

19, 2009) (explaining that “courts have held that not only vague injunctions but also injunctions

that simply require a defendant to ‘obey the law’ fail to comply with Rule 65(d)”).°

 

* Indeed, based on Plaintiffs’ request, it is difficult to discern the marginal relief provided by an injunction, as
vacatur itself would involve setting aside the challenged actions, and any future challenges would be considered in
light of a new administrative record.

FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION U.S. DEPARTMENT OF JUSTICE
FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 13 Civil Division, Federal Programs Branch
State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL 450 Golden Gate Ave.

San Francisco, CA 94102
Tel: (415) 436-6635

WASHSTATEC023691

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Casast rev QO LL BARS LDapYEURNeAO HTS FilweCOsP1S7120 FageciSopt1e51

The cases relied on by Plaintiffs do not compel a different result. For instance, in New
York v. U.S. Department of Commerce, 351 F. Supp. 3d 502 (S.D.N.Y. 2019), cited in Pls.’

MSJ at 21, the district court “enjoin[ed] Defendants from adding a citizenship question to the
2020 census questionnaire based on Secretary Ross’s March 26, 2018 memorandum or based
on any reasoning that is substantially similar to the reasoning contained in that memorandum.”
Id. at 676-77. The court entered this injunction in part because “an injunction will make it
easier for Plaintiffs to seek immediate recourse from this Court in the event that Defendants
seek to do anything inconsistent with this Opinion,” which the court found necessary “given the
looming [census] printing deadline.” /d. at 676. Here, however, no similar temporal
constraints exist to justify injunctive relief, and in any event the Department should be
permitted to address any concerns the Court might have without the need for an injunction. Cf
Heartland Reg’! Med. Ctr. v. Leavitt, 415 F.3d 24, 29-30 (D.C. Cir. 2005) (“[T]he usual rule is
that, with or without vacatur, an agency that cures a problem identified by a court is free to
reinstate the original result on remand.”’). Plaintiffs likewise cannot persuasively rely on
United States v. Laerdal Manufacturing Corp., 73 F.3d 852 (9th Cir. 1995), cited in Pls.” MSJ
at 22, as that case did not involve a challenge to government action under the APA, and
therefore did not discuss whether vacatur would be an adequate remedy.

Nor have Plaintiffs demonstrated that the injunction factors weigh in their favor. “The
equitable remedy of an injunction—whether preliminary or permanent—is ‘unavailable absent a
showing of irreparable injury, a requirement that cannot be met where there is no showing of
any real or immediate threat that the plaintiff will be wronged again.’” JPMorgan Chase Bank,
N.A. v. Yamassee Tribal Nation, No. 1:17-cv-00759, 2018 WL 3629940, at *6 (E.D. Cal. July
30, 2018) (quoting City of Los Angeles v. Lyons, 461 U.S. 95, 111 (1983)). Plaintiffs fall short
of meeting this standard. All of the concerns identified are harms that might result from the
domestic availability of 3D-printed guns in the United States, but such concerns have little to
do with whether particular files should be regulated for foreign export on national security
grounds. Further, their relation to the Department’s exercise of authority and the settlement

agreement is speculative. At best, Plaintiffs have only identified harms that may result from

FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION U.S. DEPARTMENT OF JUSTICE
FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 14 Civil Division, Federal Programs Branch
State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL 450 Golden Gate Ave.

San Francisco, CA 94102
Tel: (415) 436-6635

WASHSTATEC023692

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Casast rev QO LL BARS LDapYEURNeAOH7SO FilweCOsP1S7120 FageciS/opt1e51

3D-printed guns generally, not from the challenged actions regulating foreign exports. But
there are already laws aimed at domestic conduct that seek to prevent such harms. And as the
Ninth Circuit has made clear, it is the likelihood of harm from the actions that are sought to be
enjoined that is relevant for the injunction analysis. See Park Vill. Apartment Tenants Ass’n v.
Mortimer Howard Tr., 636 F.3d 1150, 1160 (9th Cir. 2011). Plaintiffs simply cannot tie their
fear of domestic irreparable injury to a statutory regime dealing with foreign export, especially
when there are separate statutes governing domestic manufacture, possession, and sale that
remain unaffected by the challenged actions. See also Defs.’ PI Opp. at 9-13.

The single case Plaintiffs cite—Maryland v. King, 567 U.S. 1301 (2012), cited in Pls.’
MSJ at 24—is inapposite. In Maryland, Chief Justice Roberts, sitting as Circuit Justice,
granted a stay of judgment overturning a criminal conviction pending disposition of the State’s
petition for a writ of certiorari. 567 U.S. at 1301. Chief Justice Roberts wrote that a stay was
appropriate because “there is .. . an ongoing and concrete harm to Maryland’s law enforcement
and public safety interests.” /d. As is made clear in the subsequent sentences omitted by
Plaintiffs, however, such irreparable harm arose from the fact that, as a result of the judgment,
“Maryland may not employ a duly enacted statute [its DNA Collection Act] to help prevent
[serious] injuries[.]’” /d. Here, by contrast, the Department’s settlement has not prevented any
of Plaintiffs from employing their public safety statutes.

CONCLUSION

For the foregoing reasons, the Court should deny Plaintiffs’ motion for summary

judgment, grant the Federal Defendants’ motion for summary judgment, and enter judgment in

favor of the Federal Defendants.

FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION U.S. DEPARTMENT OF JUSTICE
FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 15 Civil Division, Federal Programs Branch
State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL 450 Golden Gate Ave.

San Francisco, CA 94102
Tel: (415) 436-6635

WASHSTATEC023693

 
 

Casagse 201 ev QO 111BRELDASEBURNEADO7S0 FlileecOsP1SP120 PAg@ci9eopt1 B51
I Dated: March 15, 2019 Respectfully submitted,
; JOSEPH H. HUNT
3 Assistant Attorney General
4 BRETT A. SHUMATE
5 Deputy Assistant Attorney General
6 JOHN R. GRIFFITHS
Director, Federal Programs Branch
7
ANTHONY J. COPPOLINO
8 Deputy Director, Federal Programs Branch
? /s/ Stuart J. Robinson
10 STUART J. ROBINSON
STEVEN A. MYERS
I] ERIC J. SOSKIN
Trial Attorneys
12 U.S. Department of Justice
13 Civil Division, Federal Programs Branch
450 Golden Gate Ave.
14 San Francisco, CA 94102
(415) 436-6635 (telephone)
15 (415) 436-6632 (facsimile)
16 stuart.j.robinson@usdoj.gov
17 Attorneys for the Federal Defendants
18
19
20
21
22
23
24
25
26
27
28
FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION U.S. DEPARTMENT OF JUSTICE
FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 16 Civil Division, Federal Programs Branch
State of Washington, et al. v. Dep’t of State, et al. ,2:18-cv-1115-RSL a eeeeee eat oy
Tel: (415) 436-6635

 

WASHSTATEC023694

 
Casast rev QO LL BARS LDapyEURNeAOH7S0 FlwecosP1S7120 Fageci@%0pt1e51

CERTIFICATE OF SERVICE
I hereby certify that on March 15, 2019, I electronically filed the foregoing brief using

the Court’s CM/ECF system, causing a notice of filing to be served upon all counsel of record.

5 Dated: March 15, 2019 /s/ Stuart J. Robinson
Stuart J. Robinson

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION U.S. DEPARTMENT OF JUSTICE
FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 17 Civil Division, Federal Programs Branch

State of Washington, et al. v. Dep’t of State, et al. ,2:18-cv-1115-RSL 456 Golden Gate Ave.
San Francisco, CA 94102

Tel: (415) 436-6635

 

WASHSTATEC023695

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Cageate?-46-2016-L1 RU Spoagnaremanhis6s ied OB/2A/A Page 409 ¢2151

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

STATE OF WASHINGTON; STATE OF
CONNECTICUT; STATE OF MARYLAND;
STATE OF NEW JERSEY; STATE OF NEW
YORK; STATE OF OREGON;
COMMONWEALTH OF
MASSACHUSETTS; COMMONWEALTH
OF PENNSYLVANIA; DISTRICT OF
COLUMBIA; STATE OF CALIFORNIA;
STATE OF COLORADO; STATE OF
DELAWARE; STATE OF HAWAII; STATE
OF ILLINOIS; STATE OF IOWA; STATE
OF MINNESOTA; STATE OF NORTH
CAROLINA; STATE OF RHODE ISLAND;
STATE OF VERMONT; and
COMMONWEALTH OF VIRGINIA.

Plaintiffs,
V.

UNITED STATES DEPARTMENT OF
STATE, et al.,

Defendants.

 

 

 

 

! See Dkt. # 183.

PLAINTIFF STATES’ COMBINED
REPLY ISO MOTION FOR SUMMARY
JUDGMENT AND OPP TO
DEFENDANTS’ CROSS-MOTIONS
2:18-cv-01115-RSL

WASHSTATEC023696

NO. 2:18-cv-01115-RSL

PLAINTIFF STATES’ COMBINED
REPLY IN SUPPORT OF MOTION
FOR SUMMARY JUDGMENT AND
OPPOSITION TO DEFENDANTS’
CROSS-MOTIONS FOR SUMMARY
JUDGMENT

NOTED FOR CONSIDERATION:
JUNE 7, 2019!

ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Division
800 5th Avenue, Suite 2000
Seattle, WA 98104-3188
(206) 474-7744

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

WASHSTATEC023697

 

Cageate?-46-2016-11 RU Spoguaremanhi86s ied OB/2A/AG Page PQs g2151

TABLE OF CONTENTS

I. INTRODUCTION... ecceceeccesecceeneceetsceneeseeneeeseeuessesaecaeesecnaveceaesaesaaveceneesesnasenesaeseeearenees ]
fl. SUPPLEMENTAL STATEMENT OF UNDISPUTED FACTS 00... cceeeeeseseeeneeneeees 1
A. The Federal Defendants Supplement the Record in Response to the Court’s
Order oo... cece eeeeeeeeseeesecneecnecaeeseesceseaevsaeecaesseevarevsessaecseesiassaeuseesaeceascnaysatesaesesvarenaes 1
B. The Revised Second Supplement Reveals That “Nothing Changed” from the
State Department’s Perspective Regarding 3D-Printable Gums ........... ee eee 3
C. The State Department Admittedly Failed to Consider Public Comments on the
NPRMs and the Challenged Actions Themselves ..........0..ccccesceeeseceneeeseeeeneeenseeneneeees 5
D. No Final Rules Have Been Published... eee ceceeeeesseeseensecneesaeeeneeseesaeenaeeneesas 8
TH. ARGUMENT oe cceee scene cneveecnseseeneessnsesaeseessesacesecnevseentesuessevaesaeeseesaeeeeeaeseesaeeatents 8
A. The Plaintiff States Have Standing, as the Court Already Ruled... eee 9
B. The Temporary Modification and Letter Are Contrary to Law..........ceceeeeeeereenees 10
1. The Temporary Modification and Letter violate AECA. oc eeeeeeereeeeee 10
2. The Temporary Modification and Letter violate the Tenth Amendment......... 11
The Temporary Modification and Letter Are Arbitrary and Capricious ................. 12
D. Vacatur and a Permanent Injunction Are Needed to Provide Complete Relief....... 17
The Private Defendants’ Arguments Do Not Require a Different Result ............... 18
1. The Private Defendants’ jurisdictional arguments lack merit. ........0....... 19
2. The Private Defendants’ constitutional theories do not preclude the Court
from setting aside unlawful agency actions. ..........cecceeececeneceeeeeeeeeeeetnaeeneneeees 20
3. The Private Defendants’ APA arguments do not explain, let alone justify,
the Federal Defendants’ abrupt regulatory about-face. ........... ec ceeceeseeneeeeteee 23
TV. CONCLUSION ooo eccccceeeecceneceeseecaeeeecneeseesseceeseesaesaceaecaessesateeecnaeseesaeseesaerantaeenevseenanes 24
PLAINTIFF STATES’ COMBINED ii ATTORNEY GENERAL OF WASHINGTON
REPLY ISO MOTION FOR SUMMARY complex Litigation Division
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cageate ?-46-2016:L1 REUR Spoguaremhanhi86s ied OB/2A/AG Page bos g¢2151

This brief is a combined reply in support of the States’ Motion for Summary Judgment
(Dkt. # 170) (“SMSJ”) and opposition to the Federal Defendants’ Cross-Motion for Summary
Judgment (Dkt. # 173) (“FDMSJ’”) and the Private Defendants’ Motion for Summary Judgment
(Dkt. # 174) (“PDMSJ”).

1. INTRODUCTION

The Temporary Modification and Letter deregulating 3D-printed firearm files violate
AECA’s congressional notice provisions and must be vacated as contrary to law. In addition,
these actions are arbitrary and capricious and were pretextually rationalized after the fact in
violation of the APA. After multiple supplementations of the administrative record in this case,
including the most recent Revised Second Supplementation on May 6, 2019, the evidence shows
that the State Department failed to consider the national security implications of deregulation in
light of the unique properties of untraceable, undetectable, 3D-printable plastic firearms, and did
not independently “determine” that deregulation was “in the interest of the security and foreign
policy of the United States,” as asserted. It is now more clear than ever that the State
Department’s abrupt reversal of its longstanding regulation of the subject files—as President
Trump tweeted on July 31, 2018—‘doesn’t seem to make much sense!” Dkt. # 15-2.

The Court should grant summary judgment in the States’ favor, vacate and set aside the
unlawful Temporary Modification and Letter, and enjoin the Federal Defendants from
attempting any further “temporary” deregulation of 3D-printable firearms that illegally evades
Congress’s oversight.

I. SUPPLEMENTAL STATEMENT OF UNDISPUTED FACTS

Much of the relevant background is set forth in the States’ Motion for Summary
Judgment (Dkt. # 170, Part II). This section covers factual developments since February 2019.
A. The Federal Defendants Supplement the Record in Response to the Court’s Order

On March 19, 2019, the Court granted the States’ Motion to Supplement the

Administrative Record; incorporated Dkt. # 158 (First Supplement) into the administrative

PLAINTIFF STATES’ COMBINED 1 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Divisi
REPLY ISO MOTION FOR SUMMARY 800 Sth Avene, Suite 2000
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC023698

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cageate ?-46-2016-L1 REUR Spoguaremhanhi86s ied OB/2A/AG Page Los g2151

record; and ordered the Federal Defendants to (1) certify the production of a complete
administrative record that includes “all materials [the State Department] considered, directly or
indirectly” in taking the challenged actions and (2) supplement the administrative record with a
privilege log and with settlement-related communications and materials generated in Defense
Distributed v. U.S. Dep’t of State, Case No. 15-cv-372-RP (W.D. Tex.).” The Court also granted
the States “leave to take discovery aimed at establishing whether the pre-July 27, 2018,
comments to the NPRMs were directly or indirectly considered when issuing the temporary
modification and letter.” As discussed below (Part II.C), this discovery revealed that the State
Department did not consider the comments.

On April 16, 2019, the Federal Defendants filed a Second Supplement (Dkt. # 179),’ and
on May 6, 2019, they filed a Revised Second Supplement (Dkt. # 184) of the administrative
record. According to the Certifications, these supplemental materials consist of 4,150 previously
unfiled documents, of which 904 are filed publicly and 3,246 are logged as privileged and
withheld in full.° The revised privilege log (Dkt. ## 184-13 & 184-14) reflects documents with
a number of questionable redactions. For example, an email from New Hampshire Governor
Chris Sununu to State Department officials lobbying on behalf of a New Hampshire-based
multinational firearms manufacturer was redacted, purportedly under the deliberative process
privilege,° as were numerous post-decisional communications and communications with internal
public relations staff. Because of these and other irregularities and omissions, the States do not
concede that the record is complete or that the privilege claims are proper. Nevertheless, because

the record in its current form amply demonstrates that the Federal Defendants’ covert

 

2 Dkt. #175 at 8.

3 Id. at 7. By way of response to the States’ discovery request pursuant to the Order, the Federal Defendants
submitted the Declaration of Michael F. Miller and the Declaration of Robert Monjay. See Dkt. # 179 at 2.

+ The original privilege log filed on April 16, 2019 was deficient, as hundreds of pages’ worth of entries
did not indicate any basis for withholding whatsoever. Second Declaration of Kristin Beneski, Ex. O (Ltr. dated
April 25, 2019); Dkt. # 184-1, 7 11.

5 Dkt. # 179-1 (Certification of Second Supplement), § 21 (3,240 documents withheld; 910 produced); Dkt.
# 184-1 (Certification of Revised Second Supplement), | 5-10 (30 additional privilege claims, 6 withheld im full).

° Ex. P (WASHAR0035756); Dkt. No. 184-14 at 606.

PLAINTIFF STATES’ COMBINED 2 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Divisi
REPLY ISO MOTION FOR SUMMARY 800 Sth Avene, Suite 2000
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC023699

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cageate?-46-2016:L1 RU Spognaremanhi86s ied OB/2A/AG Page Bs g2151

deregulation of 3D-printable guns was unlawful for multiple reasons, this case is ripe for

determination by summary judgment.

B. The Revised Second Supplement Reveals That “Nothing Changed” from the State
Department’s Perspective Regarding 3D-Printable Guns

Despite the questionable validity of the withholding and redactions, the Revised Second
Supplement is far more complete than the cherry-picked record the Federal Defendants initially
filed in October 2018. Among other documents, it includes samples of the more than 106,000
emails from members of the public between July 23 and July 27, 2018, urging the Department
not to exempt 3D-printable guns from regulation via the “temporary” modification; multiple
letters from Congressional leaders urging reconsideration of the deregulation of 3D-printable
gun files; detailed comment letters from U.S. Senators and public policy organizations; and
approximately 155 documents and communications related to the settlement of the Defense
Distributed litigation.’

One document in the Revised Second Supplement in particular sheds new light on the
decision to deregulate 3D-printable firearms: on July 26, 2018—the day before the State
Department issued the Temporary Modification and Letter—a Senate Foreign Relations staffer
emailed State Department personnel to request an analysis as to why the Department had
changed the position it took in its April 4, 2018 motion to dismiss in the Defense Distributed
case.® Joshua M. Paul of the State Department replied that this was a “technical legal question”
that should be directed to the Department of Justice.’ In a following internal email exchange,
Defendant Sarah Heidema—the Director within DDTC who in this case certified that the
original, cherry-picked administrative record filed was “complete” and asserted, absent any
record evidence, that the State Department “determined” that 3D-printable firearms “pose little

10

national security concern’’’—argued that it was actually “a question for us [the State

 

7 See Second Declaration of Jennifer D. Williams, { 4.

S Ex. Q (WASHAR0000212).

° Td.

10 Dkt. # 64-1 (Heidema Decl.), § 19; Dkt. # 116 (Certification), | 4; see also Dkt. # 175 (Order) at 3-6.

PLAINTIFF STATES’ COMBINED 3 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Divisi
REPLY ISO MOTION FOR SUMMARY 800 Sth Avene, Suite 2000
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC023700

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cageate ?-46-2016-11 RU Spoguaremanhis6s ied OB2A/AG Page Fs g¢2151

Department]” about “why we stopped arguing that the technology subject to the case, if released,
would harm national security or foreign policy[.]”'! But Paul stated that the reason for the
planned deregulation was “fundamentally a DOJ question” because “nothing changed on our
side” as to those issues.!? Paul’s statements are consistent with contemporaneous remarks by
Heather Nauert, who told the press that the State Department still had “equity” in the matter of
3D-printable guns, but that it “took the advice of the Department of Justice” to settle the case by
agreeing to deregulate them.'* Paul’s and Nauert’s statements are inconsistent with the Federal
Defendants’ assertion in this case that the Department “determined” that deregulating 3D-
printable firearms was “‘in the interest of” U.S. national security and foreign policy. See SMSJ
at 19.

Another email exchange between Paul and a Senate Foreign Relations staffer starkly
reveals the Federal Defendants’ failure to consider the particular problems posed by 3D-printed
guns before issuing the Temporary Modification and Letter. On July 20, 2018, the staffer wrote
to Paul to ask about “the law enforcement and counter-terrorism implications of” the
deregulation, noting that “[e]nabling the widespread acquisition of undetectable or largely-
undetectable firearms” would potentially undermine “protection of domestic and international
airline flights from terrorist hijacking/attacks.”'4 The staffer further asked: “What changes will
be required by TSA here and abroad to deal with this?”!° Paul was unable to answer these basic
questions. Instead, he admitted that the State Department “would need to refer you to TSA or
other law enforcement organizations on this question.”'© Paul suggested that the State
Department could not answer these key national security questions because its “nexus on this

issue was/is limited to [its] role in controlling exports of tech data[.]'’ Paul’s statements, made

 

Ex. Q (WASHARO000211).

12 Te.

13 SMSJ at 19 (citing Dkt. # 35-1 at 5 of 46).
4 Bx. R (WASHARO000221).

8 Id.

6 Id. (WASHAR0000220).

7 Id.
PLAINTIFF STATES’ COMBINED 4 eee eee Ree DON

’ omplex LY igation 1V1SION
NOCMENT ANDOPR TO SUMMARY 800 5th Avenue, Suite 2000
JIVLE Seattle, WA 98104-3188

DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC023701

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cageate?-46-2016-11 RU Spoguaremanhi86s ied OB2A/A Page 7A g¢2151

just a week before the Federal Defendants issued their Temporary Modification, highlight the
extent to which they utterly failed to consider the national security implications of their plan to
deregulate 3D-printable guns.

Yet another email from Paul undermines one of the Federal Defendants’ post hoc
arguments concerning the deregulation of 3D-printable guns. In a July 25, 2018, email thread
discussing public talking points on the Defense Distributed settlement, a staffer notes that the
Department of Justice has requested language indicating that the “3-D files at issue” do not
violate the Undetectable Firearms Act because Defense Distributed’s “design . .. requires adding
metal after printing.”'* In response, Paul states: “I think that’s legally valid but not particularly
useful in a public/Congressional context, as the pin can be removed and put in your other
pocket.” Paul’s response confirms the obvious: the State Department is well aware that
allowing the unlimited distribution of 3D-printable gun files will make it much easier for anyone

who wants to evade the Undetectable Firearms Act to do so.

C. The State Department Admittedly Failed to Consider Public Comments on the
NPRMs and the Challenged Actions Themselves

In addition to the revelations discussed above, the Miller Declaration (Dkt. # 179-2)
shows that the decision to enact the Temporary Modification and Letter was taken solely
“pursuant to an action memorandum recommending to the Under Secretary of State for Arms
Control and International Security that she approve the temporary modification to the ITAR.””°
The redacted “action memo” states that approval of the Temporary Modification and Letter is
“required to comply with the Defense Distributed settlement agreement.””' No other rationale is
provided. See also SMSJ at 5—6, 16-17, 19; FDMSJ at 10 (“[I]t is no secret that the Temporary

Modification and Letter arose from a settlement of the Defense Distributed litigation.”). Despite

 

18 Ex. S (CWASHAR0035889-90).

9 Td.

© Dkt. # 179-2 (Miller Decl.) ¥ 7.

21 Yd, Ex. 1. The action memo’s redactions are for “Deliberative - Predecisional Intra-agency Discussion”
and “Attorney-Client Privilege.” Dkt. # 184-13 at 1 of 47 (Privilege Log).

PLAINTIFF STATES’ COMBINED 5 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Divisi
REPLY ISO MOTION FOR SUMMARY 800 Sth Avene, Suite 2000
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC023702

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cageate ?-46-2016-L1 RU Spoaguaremhanhi86s ied OB/2A/AG Page bos g2151

the Court’s statement that it “seems likely that a reasonable decisionmaker would be interested
in reviewing comments regarding a related rule change proposal before announcing a temporary
modification of the same rule,””* the Miller Declaration confirms that State Department staff
“did not rely on the comments to the NPRM in preparing the memorandum.”” This means
that the Department failed to consider or account for over 3,600 public comments, including the
nearly 400 that specifically opposed the new rule on the ground that it would deregulate 3D-
printable gun files. Dkt. # 170 at 8.

Some of the comments the State Department ignored came from key experts—including
several that were significant enough to merit special mention by the State Department staffer in
charge of comment review”*—-warning of the dangerous sweep of the Federal Defendants’ covert
deregulation of 3D-printable guns. For example, Professor Susan Waltz of the University of
Michigan’s Gerald R. Ford School of Public Policy pointed out that the State Department’s
proposed rule “would appear to give rise to the possibility of widespread and openly sanctioned
circulation of open source, non-proprietary instructions for using computer-aided design (CAD)
files to produce via 3D-printing technology . . . the firearms removed from USML.””° Professor
Waltz suggested a few simple ways the State Department could address this glaring problem—
none of which the Department adopted.*° Another comment, from the Brady Campaign to
Prevent Gun Violence, warned that, “under the proposed rules,” companies like Defense
Distributed “would be able to freely release 3-D printing instructions and code into the public
domain (and thereby enable the private production of firearms overseas and in the United
States).””’ The State Department also disregarded comments from hundreds of individuals

warning that “[t]he rule change would make the world a far more dangerous place” by

 

22 Dkt. #175 at 7.

23 Dkt. # 179-2 (Miller Decl.) {7 (emphasis added).

4 Dkt. # 179-3 (Monjay Decl.) { 4.

25 Dkt. # 179-3 at 14 of 44 (Monjay Decl. Ex. B at 5).

26 Tad.

27 Dkt. # 179-3 at 39 of 44 (Monjay Decl. Ex. D (part 2) at 8).

PLAINTIFF STATES’ COMBINED 6 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Divisi
REPLY ISO MOTION FOR SUMMARY 800 Sth Avene, Suite 2000
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC023703

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cageate?-46-2016-11 RU Spoguaremhanhi86s ied OB/2A/A Page bA%g2151

“effectively enabling 3D printing of firearms in the U.S. and around the globe.””® The Federal
Defendants concede that all of these comments and more were ignored entirely.

Not only did the State Department ignore comments received during the formal
rulemaking comment period, but it also admittedly failed to consider public input specifically
opposing the challenged actions themselves during the week prior to July 27, 2018, once word
of their impending issuance had gotten out.”? These additional materials included letters from

members of Congress and over 106,000 emails from individuals. For example:

e A July 20, 2018, letter from then-Ranking Member (now Chairman) of the
House Foreign Affairs Committee, Rep. Eliot Engel,*° urging Secretary
Pompeo not to deregulate 3D-printable gun files. As Rep. Engel warned,
deregulation was “exceptionally dangerous,” as it would make “undetectable”
weapons “available to anyone with a laptop and a 3-D printer,” and “defeat|]
US laws which require background checks on the sale of weaponry.” Rep.
Engel further noted that the State Department was “mis-using authority under
Section 126.2 of the [ITAR] to ‘temporarily’ remove this technical information
from the [USML]” when, “as anyone who has ever posted something on the
internet knows, once posted, the item is instantly and permanently available to
all who seek it.” This misuse of Section 126.2 “suggests the Department
officials sought a way to avoid complying with Section 38(f) of the [AECA],
which requires advance notification to Congress for any removal from the
USML.”

e A July 25, 2018, letter from Ranking Member of the Senate Foreign relations
Committee, Sen. Robert Menendez,*! urging Secretary Pompeo to halt the
“worldwide release” of 3D-printable gun files, which “would allow any
foreign or domestic persons, including arms traffickers, terrorists,
transnational criminals, and domestic abusers to effectively ‘download’ a
gun.” As Senator Menendez noted, the State Department’s “temporary”
deregulation “appears to evade statutory requirements and skirts an ongoing
regulatory review process.” Moreover, echoing AECA’s statutory standards,
Senator Menendez’s letter pointed out that it was “hard to see how making it
easier for criminal and terrorist organizations to obtain untraceable weapons
is in the foreign policy and national security interests of the United States.”

 

 

 

 

 

28 See, e.g., Ex. T; see generally Second Williams Decl. 7 4(1) & n.1.

2 EDMSJ at 10 ({D]ocuments . . . initially omitted from the administrative record... were not among the
documents considered by the agency decision-maker.”).

%° Ex. U (CWASHARO0004 13-14).

31 Ex. V (WASHAR0003424-25). On July 23, 2018, five Senators sent a similar letter to then-Attorney
General Jeff Sessions, urging dismay with the Department’s settlement of the Defense Distributed suit. Ex. W.

PLAINTIFF STATES’ COMBINED 7 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Divisi
REPLY ISO MOTION FOR SUMMARY 800 Sth Avene, Suite 2000
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC023704

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-13-OP DLL TAR SDopHstenichh 486 Filed OS/24/29 Page 109p$451

“This action by the State Department makes the work of U.S. and
international law enforcement and counter-terrorism agencies—and the U.S.
Transportation Security Agency—all the more difficult and heightens the risk
to innocent Americans and others from terrorist and extremist attacks.”

e Hundreds of individual emails’? from Americans who were “deeply
disturbed” by the State Department’s decision to allow “blueprints . . . online
[that] will be used by criminals and terrorists to easily and cheaply mass-
manufacture all-plastic weapons that can defeat security checkpoints” and
“are difficult if not impossible to trace”’;** who urged the Department to
“Ts]top the special exemption for downloading printable 3D guns” which
“will, without a doubt, be used in illegal, violent activity”;*4 and who were
“begging [the Department] to use common sense” and prevent “individuals
who can't pass background checks —terrorists, felons, and domestic abusers”

from obtaining “functioning guns... on demand.’*°

 

@ 105,555 emails received from visitors to Everytown.org in a single five-day
period,*° urging the Department to “stop the release of downloadable files that
will allow people, including convicted felons and terrorists, to make
untraceable guns on their 3D printers.”

 

The Revised Second Supplementation also includes a breakdown of comments on the Commerce
Department’s companion NPRM. Of the roughly 3,000 comments received by the Department,
2,945—98%—opposed the rule.*’ It appears the State Department did not consider these
comments, either.
D. No Final Rules Have Been Published

As a further factual update, as of this filing, neither the State Department nor the
Commerce Department has issued the final rules that they indicated would be forthcoming.*®

Wi. ARGUMENT
The Federal Defendants mostly repeat arguments that the Court has already correctly

rejected, pointing to nothing in the several-times-supplemented administrative record to support

 

22 Dkt. # 184-12 at WASHAR0036607-37068.

3 Id. at WASHAR003661 1.

4 Id. at WASHAR0036612.

33 Id. at WASHAR0036621.

36 Td. at WASHAR003 7069-74. The States agreed that the 105,555 emails referenced in this “Summary of
Duplicative Materials” could be mcorporated into the administrative record by reference.

37 Ex. X (WASHAR0000903-04).

38 See SMSJ at 9; Dkt. # 131 (Fed. Def’ Mot. to Stay).

PLAINTIFF STATES’ COMBINED 8 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Divisi
REPLY ISO MOTION FOR SUMMARY 800 Sth Avene, Suite 2000
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC023705

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-13-OP DLL TAR SDopstenich?4s6 Filed OS/24/29 Page 119p$451

their position, and otherwise offering no valid reason why they should prevail. The Court should
vacate the Temporary Modification and Letter and permanently enjoin any future attempt to
“temporarily” deregulate 3D-printable guns that bypasses congressional review and oversight.
A. The Plaintiff States Have Standing, as the Court Already Ruled

The Court has already correctly ruled that the States have standing. The Federal
Defendants ask the Court to revisit that conclusion, but offer no new reason to do so: instead,
they rehash and incorporate meritless arguments made in opposing preliminary injunctive relief.
FDMSJ at 7-9 & n.3.°? The Court should reject these recycled arguments and find that the States
have standing for the same reasons it did so previously. See Dkt. # 95 (Preliminary Injunction)
at 9-11.

The Federal Defendants argue that the States are not within the “zone of interests”
protected by AECA. FDMSJ at 7-9. This test, which “is not meant to be especially demanding,”
asks whether the plaintiff is “arguably within the zone of interests to be protected or regulated
by the statute” at issue. Match-k-Be-Nash-She-Wish Band of Pottawatomi Indians vy. Patchak,
567 U.S. 209, 224—25 (2012) (citations and quotations omitted). Its purpose is to “exclude those
plaintiffs whose suits are more likely to frustrate rather than to further statutory objectives.”
Clarke v. Sec. Indus. Ass’n, 479 U.S. 388, 397 (1987). Thus, “[t]he test forecloses suit only when
a plaintiffs interests are so marginally related to or inconsistent with the purposes implicit in the
statute that it cannot reasonably be assumed that Congress intended to permit the suit.”” Match-
E-Be-Nash-She-Wish, 567 U.S. at 225; see also Havasupai Tribe v. Provencio, 906 F.3d 1155,
1166 n.5 (9th Cir. 2018) (same). The test is applied “in keeping with Congress’s evident intent
when enacting the APA to make agency action presumptively reviewable,” and requires no

“indication of congressional purpose to benefit” the plaintiff. Match-k-Be-Nash-She-Wish, 567

 

3° Compare Dkt. # 64 (Fed. Defs’ Opp. to Mot. for PI) at 16-18. To the extent the Federal Defendants
incorporate their prior briefing on the motion for preliminary injunction by reference, the States likewise mcorporate
their own prior briefing. See Dkt. # 43 (Mot. for PI) at 9-10; Dkt. #68 (Reply ISO Mot. for PI) at 11-12. The States’
previous briefing also addresses the Private Defendants’ already-rejected challenges to standing. Compare PDMSJ
at 7-8 with Dkt. # 63 (Pvt. Defs’ Opp. to Mot. for PD at 12-13.

PLAINTIFF STATES’ COMBINED 9 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Divisi
REPLY ISO MOTION FOR SUMMARY 800 Sth Avene, Suite 2000
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC023706

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-03-OP DLL AR SDopstenichh4s6 Filed OS/24/29 Page 146p$451

U.S. at 225. Any doubts about zone-of-interests standing must be resolved in the plaintiffs favor.
Id. ([W]e have always conspicuously included the word ‘arguably’ in the test to indicate that
the benefit of any doubt goes to the plaintiff.”).

The States easily satisfy this test: their significant safety and security interests are not
only consistent with, but fall squarely within, AECA’s purpose of protecting “the security .. . of
the United States.” 22 U.S.C. § 2778(a)(1); see FDMSJ at 8 (acknowledging that “national
security” is a “primary concern” of AECA). The States’ domestic security concerns are part and
parcel of “national security.” See, e.g., United States v. U.S. Dist. Court, 407 U.S. 297, 321
(1972) (recognizing the “domestic aspects of national security”); Hodges v. Abraham, 253 F.
Supp. 2d 846, 868 (D.S.C. 2002) (federal government using “national” and “domestic” security
interchangeably). Because the States seek to “vindicate some of the same concerns that underlie”
AECA—namely, concerns about security and safety—their claims fall squarely “within the
statute’s zone of interests.” Havasupai Tribe, 906 F.3d at 1167.

Not only are the States’ interests fully consistent with AECA’s purpose, but this lawsuit
expressly seeks to enforce the statute’s terms. In contrast to Cheney (FDMSJ at 8-9), in which
the State of Illinois challenged the validity of a statute governing the closure of military
installations in furtherance of interests “completely inconsistent” with that statute, the States here
do not seek to usurp any authority that properly “rests with Congress.” People ex rel. Hartigan
v. Cheney, 726 F. Supp. 219, 227 (C.D. Ill. 1989). Rather, the States seek to vindicate the statute
and Congress’s intent by challenging ultra vires executive actions that unlawfully bypassed the
statute’s congressional notice requirement. This lawsuit furthers AECA’s purposes in every
sense; it is the Federal Defendants, not the States, who sought to “frustrate” AECA by evading

congressional review and oversight of their deregulatory effort.

B. The Temporary Modification and Letter Are Contrary to Law

1. The Temporary Modification and Letter violate AECA.

As with standing, the Federal Defendants recycle their meritless argument that the State

PLAINTIFF STATES’ COMBINED 10 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Divisi
REPLY ISO MOTION FOR SUMMARY 800 Sth Avene, Suite 2000
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC023707

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-23-OP DLL TAR SDopstenichh4s6 Filed OS/24/29 Page 14013451

Department did not violate AECA’s congressional notice requirement because the subject files
are not “items,” and can therefore be removed from the Munitions List without notice. FDMSJ
at 9. But as the Court has already correctly ruled, this argument conflates “category” with “item,”
contrary to the “language, structure, and purpose of the statute and implementing regulations[.]”
Dkt. #95 at 14; see also Dkt. # 43 at 11-13; Dkt. # 68 at 4—S. Furthermore, the challenged actions
were not “only” a “temporary” modification, as asserted (FDMSJ at 9); rather, the Temporary
Modification was to “remain in effect while the final rule . . . is in development”—leapfrogging
the entire notice-and-comment rulemaking process. See Dkt. # 95 at 15 (“The temporary
modification was an effort to implement the removal immediately, without waiting for the rule
to become final and without giving Congress notice and an opportunity to exercise its oversight
role.”). Moreover, as the Court has already found, even a “temporary” deregulation would allow
“immediate” distribution of the subject files and cause “irreparable” harms to the States. /d. at
13, 20-25. Public commenters (whom the State Department ignored) pointed this out as well.*°
As for the Letter, it was not “temporary” even by its own terms, as it purported to approve the
subject files for “public release (i.c., unlimited distribution)” immediately and with no time
limitation.*! The State Department’s failure to comply with AECA’s 30-day congressional notice
requirement before issuing the Temporary Modification and Letter, on its own, renders these

actions unlawful and requires that they be set aside. See SMSJ at 10-11.”

2. The Temporary Modification and Letter violate the Tenth Amendment.
The Federal Defendants’ litigation position that the Temporary Modification and Letter
do not “conflict[] with or otherwise preempt[]’” state laws is belied by the text of those

documents, which on their face expressly authorize “any United States person” to “use” the

 

#” See, e.g., Ex. U (Rep. Eliot Ltr.) (modification of the Munitions List was not “temporary” because “as
anyone who has ever posted something on the internet knows, once posted, the ttem is mstantly and permanently
available to all who seek it”).

Bx. J.

” The Private Defendants argue that Congress received notice after the fact. PDMS] at 18. The Court has
already correctly rejected this argument, ruling that post hoc notice does not satisfy AECA. Dkt. #95 at 15.

PLAINTIFF STATES’ COMBINED 11 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Divisi
REPLY ISO MOTION FOR SUMMARY 800 Sth Avene, Suite 2000
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC023708

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-03-OP DLL TAR sSDopstenichh4s6 Filed OS/24/29 Page 14013451

subject files to 3D-print untraceable and undetectable weapons, and expressly authorize the
“unlimited distribution” of such files. SMSJ at 11-12; cf Price v. Stevedoring Serv. of Am., Inc.,
697 F.3d 820, 830 (9th Cir. 2012) (no deference owed to agency’s post hoc litigation position;
agency actions must be adjudged on the record). These federal authorizations are inconsistent
with, and on their face purport to preempt and undermine, state gun-safety laws that restrict
certain persons from possessing and manufacturing firearms and/or that regulate the distribution
of CAD files for 3D-printed firearms. SMSJ at 11-12. Such laws are concededly within the
police powers reserved to the States and protected by the Tenth Amendment. /d.; FDMSJ at 12.
That the Federal Defendants disavow any preemptive intent for litigation purposes is small
comfort given the plain language of the operative Temporary Modification and Letter.

The anti-commandeering cases on which the Federal Defendants rely (FDMSJ at 10-11)
confirm that the Tenth Amendment has the force of law and meaningfully protects states from
interference that exceeds the limits of the federal government’s powers. Commandeering state
officials to enforce federal laws is by no means the only way in which the federal government
can violate the Tenth Amendment, and the Federal Defendants cite no support for that view.
Their authority is distinguishable, as this is not a case in which the federal government is merely
encouraging (but not coercing) states to implement federal programs, as in Environmental
Defense Center, Inc. v. U.S. E.P.A., 344 F.3d 832 (9th Cir. 2003), Printz v. United States, 521
U.S. 898 (1997), and New York v. United States, 505 U.S. 144 (1992). Here, the State Department
is intruding into the States’ sphere of authority by exercising a power it does not have—the
power to authorize any adult or child in the United States to access and “use” 3D-printable files
to produce illegal and dangerous weapons—in a way that deprives the States of their ability to
exercise their sovereign police powers and enforce their gun-safety laws. This federal usurpation
of state authority is unconstitutional.

C. The Temporary Modification and Letter Are Arbitrary and Capricious

The States’ Motion details numerous ways in which the Temporary Modification and

PLAINTIFF STATES’ COMBINED 12 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Divisi
REPLY ISO MOTION FOR SUMMARY 800 Sth Avene, Suite 2000
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC023709

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-03-OP DLL TAR SDopstenich?4s6 Filed OS/24/29 Page 16 6p$451

Letter are arbitrary and capricious as a matter of law. SMSJ at 12-20. This is substantiated by
the Revised Second Supplement, which reveals that the State Department’s decision to
deregulate 3D-printable guns was made solely to settle a lawsuit, without any apparent
consideration for how the proliferation of undetectable, untraceable guns would affect “world
peace and the security and foreign policy of the United States.” 22 U.S.C. § 2278(a)(1).

The Federal Defendants have little to say in response: they argue that the challenged
actions are lawful because (1) “the government had determined that small-caliber firearms” do
not provide a “critical military or intelligence advantage”; and (2) untraceable, undetectable, 3D-
printable firearms are no different than “small-caliber firearms generally” for purposes of export
regulation. FDMSJ at 9-10. These conclusory arguments are fatally flawed for several reasons.

First of all, the exclusive focus on “critical military or intelligence advantage” ignores
the “important aspect[s] of the problem” that the State Department “entirely failed to consider”:
namely, the specific properties of 3D-printed guns and the unique threats they pose to world
peace, national security, and foreign policy. SMSJ at 15-18. The Federal Defendants do not
address these issues at all; this tacitly conceded failure to consider them alone renders the
Department’s actions arbitrary and capricious. See id; Motor Vehicle Mfrs. Ass’n of U.S. v. State
Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 1983) (agency must consider all “relevant factors,”
particularly those “Congress intended” the agency to consider); Humane Soc’y of U.S. v. Zinke,
865 F.3d 585, 606 (D.C. Cir. 2017) (failure to address record evidence on an “important aspect
of the problem” renders agency action arbitrary and capricious); see also Jenkins v. Cty. of
Riverside, 398 F.3d 1093, 1095 (9th Cir. 2005) (noting that a party “abandoned . . . claims by
not raising them in opposition to [a]... motion for summary judgment”). Furthermore, the Miller
Declaration confirms that the Department failed to consider or account for hundreds of public
comments that opposed the 2018 NPRMs precisely because they would deregulate 3D-printed
guns, and therefore threaten safety and security in the United States. The Department concededly

failed to consider these or the remainder of the 3,600 comments opposing the NPRMs, or the

PLAINTIFF STATES’ COMBINED 13 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Divisi
REPLY ISO MOTION FOR SUMMARY 800 Sth Avene, Suite 2000
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC023710

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-13-OP DLL TAR SDopstenichh ase Filed OS/24/29 Page 16013451

desperate pleas of over 106,000 members of the public and Congress seeking to stop the
“temporary” deregulation in the final days before it was effectuated. The Department completely
failed to fulfill its obligation to “‘consider and respond to significant comments received during
the period for public comment.’” E. Bay Sanctuary Covenant v. Trump, 909 F.3d 1219, 1251
(9th Cir. 2018) (quoting Perez v. Mortg. Bankers Ass’n, 135 8S. Ct. 1199, 1203 (2015)); see also
Tesoro Alaska Petrol. Co. v. FLELR.C., 234 F.3d 1286, 1294 (D.C. Cir. 2000) (“Unless an agency
answers objections that on their face appear legitimate, its decision can hardly be said to be
reasoned.”).

Second, merely reiterating the Department’s conclusory “determin[ation]” (FDMSJ at 9)
is far from adequate: to survive judicial review, the Federal Defendants must show that the
determination was a reasoned one that is “logical and rational” and supported by the
administrative record. SMSJ at 12-15. Otherwise, judicial review would be meaningless, for an
agency would always be able to defend an irrational decision by stating the tautology that it
“determined” the decision was justified. See id. This is not what the APA prescribes. A reviewing
court’s “‘inquiry into the facts is to be searching and careful,’” ASSE Int’l, Inc. v. Kerry, 803
F.3d 1059, 1072 (9th Cir. 2015) (quoting Overton Park v. Volpe, 401 U.S. 402 at 416), and courts
“shall” invalidate arbitrary and capricious agency actions. 5 U.S.C. § 706. Here, the only asserted
basis for the State Department’s “determination” is the 2018 NPRMs. FDMSJ at 9. That rationale
is circular: the NPRMs are proposed rules published at the beginning of the rulemaking process,
before the agencies received any public comments, and they do not even mention 3D-printed
guns. Yet the “temporary” modification purported to implement the NPRMs before the
rulemaking process was complete, and the State Department admittedly did not consider any of
the public comments. Remarkably, even as they ignore a mountain of comments and evidence
that contradict their position, the Federal Defendants point to nothing in the filed administrative
record that would support a determination that 3D-printable firearms somehow no longer pose

unique risks or that authorizing their publication on the internet poses no problems. Even after

PLAINTIFF STATES’ COMBINED 14 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Divisi
REPLY ISO MOTION FOR SUMMARY 800 Sth Avene, Suite 2000
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC023711

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-13-OP DLL AR SDopstenichh4s6 Filed OS/24/29 Page 146p$451

multiple supplementations, the record contains no such support.

Third, the notion that 3D-printable guns are no different than “small-caliber firearms
generally” (FDMSJ at 10) cannot be credited because it lacks any support in the record. See
SMSJ at 12-13 (citing case law explaining that “the basis for the agency’s decision must come
from the record’). In fact, although the Federal Defendants have repeatedly characterized the
Temporary Modification and Letter as an outgrowth of a decade-long export reform effort, the
Revised Second Supplement confirms that the federal government did not consider 3D-printable
firearms or the export of CAD files via the domestic/international internet at all when it
developed the proposed rules. Specifically, in a news article circulated within the State
Department on May 24, 2018, the Commerce Department official who was leading the
development of those regulations as of 2012 stated that the NPRMs “have literally absolutely
nothing to do with domestic gun control .. .”*' The Federal Defendants’ post hoc litigation
position also contradicts thousands of public comments opposing the rules on the grounds that
they would deregulate 3D-printable firearms—-comments that the Department admittedly did not
consider and failed to address.*° Likewise, Department official Joshua M. Paul admitted that he
could not answer basic questions regarding how TSA or other law enforcement agencies would
deal with a proliferation of 3D-printed firearms because the State Department’s consideration
“was/is limited to [its] role in controlling exports of tech data[.]’4° Moreover, the Federal
Defendants’ post hoc litigation position contradicts the Department’s own admissions—both
before and after the Defense Distributed settlement, and in this litigation—that 3D-printable
firearms do pose unique security threats. See SMSJ at 14, 15-16, 17, 19-20. State Department
communications recently filed as part of the Revised Second Supplement make this strikingly

clear: on July 27, 2018, Paul stated that “nothing changed on our side” regarding the national

 

4 EDMSJ at 5 n.1; Dkt. # 64 at 5.1; Dkt. #131 at 1.

# Ex. Y (WASHAR0035627) (emphasis added).

45 Dkt. # 179-2 (Miller Decl.) 7; see also FDMSS at 10 (“[D]ocuments . . . initially omitted from the
administrative record .. . were not among the documents considered by the agency decision-maker.”).

4 Ex. R (WASHARO000220).

PLAINTIFF STATES’ COMBINED 15 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Divisi
REPLY ISO MOTION FOR SUMMARY 800 Sth Avene, Suite 2000
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC023712

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-13-OP DLL TAR SDopstenichh4s6 Filed OS/24/29 Page 1d 0p$451

security and foreign policy threats posed by 3D-printable firearms.*”

Further, the idea that 3D-printed firearms may be regulated by “other agencies” (FDMSJ
at 10) does not make it rational for the State Department to unilaterally authorize functional CAD
files to be exported and published on the internet, allowing anyone in the world to download and
use them to create untraceable and undetectable weapons that could drastically threaten safety
and security. See Dkt. # 95 at 23 (“Promising to detect the undetectable while at the same time
removing a significant regulatory hurdle to the proliferation of these weapons—both
domestically and internationally—rings hollow and in no way ameliorates, much less avoids, the
harms that are likely to befall the States ...”). Indeed, the State Department has privately
conceded that allowing for the distribution of 3D-printable guns will make it easy to evade the
Undetectable Firearms Act.**

A finding of pretext or bad faith is not necessary for the States to prevail on their claim
that the challenged actions are arbitrary and capricious. But the evidence that the Department’s
stated rationale was pretextual is overwhelming; its shifting and inconsistent explanations are
well documented in the record. SMSJ at 7-8, 13-14, 18-20. The Revised Second Supplement—
which contains documents that were improperly withheld for over six months after the Federal
Defendants certified an incomplete administrative record—provides further evidence that the
real reason for the deregulation of 3D-printable firearms was a directive from the Department of
Justice, not a rational and evidence-based determination by the State Department. The Revised
Second Supplement reveals the State Department’s understanding that “nothing changed on
our side” with respect to the national security implications of 3D-printable guns, and that the
reason for the Defense Distributed settlement was “fundamentally a DOJ question[.]’”

In sum, the Temporary Modification and Letter are both contrary to law and arbitrary

and capricious, and should be set aside. 5 U.S.C. § 706.

 

47 Ex. Q.

48 Ex. S (WASHAR0035889-90) (discussed supra, Part II.B).

© Ex. Q.
PLAINTIFF STATES’ COMBINED 16 ATTORNEY GENERAL OF WASHINGTON
REPLY ISO MOTION FOR SUMMARY complex Litigation Division
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC023713

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-13-OP DLL AR sSDopstanich?4s6 Filed OS/24/29 Page 1¢%p$451

D. Vacatur and a Permanent Injunction Are Needed to Provide Complete Relief

The Federal Defendants agree that vacatur is the appropriate remedy in the event the
Court finds the Temporary Modification and Letter to be contrary to law and/or arbitrary and
capricious. FDMSJ at 12. Remand without vacatur, as discussed in National Association of Home
Builders (FDMSJ at 13), is inappropriate because this is not a case in which “clarification” would
resolve the issues with the State Department’s actions; rather, the Temporary Modification and
Letter are fundamentally deficient because they are contrary to law and arbitrary and capricious,
as discussed above. Nat’! Ass’n of Home Builders v. Defenders of Wildlife, 551 U.S. 644, 657—
58 (2007) (courts may “uphold a decision of less than ideal clarity if the agency’s path may
reasonably be discerned,” but must vacate agency actions that violate the APA).

The Federal Defendants disagree that injunctive relief is warranted. FDMSJ at 12-15.
But the States are not improperly seeking a “vague” or “sweeping injunction[] to obey the law,”
as the Federal Defendants suggest. /d. at 13. The States are seeking to prevent the same type of
“temporary” deregulation with no warning as occurred in July 2018, which required the States
to act swiftly to file this lawsuit and obtain emergency relief to prevent irreparable harm. Thus,
this case in fact presents “temporal constraints” similar to those supporting the injunction in New
York v. U.S. Department of Commerce, 351 F. Supp. 3d 502 (S.D.N.Y. 2019). FDMSJ at 14. The
Federal Defendants appear to raise the possibility of addressing the States’ concern by some
means other than a permanent injunction, but have not proposed any such solution to the States
or the Court. See id. (suggesting that “the Department should be permitted to address any
concerns the Court might have without the need for an injunction,” but making no proposal).

The Federal Defendants also argue that the Winter factors are not met. FDMSJ at 14-15.
But their contention that the States’ evidence of irreparable harm caused by the international and
domestic availability of 3D-printed guns is somehow unrelated to the State Department’s
deregulation of 3D-printable gun files fails for the same reasons the Court has already articulated.

The Court found that “Defendants’ argument is so myopic and restrictive as to be unreasonable.

PLAINTIFF STATES’ COMBINED 17 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Divisi
REPLY ISO MOTION FOR SUMMARY 800 Sth Avene, Suite 2000
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC023714

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-13-OPDLLTAR SDopstenichh4s6 Filed OS/24/29 Page ad%p$451

Whatever defendants’ statutory authority, the fact is that the internet is both domestic and
international. . . . Thus, the alleged failures to provide notice and to make a reasonable evaluation
of the risks and benefits of the proposed action not only impact national security but have
domestic repercussions as well.” Dkt. # 95 at 10; see also id. at 20-24 (discussing likelihood of
irreparable harm and balance of hardships weighing in favor of the States and the public).

The Private Defendants, for their part, rely on Justice Thomas’ concurring opinion in
Trump v. Hawaii, which every other justice declined to join, to argue against the concept of
nationwide injunctions generally. PDMSJ at 23-24 (citing Trump v. Hawaii, 138 S. Ct. 2392,
2424-29 (2018) (Thomas, J., concurring)). But injunctions against unlawful federal agency
actions are “commonplace in APA cases” and supported by an “uncontroverted line of
precedent.” &. Bay Sanctuary Covenant, 909 F.3d at 1256; see also New York, 351 F. Supp. 3d
at 677 (“Because the Secretary’s decision was universal, APA relief directed at that decision
may—indeed, arguably must—be too.”) (citing 5 U.S.C. § 706(2) and Califano v. Yamasaki, 442
U.S. 682, 702 (1979)). The Private Defendants fail to explain how a less-than-nationwide
injunction—one that somehow prohibits the Federal Defendants from attempting another
unconstrained “temporary” deregulation of export-controlled items as to some areas of the
United States but not others—would even function. Practically speaking, such an injunction
would quickly become obsolete, because once files are posted on the internet from any location,
they can be accessed virtually anywhere. Moreover, an injunction without regard to location is
appropriate because any “temporary” modification of the Munitions List “would almost certainly
run afoul” of AECA. New York, 351 F. Supp. 3d at 678.
E. The Private Defendants’ Arguments Do Not Require a Different Result

The Private Defendants oppose summary judgment in the States’ favor for a host of
meritless reasons: from an asserted lack of personal jurisdiction (which was waived long ago) to
novel constitutional theories that have little relevance to this case and have never been accepted

by any court. This Court has already rejected many of these theories, and should do so again.

PLAINTIFF STATES’ COMBINED 18 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Divisi
REPLY ISO MOTION FOR SUMMARY 800 Sth Avene, Suite 2000
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC023715

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-13-OP DLL TAR SDopstenich?4s6 Filed OS/24/29 Page 229p$451

1. The Private Defendants’ jurisdictional arguments lack merit.

The Private Defendants challenge both the Court’s personal jurisdiction over them and
its subject matter jurisdiction over this case. PDMSJ at 4-12. Their challenge to personal
jurisdiction is waived because they failed to preserve it when they filed a motion under Rule 12.
See Fed. R. Civ. P. 12(h)(1)(A) (a party waives the defense of lack of personal jurisdiction by
“omitting it from a motion” under Rule 12). Plaintiffs’ Rule 12(c) motion (Dkt. # 114) did not
assert any lack of personal jurisdiction, and their convoluted non-waiver theory misreads Rule
12(h)(1)(A) by conflating it with Rule 12(g)(2). See PDMSJ at 8 n.7. The Court may disregard
the Private Defendants’ lengthy argument against personal jurisdiction (éd. at 8-12), since they
have waived that defense. See Schnabel v. Lui, 302 F.3d 1023, 1034 (9th Cir. 2002) (declining
to examine personal jurisdiction over defendant that “waived any defense of lack of personal
jurisdiction ... by failing to raise the defense in its first motion” under Rule 12). The Private
Defendants’ objections to personal jurisdiction lack merit in any event. Defense Distributed’s
website is not “passive” (PDMSJ at 9), but instead actively invites visitors to download CAD
files. See Zippo Mfg. Co. v. Zippo Dot Com, Inc., 952 F. Supp. 1119, 1124 (W.D. Pa. 1997) (Tf
the defendant enters into contracts with residents of a foreign jurisdiction that involve the
knowing and repeated transmission of computer files over the Internet, personal jurisdiction is
proper.”). And the Private Defendants’ contention that any downloads of Defense Distributed’s
files are purely conjectural is patently inconsistent with their claims that the files have been
downloaded “millions” of times. Compare PDMSJ at 10-11 with PDMSJ at 2 n.2.

The Private Defendants’ multi-pronged challenge to subject matter jurisdiction—which
the Federal Defendants notably have never joined—fails for the same reasons it failed
previously. Compare PDMSJ at 4-7 with Dkt. # 63 at 10-12 and Dkt. # 69 (Pvt. Defs’ Notice of

Supp. Auth. re Tucker Act). Their assertion that executive actions under AECA are never

PLAINTIFF STATES’ COMBINED 19 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Divisi
REPLY ISO MOTION FOR SUMMARY 800 Sth Avene, Suite 2000
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC023716

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-13-OP DLL TAR SDopstenichh4s6 Filed OS/24/29 Page 42 6p$451

reviewable (PDMSJ at 4, 5-6) relies on the same inapposite case law they cited previously and
ignores cases that have reviewed agency action under AECA. Dkt. # 68 at 12 & nn. 26-27. Their
observation that the designation of Munitions List items is not subject to judicial review under
22 U.S.C. § 2778(h) (PDMSJ at 4) has no applicability to the removal of items from the
Munitions List at issue here. See Dkt. # 68 at 12; Dkt. #95 at 13 (“the temporary modification
... constitutes the removal of one or more items from the USML .. .”) (emphasis added).°! And
the Tucker Act (PDMSJ at 6-7) plainly doesn’t apply to the statutory (not contractual) challenges
to agency action in this case. N. Side Lumber Co. v. Block, 753 F.2d 1482, 1486 (9th Cir. 1985);
contra Tucson Airport Auth. v. Gen. Dynamics Corp., 136 F.3d 641, 646 (9th Cir. 1998) (Tucker
Act bars claims that are “contractually-based, not statutorily-based”). As the Private Defendants
have already acknowledged, this is not a contract case: “the [Defense Distributed] settlement
agreement is not this action’s true subject and this action will neither assail nor protect the Private
Defendants’ interest therein.” Dkt. # 114 at 5; see Dkt. # 95 at 11-12 (this lawsuit is not a
“collateral attack” on the dismissal of the Defense Distributed lawsuit pursuant to the settlement

agreement).

2. The Private Defendants’ constitutional theories do not preclude the Court
from setting aside unlawful agency actions.

The Private Defendants argue that setting aside the unlawful agency actions at issue
would offend the First Amendment. PDMSJ at 19-23. This argument is doubly flawed because
(i) the First Amendment is inapposite to the merits of this APA case and (ii) the Private
Defendants’ novel and expansive First Amendment theory fails on its merits.

(i) The First Amendment is irrelevant.

 

It is a “simple but fundamental” rule of administrative law that the propriety of agency

 

* Corrie v. Caterpillar, Inc. (PDMSJ at 6) is likewise inapposite, as it did not involve a challenge to agency
action, but was a private lawsuit against a supplier of equipment to the Israeli Defense Forces. 503 F.3d 974 (9th
Cir. 2007. As Corrie itself cautions, “it is ‘error to suppose that every case or controversy which touches foreign
relations lies beyond judicial cognizance.’” Jd. at 982 (quoting Baker v. Carr, 369 U.S. 186, 211 (1962)).

5! For the same reasons, their argument that the State Department’s actions here are unreviewable under
the APA (PDMSJ at 12) lack merit.

PLAINTIFF STATES’ COMBINED 20 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Divisi
REPLY ISO MOTION FOR SUMMARY 800 Sth Avene, Suite 2000
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC023717

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-13-OP DLL TAR SDopHeenich?4s6 Files OS/24/29 Page aeop$451

action is judged “solely by the grounds invoked by the agency.” SEC v. Chenery Corp., 332 U.S.
194, 196 (1947). Neither the court nor the other parties may “supply a reasoned basis . . . that
the agency itself has not given.” /d. at 196. However emphatically the Private Defendants invoke
the First Amendment, the Federal Defendants have never asserted it as a basis for the Temporary
Modification or the Letter. To the contrary, they have consistently maintained—both in this case
and throughout the Defense Distributed proceedings in Texas—that the Department’s regulation
of the subject files under ITAR never violated Defense Distributed’s First Amendment rights.°?
The Private Defendants may wish to inject the First Amendment into these proceedings, but the
Federal Defendants have never invoked it as a basis for the challenged actions. It therefore does
not bear on the legal merits of this APA case.

The Private Defendants’ dogged efforts to be dismissed from this case at multiple stages
further undercuts any notion that their purported First Amendment rights are directly
implicated.*? See PDMSJ at 4-12 (seeking dismissal on jurisdictional grounds); Dkt. # 114 at 4—
7 (seeking dismissal on the grounds that “The Private Defendants Have No Interest Protected By
this Action”).°* While the Private Defendants are wrong on the merits for the many reasons
discussed herein, they are right about one thing: they have “no interest” directly at issue in this
APA case. The Private Defendants’ issue, at bottom, is not with the States’ challenge to unlawful
agency action, but with federal export regulation of the subject files. They challenged such
regulation by suing the regulator in the Defense Distributed case. The State Department prevailed

at every stage. Then, the Private Defendants chose to settle in exchange for the State

 

See, e.g., Heidema Decl. (Dkt. # 64-1), § 28.

*3 Tf, on the other hand, the Private Defendants are making constitutional arguments in the abstract, they
lack standing to effectively seek to block judicial enforcement of AECA on such grounds. See Hein v. Freedom
From Religion Foundation, Inc., 551 U.S. 587, 598 (2007) (“The federal courts are not empowered to seek out and
strike down any governmental act that they deem to be repugnant to the Constitution. Rather, federal courts sit
solely, to decide on the rights of individuals, and must refrain from passing upon the constitutionality of an act
unless obliged to do so... when the question is raised by a party whose interests entitle him to raise it.” (internal
citations and markings omitted)).

*4 The Court ruled that, contrary to the Private Defendants’ disclaimer of interest, “their actions show
otherwise.” Dkt. # 130 (Order Denying 12(c) MTD) at 3.

PLAINTIFF STATES’ COMBINED 21 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Divisi
REPLY ISO MOTION FOR SUMMARY 800 Sth Avene, Suite 2000
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC023718

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-13-OP DLL TAR sSDopstenichh4s6 Filed OS/24/29 Page 44013451

Department’s agreement to deregulate 3D-printable firearm files—subject to the express caveat
that such deregulation would proceed only “to the extent authorized by law (including the
Administrative Procedure Act) ...’°° Now that the caveat is in play, the Private Defendants
renew their dubious constitutional arguments in this Court—curiously, even as they seek to
escape its jurisdiction. As the Private Defendants’ own actions underscore, this lawsuit, with the
parties positioned as they are, is an improper place for a constitutional challenge.

(ii) The First Amendment does not require the Court to uphold the unlawful deregulation.

 

The Private Defendants’ constitutional arguments are meritless in any event. First,
although the First Amendment’s inapplicability to the subject files was briefed previously (see
Dkt. # 43 at 17-18; Dkt. # 47-1), the Private Defendants fail to point to any case in any
jurisdiction in which a court has ever held that click-and-print firearm files are “speech” entitled
to any level of constitutional protection. On the other hand, courts have held that computer files
that “induce action without the intercession of the mind or the will of the recipient”—as the
subject files do°°—are not entitled to any level of constitutional protection. CFTC v. Vartuli, 228
F.3d 94, 111 (2d Cir. 2000) (no First Amendment protection for automatic stock trading system
that used language to operate “in an entirely mechanical way”; “The point was not to convey
information or to assert values,” so “[njone of the reasons for which speech is thought to require
protection above and beyond that accorded to non-speech behavior” were implicated) (brackets
and ellipses removed); see generally Dkt. # 47-1 (Amicus Br. of Everytown for Gun Safety) at
4-9 (extensively analyzing why the subject files “lack any expressive value for the First
Amendment to protect”). Notably, although the subject files themselves are not protectable
speech, the Private Defendants are not and have never been restricted in any way from speaking
about 3D-printed guns, including advocating for policy changes related to 3D-printed guns or

criticizing gun-safety laws that apply to the subject files.

 

Bx. C, | La).
*6 See SMSJ at 22 & nn. 54-56.

PLAINTIFF STATES’ COMBINED 22 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Divisi
REPLY ISO MOTION FOR SUMMARY 800 Sth Avene, Suite 2000
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC023719

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-13-OP DLL TAR SDopstenichh4s6 Filed OS/24/29 Page 48613451

Even if the Court were to find some merit in the Private Defendants’ novel constitutional
theories, the Private Defendants fail to show that the Constitution precludes the relief requested
here. Again, the States merely ask the Court to set aside unlawful agency action, as required by
the APA. The Temporary Modification and Letter are procedurally defective in violation of
AECA’s plain language, among other flaws. Preventing these unlawful agency actions from
taking effect does not permanently deprive the Private Defendants of any purported rights: it
simply requires the State Department to follow AECA’s mandatory procedures and comply with
the APA if it wishes to remove 3D-printable firearm files from the Munitions List. Moreover,
federal law does not prohibit the Private Defendants from distributing the subject files in a
manner that does not involve export. Now as before, correcting the State Department’s unlawful
power grab does not abrogate any rights of the Private Defendants. See Dkt. #95 at 25.

The Private Defendants try to spin a constitutional argument from the alleged fact that
others are (illegally) distributing 3D-printable gun files via the internet. PDMSJ at 2-3, 23. But
even if others are violating federal law at their peril, that does not somehow create a violation of
the Private Defendants’ First Amendment rights. Cf Wayte v. United States, 470 U.S. 598 (1985)
(upholding conviction for failure to register for selective service against First Amendment and
Equal Protection challenges to government’s “passive enforcement policy,” under which it
prosecuted only those reported as having violated the law, generally the draft’s most vocal
opponents). Nor does the widespread violation of federal law alleged—but not proven—by the
Private Defendants somehow justify the Federal Defendants’ broad, unlawful deregulation (and
certainly the Federal Defendants do not make this argument). In short, the Private Defendants’
novel constitutional arguments do not provide a reasoned basis for the unlawful deregulation of

3D-printable guns via the Temporary Modification and Letter.

3. The Private Defendants’ APA arguments do not explain, let alone justify, the
Federal Defendants’ abrupt regulatory about-face.

Since 2013 (when the Federal Defendants apparently became aware of Defense

PLAINTIFF STATES’ COMBINED 23 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Divisi
REPLY ISO MOTION FOR SUMMARY 800 Sth Avene, Suite 2000
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC023720

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-23-OP DLL TAR SDopsaenichh4s6 Filed OS/24/29 Page a¢op$451

Distributed’s 3D-printable gun files) until April 2018 (when the Defense Distributed case was
abruptly settled), the Federal Defendants consistently maintained their position that 3D-printable
gun files were and ought to be subject to regulation under AECA and ITAR. Dkt # 95 at 3-4;
see also Dkt. # 29 (FAC) 4 39-41 & Dkt. # 112 (Fed Defs’ Answer) €] 39-41. As explained
above and in the States’ Motion for Summary Judgment, the Federal Defendants have failed
adequately to explain their total regulatory about-face, failed to consider the specific dangers of
3D-printable gun files, and offered only pretextual rationales for their sudden reversal. See SMSJ
at 12-20. The Private Defendants fare no better in trying to defend the indefensible.

The Private Defendants’ argument relies primarily on memoranda from the Department
of Justice discussing various potential limits of ITAR. PDMSJ at 14—16. As an initial matter, the
Federal Defendants have not purported to rely on any of these statements, so they cannot possibly
“supply a reasoned basis” for the Federal Defendants’ decision. Chenery Corp., 332 US. at 196.
Moreover, these general statements about the limits of ITAR do not contemplate the subject files,
which were not made public until late 2012,°’ and which are not protected speech, as discussed
above. The Private Defendants also try to rely on a “legal analysis... performed by Defense
Distributed’s legal counsel” as evidence of the Federal Defendants’ supposed basis for its
regulatory about-face. PDMSJ at 17. But obviously, the mere fact that the government’s files
contained Defense Distributed’s self-serving analysis does not prove the government based its
decision on that analysis, particularly where the government has never claimed to do so.

IV. CONCLUSION

For the reasons above and in their Motion for Summary Judgment, the States respectfully

request that the Court grant summary judgment in their favor, deny Defendants’ motions for

summary judgment, and grant the States’ requests for vacatur and a permanent injunction.

 

57 The Private Defendants assert the Federal Defendants’ initial action to regulate the files came in response
to the devastating December 2012 murder of 26 people, mostly children, at Sandy Hook Elementary School. PDMSJ
at 14. In fact, the timing was driven by when Defense Distributed posted its files onlime—-December 2012, the same
month as the Sandy Hook massacre. PDMSJ at 2 n.2; see Ex. A (Aguirre Decl.) 9] 24—25 (DDTC initiated regulatory
action “[a]s a result” of media reports that Defense Distributed had posted executable CAD files online).

PLAINTIFF STATES’ COMBINED 24 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Divisi
REPLY ISO MOTION FOR SUMMARY 800 Sth Avene, Suite 2000
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC023721

 
Cagage2®-13-OP DLL AR SDopstenichh 486 Filed OS/24/29 Page 22613451

1 DATED this 24th day of May, 2019.

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

26

PLAINTIFF STATES’ COMBINED
REPLY ISO MOTION FOR SUMMARY
JUDGMENT AND OPP TO
DEFENDANTS’ CROSS-MOTIONS
2:18-cv-01115-RSL

WASHSTATEC023722

ROBERT W. FERGUSON
Attorney General of Washington

/s/ Jeffrey Rupert

JEFFREY RUPERT, WSBA #45037
Division Chief

TODD BOWERS, WSBA #25274
Deputy Attorney General

JEFFREY T. SPRUNG, WSBA #23607
KRISTIN BENESKI, WSBA #45478
ZACHARY P. JONES, WSBA #44557
Assistant Attorneys General

JeffreyR2@atg.wa.gov
ToddB@atg.wa.gov
JeffS2@atg.wa.gov
KristinB1@atg.wa.gov

ZachJ@atg.wa.gov
Attorneys for Plaintiff State of Washington

 

WILLIAM TONG
Attorney General of Connecticut

/s/ Maura Murphy Osborne

MAURA MURPHY OSBORNE, admitted pro
hac vice

Assistant Attorney General
Maura.MurphyOsborne@ct.gov

Attorneys for Plaintiff State of Connecticut

 

BRIAN E. FROSH
Attorney General of Maryland

/s/ Julia Doyle Bernhardt

JULIA DOYLE BERNHARDT, admitted pro
hac vice

JEFFREY PAUL DUNLAP, admitted pro hac
vice

Assistant Attorneys General
JBernhardt@oag.state.md.us

 

25 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Division
800 5th Avenue, Suite 2000
Seattle, WA 98104-3188
(206) 474-7744

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-3-OP DLL TAR SDopstanich?4s6 Filed OS/24/29 Page ae 0p$451

PLAINTIFF STATES’ COMBINED
REPLY ISO MOTION FOR SUMMARY
JUDGMENT AND OPP TO
DEFENDANTS’ CROSS-MOTIONS
2:18-cv-01115-RSL

WASHSTATEC023723

jdunlap@oag.state.md.us
Attorneys for Plaintiff State of Maryland

GURBIR GREWAL
Attorney General of New Jersey

/s/ Jeremy M. Feigenbaum

JEREMY M. FEIGENBAUM, admitted pro hac
vice

Assistant Attorney General
Jeremy.Feigenbaum@njoag.gov

Attorneys for Plaintiff State of New Jersey

 

LETITIA JAMES
Attorney General of New York

/s/ Steven Wu

STEVEN WU, admitted pro hac vice
Deputy Solicitor General

Steven. Wu@ag.ny.gov

Attorneys for Plaintiff State of New York

 

MAURA HEALEY
Attorney General of Commonwealth of
Massachusetts

/s/ Jonathan B. Miller

 

JONATHAN B. MILLER, admitted pro hac
vice

Assistant Attorney General
Jonathan.Miller@state.ma.us

Attorneys for Plaintiff Commonwealth of
Massachusetts

JOSH SHAPIRO
Attorney General of Commonwealth of
Pennsylvania

/s/ Jonathan Scott Goldman
JONATHAN SCOTT GOLDMAN, admitted

pro hac vice

 

26 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Division
800 5th Avenue, Suite 2000
Seattle, WA 98104-3188
(206) 474-7744

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-03-OP DLL TAR SDoputenichh4s6 Filed OS/24/29 Page a¢6p$451

PLAINTIFF STATES’ COMBINED
REPLY ISO MOTION FOR SUMMARY
JUDGMENT AND OPP TO
DEFENDANTS’ CROSS-MOTIONS
2:18-cv-01115-RSL

WASHSTATEC023724

Executive Deputy Attorney General

MICHAEL J. FISCHER, admitted pro hac vice
Chief Deputy Attorney General
JGoldman@attorneygeneral.gov
MFischer@attorneygeneral.gov

Attorneys for Plaintiff Commonwealth of
Pennsylvania

KARL A. RACINE
Attorney General for the District of Columbia

/s/ Robyn Bender

ROBYN BENDER, admitted pro hac vice
Deputy Attorney General

JIMMY ROCK, admitted pro hac vice
Assistant Deputy Attorney General
ANDREW J. SAINDON, admitted pro hac vice
Senior Assistant Attorney General

Robyn. Bender@dc.gov
Jimmy.Rock@dc.gov
Andy.Saindon@dc.gov

Attorneys for Plaintiff District of Columbia

 

ELLEN F. ROSENBLUM
Attorney General of Oregon

/s/ Scott J. Kaplan

SCOTT J. KAPLAN, WSBA #49377
Senior Assistant Attorney General
scott.kaplan@doj.state.or.us
Attorneys for Plaintiff State of Oregon

 

XAVIER BECERRA
Attorney General of California

/s/ Nelson R. Richards

NELSON R. RICHARDS, admitted pro hac
vice

Deputy Attorney General
Nelson.Richards@doj.ca.gov

Attorneys for Plaintiff State of California

 

27 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Division
800 5th Avenue, Suite 2000
Seattle, WA 98104-3188
(206) 474-7744

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-23-OP DLL TAR SDopstenichh4s6 Filed OS/24/29 Page 3¢9p8451

PLAINTIFF STATES’ COMBINED
REPLY ISO MOTION FOR SUMMARY
JUDGMENT AND OPP TO
DEFENDANTS’ CROSS-MOTIONS
2:18-cv-01115-RSL

WASHSTATEC023725

PHIL J. WEISER
Attorney General of Colorado

/s/ Matthew D. Grove
MATTHEW D. GROVE, admitted pro hac vice
Assistant Solicitor General

matt.grove@coag.gov
Attorneys for Plaintiff State of Colorado

 

KATHLEEN JENNINGS
Attorney General of Delaware

/s/ llona M. Kirshon

ILONA M. KIRSHON, admitted pro hac vice
Deputy State Solicitor

PATRICIA A. DAVIS, admitted pro hac vice
Deputy Attorney General
Tlona.kirshon@state.de.us
PatriciaA.Davis@state.de.us

Attorneys for Plaintiff State of Delaware

 

CLARE E. CONNORS
Attorney General of Hawaii

/s/ Robert T. Nakatsuji

ROBERT T. NAKATSUIL admitted pro hac
vice

Deputy Attorney General

Robert. T.Nakatsuji@hawaii.gov

Attorneys for Plaintiff State of Hawaii

 

KWAME RAOUL
Attorney General of Illinois

/s/ Elizabeth Roberson-Young

ELIZABETH ROBERSON-YOUNG, admitted
pro hac vice

Deputy Solicitor General
erobersonyoung@atg.state.ilus

Attorneys for Plaintiff State of Illinois

 

28 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Division
800 5th Avenue, Suite 2000
Seattle, WA 98104-3188
(206) 474-7744

 
Cagage2®-13-OP DLL TARSDopstenichh 486 Filed OS/24/29 Page 389p$451

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

26

PLAINTIFF STATES’ COMBINED
REPLY ISO MOTION FOR SUMMARY
JUDGMENT AND OPP TO
DEFENDANTS’ CROSS-MOTIONS
2:18-cv-01115-RSL

WASHSTATEC023726

THOMAS J. MILLER
Attorney General of Iowa

/s/ Nathan Blake

NATHAN BLAKE, admitted pro hac vice
Deputy Attorney General

Nathan. Blake@ag.iowa.gov

Attorneys for Plaintiff State of lowa

 

KEITH ELLISON
Attorney General of Minnesota

/s/ Jacob Campion

JACOB CAMPION, admitted pro hac vice
Minnesota Attorney General’s Office
Solicitor General’s Division
jacob.campion@ag.state.mn.us

Attorneys for Plaintiff State of Minnesota

 

JOSHUA H. STEIN
Attorney General of North Carolina

/s/ Sripriya Narasimhan

SRIPRIYA NARASIMHAN, admitted pro hac
vice

Deputy General Counsel
SNarasimhan@ncdoj.gov

Attorneys for Plaintiff State of North Carolina

 

PETER F. NERONHA
Attorney General of Rhode Island

/s/ Justin Sullivan

JUSTIN SULLIVAN, admitted pro hac vice
Special Assistant Attorney General
JJSullivan@riag.ri.gov

Attorneys for Plaintiff State of Rhode Island

 

THOMAS J. DONOVAN, JR.

29 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Division
800 5th Avenue, Suite 2000
Seattle, WA 98104-3188
(206) 474-7744

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-13-OP DLL TAR SDopstenichh4s6 Filed OS/24/29 Page 32613451

PLAINTIFF STATES’ COMBINED
REPLY ISO MOTION FOR SUMMARY
JUDGMENT AND OPP TO
DEFENDANTS’ CROSS-MOTIONS
2:18-cv-01115-RSL

WASHSTATEC023727

Attorney General of Vermont

/s/ Benjamin D. Battles

BENJAMIN D. BATTLES, admitted pro hac
vice

Solicitor General
benjamin.battles@vermont.gov

Attorneys for Plaintiff State of Vermont

 

MARK R. HERRING
Attorney General of the Commonwealth of
Virginia

/s/ Samuel T. Towell

SAMUEL T. TOWELL, admitted pro hac vice
Deputy Attorney General, Civil Litigation
STowell@oag.state.va.us

Attorney for Plaintiff Commonwealth of
Virginia

 

30 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Division
800 5th Avenue, Suite 2000
Seattle, WA 98104-3188
(206) 474-7744

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case ase0zcver_bi-RAIR Socpaeninkeh-2O7 FilpscOSé7G7709 AeagelP opr 151

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
)
STATE OF WASHINGTON, et al., ) No. 2:18-ev-1115-RSL
)
Plaintiffs, ) FEDERAL DEFENDANTS’
Vv. ) REPLY IN SUPPORT OF
) MOTION FOR SUMMARY
UNITED STATES DEPARTMENT OF ) JUDGMENT
STATE, et al., )
)
Defendants. ) NOTED FOR: June 7, 2019
)

 

 

FEDERAL DEFENDANTS’ REPLY IN SUPPORT OF
MOTION FOR SUMMARY JUDGMENT
State of Washington, et al. v. Dep't of State, et al., 2:18-cv-1115-RSL

WASHSTATEC023728

U.S. DEPARTMENT OF JUSTICE
Civil Division, Federal Programs Branch
450 Golden Gate Ave.

San Francisco, CA 94102
Tel: (415) 436-6635

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case ase0zcveara_bi-RAIR ocpaeninkeh-2O7 FlpscOSé7G7709 Aeagel2ep7 151

FEDERAL DEFENDANTS’ REPLY IN SUPPORT OF
MOTION FOR SUMMARY JUDGMENT

In their motion for summary judgment, the Federal Defendants explained that Plaintiffs
lack standing to challenge the actions undertaken by the Department of State in connection with
the Government’s settlement with Defense Distributed, and that in any event Plaintiffs’ claims
under the Tenth Amendment and the Administrative Procedure Act (“APA”) fail on the merits.
Federal Defs.’ Consolidated Opp’n to Pls.’ Mot. for Summ. J. & Cross-Mot. for Summ J., ECF
No. 173 (Fed. Defs.’ MSJ”), at 7-12. Plaintiffs’ opposition brief, which raises the same points
previously litigated in this case, does not compel a different conclusion. Pls.’ Combined Reply
in Support of Mot. for Summ. J. & Opp’n to Defs.’ Cross-Mots. for Summ. J., ECF No. 186
(“Pls.’ Opp’n’).

In light of the parties’ extensive prior briefing and the Court’s familiarity with the issues
presented in this matter, the Federal Defendants incorporate the arguments previously advanced
in their prior briefing. The Federal Defendants acknowledge that the Court has rejected some
of those arguments, but respectfully maintain their position and disagreement with the Court’s
earlier rulings. For present purposes, the Federal Defendants emphasize only the following
points.

First, Plaintiffs fail to establish that they fall within the zone of interests of the relevant
provision of the Arms Export Control Act (“AECA”). Plaintiffs’ attempt to characterize the
AECA as designed to protect “domestic security” rather than “national security” is unavailing.
Pls.’ Opp’n at 10. By Plaintiffs’ reasoning, any national security determination made by the
Government would be subject to second-guessing by Plaintiffs because it affects their residents.
No authority supports such a sweeping proposition; to the contrary, “[t]he national security. ..
is the primary responsibility and purpose of the Federal Government.” Hamdi v. Rumsfeld, 542
U.S. 507, 580 (2004) (Thomas, J., dissenting). Moreover, Plaintiffs fail to address the
legislative history regarding 22 U.S.C. § 2778(f)(1), which establishes that Congress enacted
that provision in response to “legitimate industry concerns” by exporters, and cautioned the

Executive Branch to “avoid unnecessary export regulation.” H.R. Rep. No. 97-58, at 21-22

FEDERAL DEFENDANTS’ REPLY IN SUPPORT OF U.S. DEPARTMENT OF JUSTICE
MOTION FOR SUMMARY JUDGMENT - I Civil Division, Federal Programs Branch
State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL 450 Golden Gate Ave.

San Francisco, CA 94102
Tel: (415) 436-6635

WASHSTATEC023729

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case ase0zcver_bi-RAIR ocpaeninkeh-2o7 FilpscOSé7G7709 Aeagels ep? 151

(1981). As Plaintiffs appear to agree that they neither exercise congressional oversight of the
Department of State nor function as would-be exporters—but instead raise purely domestic,
non-military concerns unrelated to foreign relations, Pls.’ Opp’n at 10—their claims do not fall
within the zone of interests of the AECA, and they therefore lack standing to assert their claim.
See Fed. Defs.’ MSJ at 8-10.

Second, Plaintiffs continue to contend that the Federal Defendants acted in “bad faith”
and have misrepresented or provided “pretext[ual]” justifications for the Government’s
settlement with Defense Distributed. Pls.’ Opp’n at 16. This argument is plainly meritless.
The mere fact that Plaintiffs “may disagree with the policy and process” is not “enough to
justify a claim of bad faith.” Jn re Dep't of Commerce, 139 S. Ct. 16, 17 (Mem.), 202 L. Ed. 2d
306 (2018) (Gorsuch, J., concurring). Nor do Plaintiffs’ allegations of “inconsistent
explanations,” Pls.’ Opp’n at 16, suffice for the “strong showing” of “willful misconduct”
required to establish that an agency acted in bad faith. United States v. Iron Mountain Mines,
Inc., 987 F. Supp. 1250, 1260-61 (E.D. Cal. 1997) (quoting Citizens to Preserve Overton Park,
Inc. v. Volpe, 401 U.S. 402, 420 (1971)). Even if the Federal Defendants had made
“inconsistent” statements in representing that the challenged decision was made as part of a
court-initiated settlement process in litigation in the District Court of the Western District of
Texas (culminating in a June 29, 2018 settlement agreement), “[a] change of position is not
enough,” as a legal matter, to meet the bad-faith standard. See Guidiville Rancheria of Cal. v.
United States, 2013 WL 6571945 at *8 (N.D. Cal. Dec. 13, 2013). Nor are public comments
received after this settlement agreement was reached, see Pls.’ Opp’n at 13-14, indicative of
pretext or bad faith. Cf Appalachian Power Co. v. EPA, 249 F.3d 1032 (D.C. Cir. 2001) (“An
agency is not required to consider issues and evidence in comments” received after its decision

has been made).' In short, Plaintiffs’ allegation of bad faith in either the settlement agreement

 

‘In making this argument, and elsewhere, Plaintiffs conflate the comments received regarding
the decision to enter into a settlement agreement with Defense Distributed (which Plaintiffs
acknowledge was “temporary” in scope) and the comments received regarding the Notice of
Proposed Rulemaking, which sets forth plans for permanent changes in agency regulations.
Even if Plaintiffs were correct—and the Federal Defendants respectfully maintain otherwise—
that the agency was required to provide notice or take into account public comments on the

FEDERAL DEFENDANTS’ REPLY IN SUPPORT OF U.S. DEPARTMENT OF JUSTICE
MOTION FOR SUMMARY JUDGMENT - 2 Civil Division, Federal Programs Branch
State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL 450 Golden Gate Ave.

San Francisco, CA 94102
Tel: (415) 436-6635

WASHSTATEC023730

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case ase0zcvear_bi-RAIR ocpaeninkeh-2o7 FalpscOSé7G7799 Aeagel# op? 151

or the compilation of the administrative record should be rejected as a matter of both fact and
law.

Third, Plaintiffs fault the Federal Defendants for failing to consider various comments
contending that the Department of State should continue to regulate 3D-printed firearms. Yet
many of the comments were not addressing the temporary modification and letter challenged in
this litigation, but rather a distinct notice of proposed rulemaking proposing to amend the
United States Munitions List, 83 Fed. Reg. 24,198 (May 24, 2018). See Pls.” Opp’n at 6-7
(citing comments on the proposed rule submitted by Professor Susan Waltz and the Brady
Campaign to Prevent Gun Violence). In addition, while Plaintiffs accuse the Federal
Defendants of failing to consider certain comments specifically urging the Federal Defendants
not to issue the temporary modification and letter, they neglect to mention that those comments
were submitted after the Department of State executed the June 29, 2018 settlement agreement
obligating it to take those steps. See Pls.’ Opp’n at 7 (citing comments from members of
Congress, submitted on July 20 and 25, 2018); id. at 8 (citing “[h]undreds of individual
emails,” all of which were submitted in late July 2018); id. (citing “105,555 emails received
from visitors to Everytown.org” between July 23 and July 27, 2018). By the time these
comments were received, the Department of State had already committed to issuing the
temporary modification and letter.

Fourth and finally, Plaintiffs have failed to demonstrate that the Federal Defendants’
actions conflict with the Tenth Amendment. Notably, Plaintiffs offer no support for their vague
theory that “the State Department is intruding into the States’ sphere of authority by exercising
a power it does not have.” Pls.’ Opp’n at 12. The fact remains that “there is simply no

evidence that [Plaintiffs were] compelled to enact or enforce any federal regulatory program.

 

temporary modification, any comments the agency received regarding the NPRM would not be
relevant to a finding of pretext or bad faith.

? Plaintiffs also acknowledge that their argument regarding “pretext or bad faith is not
necessary” if the Court continues to reject, as it has previously, the Federal Defendants’
arguments that the agency’s rationale was adequate. Pls.’ Opp’n at 16; see Fed. Defs.’ MSJ at
9-10 (explaining that the Federal Defendants maintain the decision was proper, but
acknowledging that the Court previously concluded otherwise).

FEDERAL DEFENDANTS’ REPLY IN SUPPORT OF U.S. DEPARTMENT OF JUSTICE
MOTION FOR SUMMARY JUDGMENT - 3 Civil Division, Federal Programs Branch
State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL 450 Golden Gate Ave.

San Francisco, CA 94102
Tel: (415) 436-6635

WASHSTATEC023731

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case ase0zcvera_bi-RAIR ocpaeninkeh-2O7 FlpscOSé7G7709 Aeagels ep? 151

Nor is there any evidence that [Plaintiffs were] compelled to assist in the enforcement of
federal statutes regulating private individuals.” See City of Tombstone v. United States, No. 11-
cv-00845, 2015 WL 11120851, at *19 (D. Ariz. Mar. 12, 2015). Nor can Plaintiffs salvage
their argument by mischaracterizing the Government’s actions undertaken in connection with
the settlement agreement as a “post hoc litigation position.” Pls.’ Opp’n at 12. As the Federal
Defendants have previously explained, Fed. Defs.’ MSJ at 11, the Government has never
suggested that the settlement agreement conflicts with or otherwise preempts any state laws,
but rather was undertaken only pursuant to its authority to regulate the United States’ system of
export controls, not domestic activity, see Def. Distributed v. U.S. Dep't of State, 121 F. Supp.
3d 680, 695 (N.D. Text. 2015). See also Prelim. Inj., ECF No. 95, at 16 (“The federal
defendants also recognize the continuing viability of state law gun control measures.”).

For the foregoing reasons, the Court should deny Plaintiffs’ motion for summary
judgment, grant the Federal Defendants’ motion for summary judgment, and enter judgment in

favor of the Federal Defendants.

FEDERAL DEFENDANTS’ REPLY IN SUPPORT OF U.S. DEPARTMENT OF JUSTICE
MOTION FOR SUMMARY JUDGMENT - 4 Civil Division, Federal Programs Branch
State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL 450 Golden Gate Ave.

San Francisco, CA 94102
Tel: (415) 436-6635

WASHSTATEC023732

 
1 Dated: June 7, 2019

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case ase02cver_bi-RAIR ocpaeninkeh-2o7 FilpscOSé7G7709 Aeagelé op? 151

Respectfully submitted,

JOSEPH H. HUNT
Assistant Attorney General

JOHN R. GRIFFITHS
Director, Federal Programs Branch

ANTHONY J. COPPOLINO
Deputy Director, Federal Programs Branch

/s/ Stuart J. Robinson
STUART J. ROBINSON
STEVEN A. MYERS

ERIC J. SOSKIN

Trial Attorneys

U.S. Department of Justice
Civil Division, Federal Programs Branch
450 Golden Gate Ave.

San Francisco, CA 94102
(415) 436-6635 (telephone)
(415) 436-6632 (facsimile)
stuart.j.robinson@usdoj.gov

Attorneys for Federal Defendants

 

FEDERAL DEFENDANTS’ REPLY IN SUPPORT OF
MOTION FOR SUMMARY JUDGMENT - 5
State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL

WASHSTATEC023733

U.S. DEPARTMENT OF JUSTICE
Civil Division, Federal Programs Branch
450 Golden Gate Ave.

San Francisco, CA 94102
Tel: (415) 436-6635

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case ase0zcvera_bi-RAIR ocpeeninkeh-2o7 FilpscOSé7G7709 Aeagel2ep7 151

CERTIFICATE OF SERVICE

I hereby certify that on June 7, 2019, I electronically filed the foregoing reply using the

Court’s CM/ECF system, causing a notice of filing to be served upon all counsel of record.

Dated: June 7, 2019

FEDERAL DEFENDANTS’ REPLY IN SUPPORT OF
MOTION FOR SUMMARY JUDGMENT - 6
State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL

WASHSTATEC023734

/s/ Stuart J. Robinson

Stuart J. Robinson

U.S. DEPARTMENT OF JUSTICE
Civil Division, Federal Programs Branch
450 Golden Gate Ave.

San Francisco, CA 94102
Tel: (415) 436-6635

 
Case 2:20-cv-00111-RAJ Document 106-30 Filed 09/23/20 Page 139 of 151

UNCLASSIFIED

Readout: Cats I-ITI] Roundtable with NGOs/Advocacy Organizations
Thursday, December 12, 2019

As part of the Cats J-IH rollout plan, PM/CPA organized an off-the-record roundtable discussion
with NGOs/advocacy organizations concerned about the proposed changes. Acting DAS Mike
Miller led the engagement, which included representatives from the Departments of State,
Commerce and Defense (DTSA). Topics included identifying and halting problematic firearms
exports, pre and post end use monitoring, human rights concerns, and public transparency.

Participants

USG

A/DAS Mike Miller, PM/DDTC, State

Sarah Heidema, Director, PM/DTCP, State

Douglas R. Hassebrock, Acting Assistant Secretary for Export Enforcement, Commerce
Timothy Mooney, Senior Export Policy Analyst, Commerce

Steven Clagett, Director of the Nuclear and Missile Technology Controls Division, Commerce
Michael Laychak, Deputy Director, DTSA

Tracy Minnifield, Director of Licensing, DTSA

NGOs/Advocacy Organizations

Amnesty International USA

Arms Control Association

American Bar Association

Transparency International Defence and Security
Brady Campaign

Stimson Center

Key Points: NGOs/Advocacy Groups

Identifying and Halting Problematic Firearms Exports

e NGOs are concerned about the misuse of items by intended users.

e Many mercenaries are still operating globally and are looking for opportunities.

e NGOs are glad to see DTSA is involved but are still concerned about the loss of the
Department of State’s tools in the licensing process.

e Concern exists about the government possessing limited pre-end use intelligence on
potential bad actors; planning from INR on patterns of misuse could be used to focus
enforcement efforts.

@ NGOs would like to see a DIA assessment on diversion of licensed AR 15s.

e NGOs questioned why the changes are being proposed now. “What has changed? We
sat around the same table three years ago having the same conversation. It wasn’t the
right time then, so what has changed to make it the right time now?”

* NGOs view the proposed changes as a “de-control” of potentially very lethal items.

e “This is different than every other USML category and it translates into: The U.S. wants
to sell more guns.”

UNCLASSIFIED

WASHSTATEC023735
Case 2:20-cv-00111-RAJ Document 106-30 Filed 09/23/20 Page 140 of 151

UNCLASSIFIED

Pre and Post End Use Monitoring

e Concern that following the transfer to Commerce not enough focus will be placed on pre-
end use monitoring.

e Concern that Commerce does not possess as much intelligence as State regarding
potential bad actors.

e Concern that Commerce’s lack of a registration process will result in limited data on
foreign affiliates.

e Concern about limited reporting on end use monitoring and that a reduction in
registration fees will result in less resources available to provide oversight.

e NGOs request a more robust report from Commerce focused on the end use monitoring
of firearms.

 

Public Transparency
e Public transparency regarding firearms sales will be reduced. Commerce isn’t mandated

to complete similar reporting as State or Congressional Notifications—though reporting
by international organizations will continue.

e NGOs use defense trade reports to help identify arms trafficking trends and networks—
and are hamstrung without them.

e NGOs recommended establishing a plan to assess the impact of the transfer one year after
implementation; and to also wait a year to identify registration trends as companies might
continue to register with State during the transition period.

Senator Menendez’s Hold
® NGO’s expressed concern that not all of Senator Menendez’s hold concerns have been
fully addressed.
e Understanding exists that Senator Menendez will place another hold, but this information
has not been made public.

 

Human Rights
e There are consequences and impact with regards to diversion and human rights abuses.

The feeling is that this is a step in the wrong direction.
It is alarming that the United States has withdrawn from the ATT.
This drives a lot of the civil society groups’ concerns.

Key Points: State, Commerce and Defense (DTSA)

State noted Senator Menendez’s initial letter and that many of the concerns have been addressed.
(Also, briefings have been held, amendments made, etc.) State commented that the Hill is
encouraged to see the Department’s reaction on 3-D printing concerns and on diminished
Congressional oversight. They also noted that Congress hasn’t legislated oversight for these
types of transfers for Commerce but could do so if they deem it necessary. State agreed that
systems evolve, and actors are looking for loopholes. “There’s always room for improvement,
and we want your input.” In response to the GAO report recommendation earlier this year, State
confirmed they are in the process of sharing the Watchlist with Commerce (and Commerce will
share with State). “The paperwork has been signed and State is now working on the first data

UNCLASSIFIED

WASHSTATEC023736
Case 2:20-cv-00111-RAJ Document 106-30 Filed 09/23/20 Page 141 of 151

UNCLASSIFIED

transfer to Commerce, to make sure it’s working. State is trying to make changes in areas where
people have identified things could be done better.”

Commerce provided specific updates and clarification on changes in the recently notified text
(compared to the original) and reassured that appropriate oversight would continue. Moving
Categories I-III is part of an ongoing effort to rationalize export controls and group “like”
products. They underscored that it is their Export Enforcement Office’s job to make sure laws
are enforced. “No one wants anything bad to happen.” They reaffirmed licensing officers can
take information from all sources. The bona fides for applicants are checked, and the data is kept
forever. Each person applying for a license is given a unique number and information is
collected and added. Anyone can provide information. The Watchlist includes derogatory data,
and Commerce has a robust monitoring program. The Commerce “Entity List” serves as a
powerful deterrent for any potential bad actors, as once an applicant is placed on the list, they
can suffer significant economic consequences. With regards to more robust end use monitoring

reporting, Commerce indicated they were open to it and would bring the idea back to look at it
further.

DTSA stressed that they are not talking about opening loopholes. They explained that a level
playing field exists between the Departments, and there is a licensing requirement and policy
review. “There are multiple sources of information used in the clearance process and we reserve
the right to ask more questions as needed.” They noted that there may be even more law
enforcement analysis. DTSA said they are very interested in hearing where the system of export
review has failed and where a diversion has happened. “We want this information. If you are
aware of gaps or diversions, let us know.”

UNCLASSIFIED

WASHSTATEC023737
Case 2:20-cv-00111-RAJ Document 106-30 Filed 09/23/20 Page 142 of 151

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 1/2/2020 8:54:53 PM

To: Miller, Michael F [Millermf@state.gov]; Paul, Joshua M [PaullM@state.gov]; Hamilton, Catherine E

[HamiltonCE @state.gov]; Hart, Robert L [HartRL@state.gov]; Khawam, Joseph N [KhawamJN@state.gov]
Subject: A/M for S on the rule with the line

The A/M for S to sign the Cats 1-3 rule is with the Line. Big step!

WASHSTATEC023738
Case 2:20-cv-00111-RAJ Document 106-30 Filed 09/23/20 Page 143 of 151

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 1/6/2020 4:54:16 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]
Subject: RE: A/M to S: Cats I-lll

Attachments: RE_ FLASH Clearance - by 2 P_M_today_Jan_31_ Cats_|-Ill.msg

Yes. Attached is the email chain with Mel if you’d like more detail. | hope it’s been resolved, but I’m standing by if
another problem arises.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

From: Kovar, Jeffrey D <KovarJD@state.gov>
Sent: Monday, January 6, 2020 11:51 AM

To: Khawam, Joseph N <KhawamJN@state.gov>
Subject: RE: A/M to S: Cats I-lll

OK thanks. Was it bounced because of all the attachments?

SENSITIVE BUT UNCLASSIFIED

From: Khawam, Joseph N <KhawamJN @state.gov>
Sent: Monday, January 6, 2020 11:36 AM

To: Kovar, Jeffrey D <Kovar!D @state.gov>

Subject: RE: A/M to S: Cats I-lll

The AM is with the line as of this morning. Note that the AM requests that he sign the FRN on January 10 —i.e., this
Friday.

’ll send an email to Josh Paul asking that he provide us updates so we can keep
L/FO in the loop as appropriate.

One thing to flag for your awareness — | worked with Amanda Wall and PM Specials last week to make sure the line was
aware the package was large and needed to be kept together. The duty officer agreed not to bounce it. Nonetheless,
on Friday afternoon, the line did bounce it. It sounds like the message may not have been communicated to the person
working on the line on Friday afternoon. PM Specials followed up with the line, and as of this morning, the package has
been resubmitted. We’re hoping it doesn’t get bounced again, but if it does, | may need to reach out to Robby for
additional assistance.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED
From: Kovar, Jeffrey D <Kovar/D@istate. goy>
Sent: Monday, January 6, 2020 11:26 AM
To: Khawam, Joseph N <KhawamJN @istate,
Subject: RE: A/M to S: Cats I-lll

2 >

   

Hi Joe — what’s the status of this as of today?

WASHSTATEC023739
Case 2:20-cv-00111-RAJ Document 106-30 Filed 09/23/20 Page 144 of 151

SENSITIVE BUT UNCLASSIFIED
Sent: Thursday, January 2,202011:26AM
To: Kovar, Jeffrey D <Kovar/D@ state. gov>
Cc: Minarich, Christine M <MéinarichCM is
Subject: FW: A/M to S: Cats I-lil

Just FY, this is the AM package that went to the PM/FO. DDTC had to condense the AM alittle to get within the 2-page
limit. I'm working with PM/FO staffers to ensure all of the
attachments are included in the package uploaded to Everest. Thanks.

Joseph N. Khawam

Office of the Legal Adviser (L/PM)

tate eov>; Jones, Elisabeth B <JonesER@state sav>

    

SENSITIVE BUT UNCLASSIFIED
From: Heidema, Sarah J <HeidermaS] @state.gov>
Sent: Thursday, January 2, 2020 10:41 AM
To: PM-Staffers Mailbox <P M-StaffersMaillbox@ state gov>
Ce: Hart, Robert L <Harthi @state.soy>; Paul, Joshua M <PaulJM @state.gov>; Miller, Michael F <Milermi@state.gov>;

 

Subject: A/M to S: Cats I-lll

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC023740
Case 2:20-cv-00111-RAJ Document 106-30 Filed 09/23/20 Page 145 of 151

Message

From: Windecker, Melissa A [/O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
(FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=3286EE3BFO06A42DA8FE97 70036D77326-WINDECKER, |

Sent: 1/6/2020 2:34:21 PM

To: Khawam, Joseph N [/o=ExchangeLabs/ou=Exchange Administrative Group
(FYDIBOHF23SPDLT)/cn=Recipients/cn=bbc7413dfe294640bd6b8f64eacac3cd-Khawam, Jos]; Wall, Amanda J
{/o=ExchangeLabs/ou=Exchange Administrative Group
(FYDIBOHF23SPDLT)/cn=Recipients/cn=e9a6a9817cb747f29d06fe23e185b01f-Wall, Amand]; PM-Staffers Mailbox
{/o=ExchangeLabs/ou=Exchange Administrative Group
(FYDIBOHF23SPDLT)/cn=Recipients/cn=5dbda1392805455385e88547d0df2086-PM-Staffers]

cc: Heidema, Sarah J [/o=ExchangeLabs/ou=Exchange Administrative Group
(FYDIBOHF23SPDLT)/cn=Recipients/cn=98865 7ebed564d5 1a4569d583b8c4e81-Heidema, Sa]

Subject: RE: FLASH Clearance - by 2 P.M. today, Jan. 31. Cats. I-III

Hi Joseph,

it’s back with the line; we have our fingers crossed!

Mel

SENSITIVE BUT UNCLASSIFIED

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Monday, January 6, 2020 9:33 AM

To: Wall, Amanda J <WallAJ@state.gov>; Windecker, Melissa A <WindeckerMA@state.gov>; PM-Staffers Mailbox <PM-
StaffersMailbox@state.gov>

Cc: Heidema, Sarah J <HeidemaSJ@state.gov>

Subject: RE: FLASH Clearance - by 2 P.M. today, Jan. 31. Cats. I-III

Mel—Just wanted to check in to see if we’re all good on this, or if you need anything further from L.

Thanks,
Joe

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

From: Wall, Amanda J <\WallAl@state gay>

Sent: Friday, January 3, 2020 5:29 PM

To: Windecker, Melissa A <\WindeckerMA@state gov>; Khawam, Joseph N <KhawamrJN@state. cov>; PM-Staffers
Mailbox <PM-StaffersMallbox@ state .goy>

Cc: Heidema, Sarah J <HeidemaS! @state soy>

Subject: RE: FLASH Clearance - by 2 P.M. today, Jan. 31. Cats. I-III

 

 

 

  

Mel —

Of course, here it is.

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC023741
Case 2:20-cv-00111-RAJ Document 106-30 Filed 09/23/20 Page 146 of 151

From: Windecker, Melissa A <WindeckerMA@ sta’
Sent: Friday, January 3, 2020 4:31 PM

te. BOY>

 

 

 

StaffersMallbox@ state gov>
Cc: Heidema, Sarah J <iisidemasj@ state. goy>
Subject: RE: FLASH Clearance - by 2 P.M. today, Jan. 31. Cats. I-lll

 

Amanda, Joe,

it seems that the Line was not fully briefed on this agreement as the package has been bounced back to us. Would you
please let us know who on the line approved the tab number/size, and forward us the email, so we can revert to the line
with that email.

Thanks!
Mel

SENSITIVE BUT UNCLASSIFIED

From: Wall, Amanda J <\WallAl@state gay>

Sent: Tuesday, December 31, 2019 3:01 PM

To: Khawam, Joseph N <KhawamJN@state.gov>; Windecker, Melissa A <\VindeckerMA@state.gov>; PM-Staffers
Mailbox <PM-StaffersMallbox@ state .goy>

Subject: RE: FLASH Clearance - by 2 P.M. today, Jan. 31. Cats. I-lll

 

Joe —

| plan to call S Specials and flag it for them as

well so they don’t get annoyed.

   

Best,
Amanda

SENSITIVE BUT UNCLASSIFIED

From: Khawam, Joseph N <KhawamJN @state.gov>
Sent: Tuesday, December 31, 2019 2:58 PM
To: Windecker, Melissa A <WindeckerMA@state goy>; PM-Staffers Mailbox <PiM-StatfarsMallbox @state goy>

 

 

Subject: RE: FLASH Clearance - by 2 P.M. today, Jan. 31. Cats. I-lll

Thanks, Mel. Apologies, | should have noted that our (Acting) Special Assistant (Amanda Wall — copied here) was able to
contact the line and confirmed they would accept the package.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

From: Windecker, Melissa A <WindeckerMA@
Sent: Tuesday, December 31, 2019 2:55 PM

state. gay>

 

WASHSTATEC023742
Case 2:20-cv-00111-RAJ Document 106-30 Filed 09/23/20 Page 147 of 151

Subject: RE: FLASH Clearance - by 2 P.M. today, Jan. 31. Cats. I-III

 

Hi Joe,

Before we do this, let’s make sure the line is willing to accept a multi-thousand page tab and your FO has gotten seventh
floor concurrence on this...1 don’t want L or PM to spend a lot of time working up (and flipping) a document that they
don’t want us to send.

Thanks,
Mel

SENSITIVE BUT UNCLASSIFIED

Sent: Tuesday, December 31, 2019 2:54 PM
To: PM-Staffers Mailbox <PMé-StaffersMailboxg state soy>; Windecker, Melissa A <WindeckerMA@® state sov>
Subject: RE: FLASH Clearance - by 2 P.M. today, Jan. 31. Cats. I-lll

 

 

Hi Ashley: | spoke to the duty officer and some others, and it appears that nobody knows exactly what the limit is, but
they believe Everest does allow for uploading large document. I’m happy to cut the document into smaller file sizes, but
it may also work to upload the larger document. Would you have a moment to chat on the phone so we can discuss
what make sense? I’m at 7-8546.

Thanks,
Joe

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

From: PM-Staffers Mailbox <PR-StaffersMaliboxi@ state goy>
Sent: Tuesday, December 31, 2019 1:54 PM

 

Mailbox <PM-StaffersMallbox@ state goy>
Subject: RE: FLASH Clearance - by 2 P.M. today, Jan. 31. Cats. I-lll

 

Hi Joseph,

i did not receive email 1 of 2. Did the line say they would like to receive such large attachments? If so, did you confirm
file size limits with the line to ensure these will upload to Everest?

Thanks,
Ashley

SENSITIVE BUT UNCLASSIFIED

Sent: Tuesday, December 31, 2019 1:39 PM
To: Windecker, Melissa A <\WindeckerMA@state zovy>; PM-Staffers Mailbox <PM-StatfersMallbox@ state, goy>
Subject: RE: FLASH Clearance - by 2 P.M. today, Jan. 31. Cats. I-lll

 

WASHSTATEC023743
Case 2:20-cv-00111-RAJ Document 106-30 Filed 09/23/20 Page 148 of 151

Email 2 of 2

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

From: Khawam, Joseph N

Sent: Tuesday, December 31, 2019 1:37 PM
To: Windecker, Melissa A <Windecker MAG
Subject: RE: FLASH Clearance - by 2 P.M. today, Jan. 31. Cats. I-III

state. gov>; PM-Staffers Mailbox <P Mi-StaflersMallbox@state gov>

5

  

 

PM Staffers: Following up on the Cats I-Il! email below, the L Special Assistant is calling the 7 Floor now to give them a
heads up about the size of the package and explain why we need to maintain all of the documents in the package so that
it doesn’t get bounced. As mentioned, there are two attachments to Tab 3 that are large files — Tab 3 Attachment 5
(4621 pages) and Tab 3 Attachment 7 (1761 pages). | will send two emails following this email with these documents
broken up into smaller PDFs. Please let me know if they have been received and if there’s anything further you need. If
you'd like me to email the other attachments, I’m happy to do so.

Thanks,
Joe

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

From: Khawam, Joseph N

Sent: Tuesday, December 31, 2019 12:24 PM

To: Windecker, Melissa A <\Windecker MA @state. gov>

Subject: RE: FLASH Clearance - by 2 P.M. today, Jan. 31. Cats. I-lll

 

Melissa: L/PM has been working on the Cats I-Ill package with DDTC over the last few months.

 

Thanks,
Joe

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

WASHSTATEC023744
Case 2:20-cv-00111-RAJ Document 106-30 Filed 09/23/20 Page 149 of 151

(202) 647-8546 (T, W, T)
(202) 663-2915 (M}
(202) 663-3097 (F)
Opennet: KhawamJN

 

SENSITIVE BUT UNCLASSIFIED
From: Noonan, Michael J <NocnanMi@state.gov>
Sent: Tuesday, December 31, 2019 11:22 AM
To: Shufflebarger, Jamie <Shuiflebarger) @state.cov>; Carter, Melanie R <CarterMR@state.gov>; Urena, Michael A
<UrenaMA@state cov>; Miller, Michael F <Milermf@state.eov>; Heidema, Sarah J <Heidemasi @state.zov>; Shin, Jae E

   

 

 

 

Goulding, Tamara D <Gou
<Shinnick) @state.govo; Blaha, Charles O <BlahaCO@state. goy>

 

<SP StaffiAssistants@state gov>; T_SpecAssts <7 SpecAssts@ state gov>; Tulino, Julia K <TulinoIkg@ state. gov>
Subject: FLASH Clearance - by 2 P.M. today, Jan. 31. Cats. 1-lll

 

Clearance is requested on the attached by 2 p.m. today, January 31% for Action Memo to S requesting publication of
Cats. I-lll. Also attached for clearance is the Overview of Department activities related to the rule.

Due to the short turn around, request comments/questions, if any, be directed directly to the drafters.

Michael Noonan

 

Department of State

Directorate of Defense Trade Controls (PM/DDTC/DTCC)}
Compliance Analyst (CNB Contractor}

(202) 632-2788

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC023745
Case 2:20-cv-00111-RAJ Document 106-30 Filed 09/23/20 Page 150 of 151

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 1/6/2020 4:58:09 PM

To: Khawam, Joseph N [KhawamJN @state.gov]
Subject: RE: A/M to S: Cats I-lll

thx

SENSITIVE BUT UNCLASSIFIED

From: Khawam, Joseph N <KhawamJN@state.gov>
Sent: Monday, January 6, 2020 11:54 AM

To: Kovar, Jeffrey D <KovarJD@state.gov>
Subject: RE: A/M to S: Cats I-III

Yes. Attached is the email chain with Mel if you’d like more detail. | hope it’s been resolved, but I’m standing by if
another problem arises.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BOUT UNCLASSIFIED
From: Kovar, Jeffrey D <KovarJD@state.gov>
Sent: Monday, January 6, 2020 11:51 AM
To: Khawam, Joseph N <KhawarrlN @state. gery>
Subject: RE: A/M to S: Cats I-lll

OK thanks. Was it bounced because of all the attachments?

SENSITIVE BUT UNCLASSIFIED

Sent: Monday, January 6, 2020 11:36 AM
To: Kovar, Jeffrey D <Kovar!D G@istate goy>
Subject: RE: A/M to S: Cats I-III

 

The AM is with the line as of this morning. Note that the AM requests that he sign the FRN on January 10 —i.e., this

Friday. a
’ll send an email to Josh Paul asking that he provide us updates so we can keep

L/FO in the loop as appropriate.

 
 
 
 

 

 

One thing to flag for your awareness — | worked with Amanda Wall and PM Specials last week to make sure the line was
aware the package was large and needed to be kept together. The duty officer agreed not to bounce it. Nonetheless,
on Friday afternoon, the line did bounce it. It sounds like the message may not have been communicated to the person
working on the line on Friday afternoon. PM Specials followed up with the line, and as of this morning, the package has
been resubmitted. We’re hoping it doesn’t get bounced again, but if it does, | may need to reach out to Robby for
additional assistance.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

WASHSTATEC023746
Case 2:20-cv-00111-RAJ Document 106-30 Filed 09/23/20 Page 151 of 151

SENSITIVE BUT UNCLASSIFIED

From: Kovar, Jeffrey D <KRovarlD@state.gsov>
Sent: Monday, January 6, 2020 11:26 AM

To: Khawam, Joseph N <KhawamJN @ state. gov>
Subject: RE: A/M to S: Cats I-lll

Hi Joe — what’s the status of this as of today?

SENSITIVE BOT UNCLASSIFIED

Sent: Thursday, January 2, 2020 11:26 AM
To: Kovar, Jeffrey D <Kovar/D@ state. gov>

 

Subject: FW: A/M to S: Cats I-lil

Just FYL, this is the AM package that went to the PM/FO. DDTC had to condense the AM a little to get within the 2-page
limit. I’m working with PM/FO staffers to ensure all of the
attachments are included in the package uploaded to Everest. Thanks.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

From: Heidema, Sarah J <HeideriaSi @state. gov
Sent: Thursday, January 2, 2020 10:41 AM

To: PM -Staffers Mailbox <P M-StaffersMaillbox@ state gov>

Ce: Hart, Robert L <HarthlL@state.gov>; Paul, Joshua M <PaulJM @state.gov>; Miller, Michael F <Milermif@state gov>;
Khawam, Joseph N <KhawarmJN@state goy>

Subject: A/M to S: Cats I-lll

>

 

 

 

SENSITIVE BOUT UNCLASSIFIED

WASHSTATEC023747
